Exhibit 10.35

$25,000,000

AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT

Dated as of March 12, 2009

among

MEDICAL STAFFING NETWORK, INC., AS BORROWER

MEDICAL STAFFING HOLDINGS, LLC AND

MEDICAL STAFFING NETWORK HOLDINGS, INC.

AS CERTAIN OF THE GUARANTORS

THE LENDERS PARTY HERETO

and

GENERAL ELECTRIC CAPITAL CORPORATION,

AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

¿  ¿  ¿

GE CAPITAL MARKETS, INC.,

AS SOLE LEAD ARRANGER AND SOLE BOOKRUNNER

 

AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.



--------------------------------------------------------------------------------

Table of Contents

 

          Page

ARTICLE I       DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

   1

Section 1.1

   Defined Terms    1

Section 1.2

   UCC Terms    25

Section 1.3

   Accounting Terms and Principles    25

Section 1.4

   Payments    26

Section 1.5

   Interpretation    26

ARTICLE II       THE FACILITY

   27

Section 2.1

   Term Loan Commitments    27

Section 2.2

   [Reserved]    27

Section 2.3

   [Reserved]    27

Section 2.4

   [Reserved]    27

Section 2.5

   Termination of the Commitments    27

Section 2.6

   Repayment of Loans    27

Section 2.7

   Optional Prepayments    27

Section 2.8

   Mandatory Prepayments    27

Section 2.9

   Interest    28

Section 2.10

   Conversion and Continuation Options    31

Section 2.11

   Fees    32

Section 2.12

   Application of Payments    32

Section 2.13

   Payments and Computations    33

Section 2.14

   Evidence of Debt    34

Section 2.15

   Suspension of Eurodollar Rate Option    35

Section 2.16

   Breakage Costs; Increased Costs; Capital Requirements    36

Section 2.17

   Taxes    37

Section 2.18

   Substitution of Lenders    40

Section 2.19

   Prepayment Premium    40

ARTICLE III       CONDITIONS TO LOANS

   41

Section 3.1

   Conditions Precedent to Effectiveness    41

Section 3.2

   Determinations of Borrowing Conditions    43

Section 3.3

   Post-Closing Obligations    43

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

ARTICLE IV       REPRESENTATIONS AND WARRANTIES

   43

Section 4.1

   Corporate Existence; Compliance with Law    43

Section 4.2

   Loan and Related Documents    43

Section 4.3

   Ownership of Group Members    44

Section 4.4

   Financial Statements    44

Section 4.5

   Material Adverse Effect    45

Section 4.6

   Solvency    45

Section 4.7

   Litigation    46

Section 4.8

   Taxes    46

Section 4.9

   Margin Regulations    46

Section 4.10

   No Burdensome Obligations; No Defaults    46

Section 4.11

   Investment Company Act    47

Section 4.12

   Labor Matters    47

Section 4.13

   ERISA    47

Section 4.14

   Environmental Matters    47

Section 4.15

   Intellectual Property    48

Section 4.16

   Title; Real Property    48

Section 4.17

   Full Disclosure    49

Section 4.18

   Patriot Act    49

ARTICLE V       FINANCIAL COVENANTS

   49

Section 5.1

   Maximum Consolidated Leverage Ratio    49

Section 5.2

   Minimum Consolidated Fixed Charge Coverage Ratio    50

Section 5.3

   Capital Expenditures    51

Section 5.4

   Minimum Consolidated EBITDA    51

ARTICLE VI       REPORTING COVENANTS

   51

Section 6.1

   Financial Statements    51

Section 6.2

   Other Events    53

Section 6.3

   Copies of Notices and Reports    54

Section 6.4

   Taxes    54

Section 6.5

   Labor Matters    54

Section 6.6

   ERISA Matters    55

Section 6.7

   Environmental Matters    55

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

Section 6.8

   Other Information    55

Section 6.9

   Confidential Health Information    55

Section 6.10

   Bank Meetings    56

ARTICLE VII       AFFIRMATIVE COVENANTS

   56

Section 7.1

   Maintenance of Corporate Existence    56

Section 7.2

   Compliance with Laws, Etc.    56

Section 7.3

   Payment of Obligations    56

Section 7.4

   Maintenance of Property    56

Section 7.5

   Maintenance of Insurance    57

Section 7.6

   Keeping of Books    57

Section 7.7

   Access to Books and Property    57

Section 7.8

   Environmental    58

Section 7.9

   Use of Proceeds    58

Section 7.10

   Additional Collateral and Guaranties    58

Section 7.11

   Deposit Accounts; Securities Accounts and Cash Collateral Accounts    59

Section 7.12

   Interest Rate Contracts    60

ARTICLE VIII       NEGATIVE COVENANTS

   60

Section 8.1

   Indebtedness    60

Section 8.2

   Liens    61

Section 8.3

   Investments    62

Section 8.4

   Asset Sales    62

Section 8.5

   Restricted Payments    63

Section 8.6

   Prepayment of Indebtedness    64

Section 8.7

   Fundamental Changes    65

Section 8.8

   Change in Nature of Business    65

Section 8.9

   Transactions with Affiliates    65

Section 8.10

   Third-Party Restrictions on Indebtedness, Liens, Investments or Restricted
Payments    66

Section 8.11

   Modification of Certain Documents    66

Section 8.12

   Accounting Changes; Fiscal Year    66

Section 8.13

   Margin Regulations    67

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

Section 8.14

   Compliance with ERISA    67

Section 8.15

   Hazardous Materials    67

ARTICLE IX       EVENTS OF DEFAULT

   67

Section 9.1

   Definition    67

Section 9.2

   Remedies    69

ARTICLE X       THE ADMINISTRATIVE AGENT

   69

Section 10.1

   Appointment and Duties    69

Section 10.2

   Binding Effect    71

Section 10.3

   Use of Discretion    71

Section 10.4

   Delegation of Rights and Duties    71

Section 10.5

   Reliance and Liability    71

Section 10.6

   Administrative Agent Individually    72

Section 10.7

   Lender Credit Decision    73

Section 10.8

   Expenses; Indemnities    73

Section 10.9

   Resignation of Administrative Agent    74

Section 10.10

   Release of Collateral or Guarantors    74

Section 10.11

   Additional Secured Parties    75

ARTICLE XI       MISCELLANEOUS

   75

Section 11.1

   Amendments, Waivers, Etc    75

Section 11.2

   Assignments and Participations; Binding Effect    77

Section 11.3

   [Reserved.]    79

Section 11.4

   Costs and Expenses    79

Section 11.5

   Indemnities    80

Section 11.6

   Survival    81

Section 11.7

   Limitation of Liability for Certain Damages    81

Section 11.8

   Lender-Creditor Relationship    81

Section 11.9

   Right of Setoff    81

Section 11.10

   Sharing of Payments, Etc.    82

Section 11.11

   Marshaling; Payments Set Aside    82

Section 11.12

   Notices    82

Section 11.13

   Electronic Transmissions    83

 

iv



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

Section 11.14

   Governing Law    84

Section 11.15

   Jurisdiction    84

Section 11.16

   Waiver of Jury Trial    85

Section 11.17

   Severability    85

Section 11.18

   Execution in Counterparts    85

Section 11.19

   Entire Agreement    86

Section 11.20

   Use of Name    86

Section 11.21

   Non-Public Information; Confidentiality    86

Section 11.22

   Patriot Act Notice    87

Section 11.23

   Consent to Amendment and Restatement of First Lien Credit Agreement    87

Section 11.24

   Amendment and Restatement    87

 

v



--------------------------------------------------------------------------------

Table of Contents

 

          Page

Exhibits:

     

Exhibit A

   Form of Assignment   

Exhibit B

   Form of Note   

Exhibit C

   [Reserved]   

Exhibit D

   [Reserved]   

Exhibit E

   [Reserved]   

Exhibit F

   Form of Notice of Conversion or Continuation   

Exhibit G

   Form of Compliance Certificate   

Exhibit H

   Form of Guaranty and Security Agreement   

Exhibit 2.9(b)(v)

   Form of PIK Note   

Schedules:

     

Schedule 4.2

   Permits   

Schedule 4.3

   Ownership of Borrower and Subsidiaries   

Schedule 4.5

   Material Adverse Effect   

Schedule 4.7

   Litigation   

Schedule 4.8

   Taxes   

Schedule 4.12

   Labor Matters   

Schedule 4.13

   List of Plans   

Schedule 4.14

   Environmental Matters   

Schedule 4.16

   Real Property   

Schedule 5.4

   Minimum Consolidated EBITDA   

Schedule 8.1

   Existing Indebtedness   

Schedule 8.2

   Existing Liens   

Schedule 8.3

   Existing Investments   

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT

THIS AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT (THIS “AGREEMENT”) IS
MADE AS OF THIS 12TH DAY OF MARCH, 2009 BY AND AMONG MEDICAL STAFFING NETWORK,
INC., A DELAWARE CORPORATION (THE “BORROWER”), MEDICAL STAFFING HOLDINGS, LLC, A
DELAWARE LIMITED LIABILITY COMPANY (“MSH”), AND MEDICAL STAFFING NETWORK
HOLDINGS, INC., A DELAWARE CORPORATION (“MSNH”, EACH A “HOLDINGS ENTITY” AND
COLLECTIVELY, “HOLDINGS”), THE LENDERS (AS DEFINED BELOW) AND GENERAL ELECTRIC
CAPITAL CORPORATION (“GE CAPITAL”), AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
FOR THE LENDERS (IN SUCH CAPACITY, AND TOGETHER WITH ITS SUCCESSORS AND
PERMITTED ASSIGNS, THE “ADMINISTRATIVE AGENT”).

W I T N E S S E T H:

WHEREAS, the Borrower, Holdings, Lenders and Administrative Agent are all
parties to that certain Second Lien Credit Agreement dated as of July 2, 2007
(as amended, supplemented, restated or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement”); and

WHEREAS, the Borrower has requested that the Administrative Agent and Required
Lenders consent to certain amendments to the Existing Credit Agreement, as more
fully set forth in this Amended and Restated Second Lien Credit Agreement; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“Acquired Company” means InteliStaf Holdings, Inc., a Delaware corporation.

“Acquisition Agreement” means that certain Agreement and Plan of Merger dated as
of May 11, 2007 by and among Borrower, MSNH, the Merger Sub, the Acquired
Company and TC Group, L.L.C.

“Additional PIK Interest” has the meaning specified in Section 2.9(b)(viii).

“Affected Lender” has the meaning specified in Section 2.18.

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of the
Borrower. For purpose of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.



--------------------------------------------------------------------------------

“Agreement” means the Existing Second Lien Credit Agreement, as amended and
restated by this Amended and Restated Second Lien Credit Agreement.

“Applicable Margin” means 9.00% for Loans constituting Eurodollar Rate Loans and
8.00% for Loans constituting Base Rate Loans.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by
Section 11.2), in substantially the form of Exhibit A, or any other form
approved by the Administrative Agent.

“Assignment of Representations” means that certain Assignment of
Representations, Warranties, Covenants and Indemnities, dated as of the Initial
Closing Date, executed by the Borrower, MSNH and Merger Sub in favor of the
Administrative Agent, and consented to by the Acquired Company, in connection
with the Acquisition Agreement.

“Base Rate” means, at any time, a rate per annum equal to the higher of (a) the
rate last quoted by The Wall Street Journal as the latest “US Prime Rate” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as determined by the Administrative
Agent), (b) the sum of 3.00% per annum and the Federal Funds Rate, (c) the sum
of (x) the Eurodollar Rate for an Interest Period of three months as it appears
on Reuters Screen LIBOR01 Page as of 11:00 A.M. (London, England time) two
(2) Business Days prior to such day, plus (y) 1.00% and (d) 3.50%. Any change in
the Base Rate due to a change in the prime rate, the Federal Funds Rate or the
Eurodollar Rate for an Interest Period of three months, shall be effective as of
the opening of business on the effective day of such change.

“Base Rate Loan” means any Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Borrowing” means a borrowing consisting of Term Loans made on the Initial
Closing Date by the Lenders according to their respective Commitments.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

2



--------------------------------------------------------------------------------

“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with notices and determinations in respect of any
Eurodollar Rate or Eurodollar Rate Loan or any funding, conversion,
continuation, Interest Period or payment of any Eurodollar Rate Loan, that is
also a day on which dealings in Dollar deposits are carried on in the London
interbank market.

“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, including, without limitation, capitalized software costs,
whether or not made through the incurrence of Indebtedness, by such Person and
its Subsidiaries during such period for the acquisition, leasing (pursuant to a
Capital Lease), construction, replacement, repair, substitution or improvement
of fixed or capital assets or additions to equipment, in each case required to
be capitalized under GAAP on a Consolidated balance sheet of such Person,
excluding interest capitalized during construction.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.

“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction of
any Person or any synthetic lease, the amount of all obligations of such Person
that is (or that would be, if such synthetic lease or other lease were accounted
for as a Capital Lease) capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

“Cash Collateral Account” means a deposit account or securities account in the
name of the Borrower and under the sole control (as defined in the applicable
UCC) of the Administrative Agent and (a) in the case of a deposit account, from
which the Borrower may not make withdrawals except as permitted by the
Administrative Agent and (b) in the case of a securities account, with respect
to which the Administrative Agent shall be the entitlement holder and the only
Person authorized to give entitlement orders with respect thereto.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

3



--------------------------------------------------------------------------------

investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) and
(d) above shall not exceed 365 days.

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).

“Change of Control” means the occurrence of any of the following: (a) any person
or group of persons (within the meaning of the Securities Exchange Act of 1934)
other than the Permitted Investor shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 50% or more of the
issued and outstanding shares of capital Stock of Borrower having the right to
vote for the election of directors of Borrower under ordinary circumstances, or
(b) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the board of directors of Borrower
and/or Holdings (together with any new directors whose election by the board of
directors of Borrower and/or Holdings or whose nomination for election by the
Stockholders of Borrower and/or Holdings was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nominations for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office or (c) the Borrower or any
other Loan Party shall cease to own and control, legally and beneficially, all
of the economic and voting rights associated with ownership of all outstanding
Voting Stock of all classes of Voting Stock of each Wholly Owned Subsidiary of
Borrower or such other Loan Party.

“Closing Date” means March 12, 2009, such being the date upon which the
conditions precedent in Article III hereof have been satisfied.

“Closing Date Projections” means those financial projections, dated February 25,
2009, covering the Fiscal Years ending in 2009 through 2013 and delivered to the
Administrative Agent by the Borrower prior to the date hereof.

“Closing Fee” shall have the meaning specified in Section 2.11(b).

“Code” means the U.S. Internal Revenue Code of 1986.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted pursuant to any Loan Document.

“Commitment” means, with respect to any Lender, such Lender’s Term Loan
Commitment.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

4



--------------------------------------------------------------------------------

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.

“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, the Consolidated Interest Expense of such Person for such period less
the sum of, in each case to the extent included in the definition of
Consolidated Interest Expense and without duplication, (a) the amortized amount
of debt discount and debt issuance costs, (b) charges relating to write-ups or
write-downs in the book or carrying value of existing Consolidated Total Debt,
(c) interest payable in evidences of Indebtedness or by addition to the
principal of the related Indebtedness, (d) any PIK Interest and (e) other
non-cash interest.

“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated current assets of such Person at such date other than cash,
Cash Equivalents and any Indebtedness owing to such Person or any of its
Subsidiaries by Affiliates of such Person.

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such Person; provided, however, that “Consolidated Current Liabilities” shall
exclude the principal amount of the Loans and the “Loans” (as that term is
defined in the First Lien Credit Agreement) then outstanding.

“Consolidated EBITDA” means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person for such period (excluding the effect of
any (i) intercompany items, (ii) all earnings attributable to equity interests
in Persons that are not Subsidiaries unless actually received by such Person,
(iii) all income arising from the forgiveness, adjustment or negotiated
settlement of any Indebtedness, (iv) without duplication, any extraordinary
items of income and (v) any increase or decrease in income arising from any
change in such Person’s method of accounting, subject to Section 1.3) plus
(b) the sum of, in each case to the extent deducted in the calculation of such
Consolidated Net Income but without duplication, (i) any provision for United
States federal income taxes or other taxes measured by net income,
(ii) Consolidated Interest Expense, amortization of debt discount and
commissions and other fees and charges associated with Indebtedness, (iii) any
loss from extraordinary items, (iv) any depreciation, depletion and amortization
expense, (v) any aggregate net loss on the Sale of property (other than accounts
(as defined under the applicable UCC) and inventory) outside the ordinary course
of business, (vi) any other non-cash expenditure, charge or loss for such period
(other than any non-cash expenditure, charge or loss relating to write-offs,
write-downs or reserves with respect to accounts and inventory), including the
amount of any compensation deduction as the result of any grant of Stock or
Stock Equivalents to employees, officers, directors or consultants, (vii) any
fees, costs and expenses paid pursuant to Section 11.4 provided that such
addback shall not exceed $500,000 in the aggregate from and after the Closing
Date, (viii) any fees, costs and expenses paid pursuant to Section 3.1(b) and
(ix) certain one-time cash restructuring expenses (in an aggregate amount not to
exceed $4,000,000 during the term hereof beginning on the Closing Date through
the Term Loan Maturity Date) minus (c) the sum of, in each case to the extent
included in the calculation of such Consolidated Net Income and without
duplication, (i) any credit for United States federal income taxes or other
taxes measured by net income, (ii) any interest income, (iii) any gain from
extraordinary items and any other non-recurring gain, (iv) any aggregate net
gain from the Sale of property (other than accounts (as defined in the
applicable UCC) and inventory) out of the ordinary course of business by such
Person, (v) any other non-cash gain, including any reversal of a charge

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

5



--------------------------------------------------------------------------------

referred to in clause (b)(vi) above by reason of a decrease in the value of any
Stock or Stock Equivalent, and (vi) any other cash payment in respect of
expenditures, charges and losses that have been added to Consolidated EBITDA of
such Person pursuant to clause (b)(vi) above in any prior period.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any period, the ratio of (a) Consolidated EBITDA of such Person for such period
minus Capital Expenditures of such Person for such period minus the total
liability for United States federal income taxes and other taxes measured by net
income actually payable by such Person in respect of such period to (b) the
Consolidated Fixed Charges of such Person for such period.

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, determined on a Consolidated basis, of (a) the Consolidated Cash
Interest Expense of such Person and its Subsidiaries for such period, (b) the
principal amount of Consolidated Total Debt of such Person and its Subsidiaries
having a scheduled due date during such period and (c) all obligations created
or arising under any conditional sale or other title retention agreement;
provided that, for all fiscal periods ending on or before March 31, 2010,
Consolidated Fixed Charges pursuant to subsection (b) hereof for such twelve
Fiscal Month period shall be deemed to be $2,025,000.

“Consolidated Interest Expense” means, for any Person for any period,
(a) Consolidated total interest expense of such Person and its Subsidiaries for
such period and including, in any event, (i) interest capitalized during such
period and net costs under Interest Rate Contracts for such period and (ii) all
fees, charges, commissions, discounts and other similar obligations (other than
reimbursement obligations) with respect to letters of credit, bank guarantees,
banker’s acceptances, surety bonds and performance bonds (whether or not
matured) payable by such Person and its Subsidiaries during such period minus
(b) Consolidated net gains of such Person and its Subsidiaries under Interest
Rate Contracts for such period.

“Consolidated Leverage Ratio” means, with respect to any Person as of any date,
the ratio of (a) Consolidated Total Debt of such Person outstanding as of such
date to (b) Consolidated EBITDA for such Person for the last period of twelve
consecutive Fiscal Months ending on or before such date.

“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be Consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.

“Consolidated Total Assets” means, with respect to any Person at any date, the
total Consolidated assets of such Person as of such date.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

6



--------------------------------------------------------------------------------

“Consolidated Total Debt” of any Person means all Indebtedness of a type
described in clause (a), (b), (c)(i), (d) or (f) of the definition thereof and,
without duplication, all Guaranty Obligations with respect to any such
Indebtedness.

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation or certificate of formation of
such Person, (b) the bylaws, operating agreement or joint venture agreement of
such Person, (c) any other constitutive, organizational or governing document of
such Person, whether or not equivalent, and (d) any other document setting forth
the manner of election or duties of the directors, officers or managing members
of such Person or the designation, amount or relative rights, limitations and
preferences of any Stock of such Person.

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any agreement or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Administrative Agent, among
the Administrative Agent, the financial institution or other Person at which
such account is maintained or with which such entitlement or contract is carried
and the Loan Party maintaining such account, effective to grant “control” (as
defined under the applicable UCC) over such account to the Administrative Agent.

“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution approved by the
Administrative Agent.

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary approved by the
Administrative Agent.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent and setting forth, as of a date set forth therein, for each
Person that is a Loan Party, that is subject to Section 7.10 or that is a
Subsidiary or joint venture of any of them, (a) the full legal name of such
Person, (b) the jurisdiction of organization and any organizational number and
tax identification number of such Person, (c) the location of such Person’s
chief executive office (or, if applicable, sole place of business) and (d) the
number of shares of each class of Stock of such Person (other than Holdings)
authorized, the number outstanding and the number and percentage of such
outstanding shares for each such class owned, directly or indirectly, by any
Loan Party or any Subsidiary of any of them.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

7



--------------------------------------------------------------------------------

“Customary Permitted Liens” means, with respect to any Person, any of the
following:

(a) Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen or mechanics and other similar Liens, in each case imposed by law or
arising in the ordinary course of business, and, for each of the Liens in
clauses (i) and (ii) above for amounts that are not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves or other appropriate provisions are
maintained on the books of such Person in accordance with GAAP;

(b) Liens (i) of a collection bank on items in the course of collection arising
under Section 4-208 of the UCC as in effect in the State of New York or any
similar section under any applicable UCC or any similar Requirement of Law of
any foreign jurisdiction, or (ii) arising by virtue of any statutory or common
law provision relating to banker’s liens, rights of setoff or similar rights as
to deposit accounts or other funds maintained with a creditor depository
institution;

(c) pledges or cash deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits (other than any Lien imposed by ERISA), (ii) to secure
the performance of bids, tenders, leases (other than Capital Leases), sales or
other trade contracts (other than for the repayment of borrowed money) or
(iii) made in lieu of, or to secure the performance of, surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation);

(d) judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.1(e) and pledges or cash deposits made in
lieu of, or to secure the performance of, judgment or appeal bonds in respect of
such judgments and proceedings;

(e) Liens (i) arising by reason of zoning restrictions, easements, licenses,
reservations, restrictions, covenants, rights-of-way, encroachments, minor
defects or irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property or (ii) consisting of leases, licenses
or subleases granted by a lessor, licensor or sublessor on its property (in each
case other than Capital Leases) otherwise permitted under Section 8.4 that, for
each of the Liens in clauses (i) and (ii) above, do not, in the aggregate,
materially (x) impair the value or marketability of such real property or
(y) interfere with the ordinary conduct of the business conducted and proposed
to be conducted at such real property;

(f) Liens of landlords or lessors and mortgagees of landlords or lessors
(i) arising by statute or under any lease or related Contractual Obligation
entered into in the ordinary course of business, (ii) on fixtures and movable
tangible property located on the real property leased or subleased from such
landlord, (iii) for amounts not yet due or that are being contested in good
faith by appropriate proceedings diligently conducted and (iv) to the extent
such amounts are contested, for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;
and

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

8



--------------------------------------------------------------------------------

(g) the title and interest of a lessor or sublessor in and to personal property
leased or subleased (other than through a Capital Lease), in each case extending
only to such personal property.

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.

“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the Term Loan Facility and (b) all other documents filed by any Group Member
with the United States Securities and Exchange Commission.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.

“E-Fax” means any system used to receive or transmit faxes electronically.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources,
including CERCLA, the SWDA, the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act (42 U.S.C.
§§ 300(f) et seq.), all regulations promulgated under any of the foregoing, all
analogous Requirements of Law and Permits and any environmental transfer of
ownership notification or approval statutes, including the Industrial Site
Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.).

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any Release and
resulting from the ownership, lease, sublease or other operation or occupation
of property by any Group Member, whether on, prior or after the date hereof.

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

9



--------------------------------------------------------------------------------

“ERISA Affiliate” means, collectively, any Group Member, and any Person under
common control, or treated as a single employer, with any Group Member, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due,
(h) the imposition of a lien under Section 412 of the Code or Section 302 or
4068 of ERISA on any property (or rights to property, whether real or personal)
of any ERISA Affiliate, (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder and (j) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system, including Intralinks® and ClearPar® and
any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the higher of (i) 2.50% and (ii) the rate determined by
the Administrative Agent to be the offered rate for deposits in Dollars for the
applicable Interest Period appearing on the Reuters Screen LIBOR01 page as of
11:00 a.m. (London time) on the second full Business Day next preceding the
first day of each Interest Period. In the event that such rate does not appear
on the Reuters Screen LIBOR01 page at such time, the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying the offered rate for deposit in Dollars in the London
interbank market as may be selected by the Administrative Agent and, in the
absence of availability, such other method to determine such offered rate as may
be selected by the Administrative Agent in its sole discretion.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

10



--------------------------------------------------------------------------------

“Eurodollar Rate” means, with respect to any Interest Period and for any
Eurodollar Rate Loan, an interest rate per annum determined as the ratio of
(a) the Eurodollar Base Rate with respect to such Interest Period for such
Eurodollar Rate Loan to (b) the difference between the number one and the
Eurodollar Reserve Requirements with respect to such Interest Period and for
such Eurodollar Rate Loan.

“Eurodollar Rate Loan” means any Loan that bears interest based on the
Eurodollar Rate.

“Eurodollar Reserve Requirements” means, with respect to any Interest Period and
for any Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect 2 Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System.

“Event of Default” has the meaning specified in Section 9.1.

“Excess Cash Flow” means, for any Excess Cash Flow Period, (a) Consolidated
EBITDA of Holdings for such period, minus (b) without duplication, (i) any cash
principal payment on the Loans during such period other than any mandatory
prepayment required pursuant to Section 2.8(a) because of the existence of
Excess Cash Flow, (ii) any scheduled or other mandatory cash principal payment
made by the Borrower or any of its Subsidiaries during such period on any
Capitalized Lease Obligation or other Indebtedness (but only, if such
Indebtedness may be reborrowed, to the extent such payment results in a
permanent reduction in commitments thereof), (iii) any Capital Expenditure made
by such Person or any of its Subsidiaries during such period to the extent
permitted by this Agreement, excluding any such Capital Expenditure to the
extent financed through the incurrence of Capitalized Lease Obligations or any
long-term Indebtedness other than the Obligations and any Capitalized Lease
Obligations, (iv) the Consolidated Interest Expense of such Person for such
period, (v) any cash losses from extraordinary items, (vi) any cash payment made
during such period to satisfy obligations for United States federal income taxes
or other taxes measured by net income, (vii) cash expenditures made in respect
of Hedging Agreements during any Excess Cash Flow Period, to the extent not
deducted in the computation of EBITDA or Consolidated Interest Expense during
such Excess Cash Flow Period, (viii) dividends or distributions or purchases of
equity interests made during such Excess Cash Flow Period, to the extent
permitted hereunder and (ix) any increase in the Working Capital of Holdings
during such period (measured as the excess of such Working Capital at the end of
such period over such Working Capital at the beginning of such period) and plus
(c) without duplication, any decrease in the Working Capital of Holdings during
such period (measured as the excess of such Working Capital at the beginning of
such period over such Working Capital at the end thereof).

“Excess Cash Flow Period” means (i) for 2009, the three consecutive Fiscal
Quarters ending December 31, 2009, and (ii) for each year thereafter, each
Fiscal Year of the Borrower. There is no Excess Cash Flow Period for 2008.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

11



--------------------------------------------------------------------------------

“Excluded Foreign Subsidiary” means any Subsidiary that is not a Domestic Person
and in respect of which any of (a) the pledge of all of the Stock of such
Subsidiary as Collateral for any Obligation of the Borrower, (b) the grant by
such Subsidiary of a Lien on any of its property as Collateral for any
Obligation of the Borrower or (c) such Subsidiary incurring Guaranty Obligations
with respect to any Obligation of Holdings, the Borrower or any Domestic Person
would, in the good faith judgment of the Borrower, result in materially adverse
tax consequences to the Loan Parties and their Subsidiaries, taken as a whole;
provided, however, that (x) the Administrative Agent and the Borrower may agree
that, despite the foregoing, any such Subsidiary shall not be an “Excluded
Foreign Subsidiary” and (y) no such Subsidiary shall be an “Excluded Foreign
Subsidiary” if, with substantially similar tax consequences, such Subsidiary has
entered into any Guaranty Obligations with respect to, such Subsidiary has
granted a security interest in any of its property to secure, or more than 66%
of the Voting Stock of such Subsidiary was pledged to secure, directly or
indirectly, any Indebtedness (other than the Obligations) of any Loan Party.

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Administrative
Agent in its sole discretion.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.

“Fee Letter” means the letter agreement, dated as of the Closing Date, addressed
to the Borrower from the Administrative Agent and accepted by the Borrower, with
respect to certain fees to be paid from time to time to the Administrative Agent
and its Related Persons.

“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.

“First Lien Agent” means GE Capital in its capacity as administrative agent and
collateral agent under the First Lien Credit Agreement, together with its
successors and permitted assigns.

“First Lien Credit Agreement” means that certain Amended and Restated First Lien
Credit Agreement, dated as of the Closing Date, among the Borrower, the other
credit parties party thereto, the other lenders party thereto and the First Lien
Agent as amended, supplemented, amended and restated or otherwise modified from
time to time.

“First Lien Facility” means, collectively, the “Facilities” as defined in the
First Lien Credit Agreement.

“First Lien Loan Documents” means the “Loan Documents” as defined in the First
Lien Credit Agreement.

“Fiscal Month” means each fiscal month period ending on or about January 31,
February 28/29, March 31, April 30, May 31, June 30, July 31, August 31,
September 30, October 31, November 30 or December 31.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

12



--------------------------------------------------------------------------------

“Fiscal Quarter” means each 3 Fiscal Month period ending on or about
March 31, June 30, September 30 or December 31.

“Fiscal Year” means the twelve-month period ending on or about December 31.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.3, all references to “GAAP” shall be to GAAP
applied consistently with the principles used in the preparation of the
Financial Statements described in Section 4.4(a).

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any stock exchange, regulatory body, arbitrator, public sector entity,
or supra-national entity (including the European Union and the European Central
Bank).

“Group Members” means, collectively, the Borrower, its Subsidiaries and
Holdings.

“Group Members’ Accountants” means Ernst & Young or other nationally-recognized
independent registered certified public accountants reasonably acceptable to the
Administrative Agent.

“Guarantor” means Holdings, each Wholly Owned Subsidiary of the Borrower that is
not an Excluded Foreign Subsidiary and each other Person that enters into any
Guaranty Obligation with respect to any Obligation of any Loan Party.

“Guaranty and Security Agreement” means a guaranty and security agreement, in
substantially the form of Exhibit H, among the Administrative Agent, the
Borrower and other Guarantors from time to time party thereto.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

13



--------------------------------------------------------------------------------

Contractual Obligation (contingent or otherwise) or other arrangement (i) to
purchase, repurchase or otherwise acquire such primary obligation or any
security therefor or to provide funds for the payment or discharge of such
primary obligation (whether in the form of a loan, advance, stock purchase,
capital contribution or otherwise), (ii) to maintain the solvency, working
capital, equity capital or any balance sheet item, level of income or cash flow,
liquidity or financial condition of any primary obligor, (iii) to make
take-or-pay or similar payments, if required, regardless of non-performance by
any other party to any Contractual Obligation, (iv) to purchase, sell or lease
(as lessor or lessee) any property, or to purchase or sell services, primarily
for the purpose of enabling the primary obligor to satisfy such primary
obligation or to protect the holder of such primary obligation against loss or
(v) to supply funds to or in any other manner invest in, such primary obligor
(including to pay for property or services irrespective of whether such property
is received or such services are rendered); provided, however, that “Guaranty
Obligations” shall not include (x) endorsements for collection or deposit in the
ordinary course of business and (y) product warranties given in the ordinary
course of business. The outstanding amount of any Guaranty Obligation shall
equal the outstanding amount of the primary obligation so guaranteed or
otherwise supported or, if lower, the stated maximum amount for which such
Person may be liable under such Guaranty Obligation.

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended from time to time, and any rules or regulation promulgated from time
to time thereunder.

“Holdings” has the meaning specified in the preamble.

“Holdings Entity” has the meaning specified in the preamble.

“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured: (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) all reimbursement and all obligations with respect to (i) letters of credit,
bank guarantees or bankers’ acceptances or (ii) surety, customs, reclamation or
performance bonds (in each case not related to judgments or litigation) other
than those entered into in the ordinary course of business, (d) all obligations
to pay the deferred purchase price of property or services, other than trade
payables incurred in the ordinary course of business, (e) all obligations
created or arising under any conditional sale or other title retention
agreement, regardless of whether the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property, (f) all Capitalized Lease Obligations, (g) all obligations,
whether or not contingent, to purchase, redeem, retire, defease or otherwise
acquire for value any of its own Stock or Stock Equivalents (or any Stock or
Stock

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

14



--------------------------------------------------------------------------------

Equivalent of a direct or indirect parent entity thereof) prior to the Term Loan
Maturity Date, valued at, in the case of redeemable preferred Stock, the greater
of the voluntary liquidation preference and the involuntary liquidation
preference of such Stock plus accrued and unpaid dividends, (h) all payments
that would be required to be made in respect of any Hedging Agreement, to the
extent that a termination (including an early termination) has occurred and
(i) all Guaranty Obligations for obligations of any other Person constituting
Indebtedness of such other Person; provided, however, that the items in each of
clauses (a) through (i) above shall constitute “Indebtedness” of such Person
solely to the extent, directly or indirectly, (x) such Person is liable for any
part of any such item, (y) any such item is secured by a Lien on such Person’s
property or (z) any other Person has a right, contingent or otherwise, to cause
such Person to become liable for any part of any such item or to grant such a
Lien.

“Indemnified Matter” has the meaning specified in Section 11.5.

“Indemnitee” has the meaning specified in Section 11.5.

“Initial Closing Date” means July 2, 2007.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Initial Closing Date, by and among the Borrower, Holdings, the First Lien
Agent and the Administrative Agent, as amended, supplemented, restated or
otherwise modified from time to time.

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is made or converted to a
Eurodollar Rate Loan or, if such loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending 1, 2, 3
or 6 months thereafter or, to the extent available to all applicable Lenders,
ending 9 or 12 months thereafter, as selected by the Borrower pursuant hereto;
provided, however, that (a) if any Interest Period would otherwise end on a day
that is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless the result of such extension would be to extend
such Interest Period into another such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day, (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month, (c) the Borrower may not select any Interest
Period ending after the Term Loan Maturity Date, (d) the Borrower may not select
any Interest Period having an aggregate principal amount of less than $2,500,000
and (e) there shall be outstanding at any one time no more than 10 Interest
Periods.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

15



--------------------------------------------------------------------------------

“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of transactions,
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable, deposits made in connection with
the purchase of equipment or other assets and similar items created in the
ordinary course of business or (d) to make, directly or indirectly, any
contribution to the capital of any other Person.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Lender” means, collectively, any financial institution or other Person that
(a) is listed on the signature pages hereof as a “Lender” or (b) from time to
time becomes a party hereto by execution of an Assignment, in each case together
with its successors.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

16



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.

“Loan” means any loan made or deemed made by any Lender hereunder, including,
without limitation, the PIK Loans.

“Loan Documents” means, collectively, this Agreement, any Notes, the Guaranty
and Security Agreement, the Mortgages, the Control Agreements, the Fee Letter,
the Intercreditor Agreement, the Assignment of Representations, the Secured
Hedging Agreements, the Reaffirmation Agreement and, when executed, each
document executed by a Loan Party and delivered to the Administrative Agent or
any Lender in connection with or pursuant to any of the foregoing or the
Obligations, together with any modification of any term, or any waiver with
respect to, any of the foregoing.

“Loan Party” means each Borrower and each Guarantor.

“Material Adverse Effect” means an effect that results in or causes, or would
reasonably be expected to result in or cause, a material adverse change in any
of (a) the financial condition, business, performance, prospects, operations or
property of the Group Members, taken as a whole, (b) the ability of any Loan
Party to perform its obligations under any Loan Document, (c) the validity or
enforceability of any Loan Document or the rights and remedies of the
Administrative Agent, the Lenders and the other Secured Parties under any Loan
Document or (d) the Collateral or the Administrative Agent’s Liens, on behalf of
itself and Lenders, on the Collateral or the priority of such Liens.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$575,000 in the aggregate.

“Maximum Lawful Rate” has the meaning specified in Section 2.9(d).

“Merger Sub” means Greenhouse Acquisition Sub, Inc., a Delaware corporation and
Wholly Owned Subsidiary of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over real property in favor of the Administrative Agent as security for
the Obligations.

“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of real property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

17



--------------------------------------------------------------------------------

title insurance to the Administrative Agent for such title insurer to deliver
endorsements to such title insurance as reasonably requested by the
Administrative Agent), environmental assessments and reports and evidence
regarding recording and payment of fees, insurance premium and taxes) that the
Administrative Agent may reasonably request, to create, register, perfect,
maintain, evidence the existence, substance, form or validity of or enforce a
valid lien on such parcel of real property in favor of the Administrative Agent
for the benefit of the Secured Parties, subject only to such Liens as the
Administrative Agent may approve.

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

“Net Cash Proceeds” means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property, net of (i) the customary
out-of-pocket cash costs, fees and expenses paid or required to be paid in
connection therewith, (ii) taxes paid or reasonably estimated to be payable as a
result thereof and (iii) any amount required to be paid or prepaid on
Indebtedness (other than the Obligations and Indebtedness owing to any Group
Member) secured by the property subject thereto or (b) any sale or issuance of
Stock or incurrence of Indebtedness, in each case net of brokers’, advisors’ and
investment banking fees and other customary out-of-pocket underwriting
discounts, commissions and other customary out-of-pocket cash costs, fees and
expenses, in each case incurred in connection with such transaction; provided,
however, that any such proceeds received by any Subsidiary of the Borrower that
is not a Wholly Owned Subsidiary of the Borrower shall constitute “Net Cash
Proceeds” only to the extent of the aggregate direct and indirect beneficial
ownership interest of the Borrower therein.

“Non-U.S. Lender Party” means each of the Administrative Agent, each Lender,
each SPV and each participant, in each case that is not a Domestic Person.

“Note” means (i) a promissory note of the Borrower, in substantially the form of
Exhibit B, payable to the order of a Lender in the Term Loan Facility in a
principal amount equal to the amount of such Lender’s Commitment under the Term
Loan Facility and (ii) any PIK Note.

“Notice of Conversion or Continuation” has the meaning specified in
Section 2.10.

“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to the Administrative Agent, any Lender, any other Indemnitee, any
participant, any SPV or any Secured Hedging Counterparty arising out of, under,
or in connection with, any Loan Document, whether direct or indirect (regardless
of whether acquired by assignment), absolute or contingent, due or to become
due, whether liquidated or not, now existing or hereafter arising and however
acquired, and whether or not evidenced by any instrument or for the payment of
money, including, without duplication, (a) if such Loan Party is the Borrower,
all Loans, (b) all interest, whether or not accruing after the filing of any
petition in bankruptcy or after the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding, and (c) all other
fees, expenses (including fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such Loan Party under any Loan
Document.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

18



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified in Section 2.17(c).

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Permitted Investor” means Warburg Pincus Private Equity VIII, L.P.

“Permitted Indebtedness” means any Indebtedness of any Group Member that is not
prohibited by Section 8.1 or any other provision of any Loan Document.

“Permitted Investment” means any Investment of any Group Member that is not
prohibited by Section 8.3 or any other provision of any Loan Document.

“Permitted Lien” means any Lien on or with respect to the property of any Group
Member that is not prohibited by Section 8.2 or any other provision of any Loan
Document.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing or extension,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of such Permitted Indebtedness,
(c) is not entered into as part of a Sale and Leaseback Transaction, (d) is not
secured by any property or any Lien other than those securing such Permitted
Indebtedness and (e) is otherwise on terms no less favorable to the Group
Members, taken as a whole, than those of such Permitted Indebtedness; provided,
however, that, notwithstanding the foregoing, (x) the terms of such Permitted
Indebtedness may be modified as part of such Permitted Refinancing if such
modification would have been permitted pursuant to Section 8.11 and (y) no
Guaranty Obligation for such Indebtedness shall constitute part of such
Permitted Refinancing unless similar Guaranty Obligations with respect to such
Permitted Indebtedness existed and constituted Permitted Indebtedness prior to
such refinancing or extension.

“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Sale or Property Loss Event, to acquire (or make Capital Expenditures to finance
the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, property useful in the business of the Borrower
or any of its Subsidiaries or, if such Property Loss Event involves loss or
damage to property, to repair such loss or damage.

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

19



--------------------------------------------------------------------------------

“PIK Interest” has the meaning specified in Section 2.9(b)(iii).

“PIK Interest Payment Date” means the last Business Day of each June and
December in each year, provided that each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and
(y) the Term Loan Maturity Date, shall be deemed to be a “PIK Interest Payment
Date” with respect to any PIK Interest which is then accrued under this
Agreement.

“PIK Loan” has the meaning specified in Section 2.9(b)(vii).

“PIK Note” has the meaning specified in Section 2.9(b)(v).

“Prepayment Premium” has the meaning specified in Section 2.19.

“Post-Closing Obligations Letter” means that certain letter agreement dated as
of the Closing Date between the Loan Parties and the Administrative Agent,
together with any amendments or modifications thereto, in form and substance
satisfactory to Administrative Agent.

“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP, with other customary
adjustments thereto reasonably acceptable to the Administrative Agent, and, to
the extent applicable, reasonable assumptions that are specified in reasonable
detail in the relevant Compliance Certificate, Financial Statement or other
document provided to the Administrative Agent or any Lender in connection
herewith in accordance with Regulation S-X promulgated pursuant to the
Securities Act of 1933.

“Pro Forma Transaction” means any transaction consummated as part of an
acquisition consented to pursuant to the terms of this Agreement, together with
each other transaction relating thereto and consummated in connection therewith,
including any incurrence or repayment of Indebtedness.

“Projections” means, collectively, the Closing Date Projections and any document
delivered pursuant to Section 6.1(e).

“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.

“Pro Rata Outstandings”, of any Lender at any time, means the outstanding
principal amount of the Term Loans owing to such Lender.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

20



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to any Lender, at any time, the percentage
obtained by dividing (a) the sum of the Commitments (or, if such Commitments are
terminated, the Pro Rata Outstandings) of such Lender then in effect, by (b) the
sum of the Commitments (or, if such Commitments are terminated, the Pro Rata
Outstandings) of all Lenders then in effect; provided, however, that, if there
are no Commitments and no Pro Rata Outstandings, such Lender’s Pro Rata Share
shall be determined based on the Pro Rata Share most recently in effect, after
giving effect to any subsequent assignment and any subsequent non-pro rata
payments of any Lender pursuant to Section 2.18.

“Reaffirmation Agreement” means that certain Reaffirmation Agreement dated as of
the date hereof by and among the Borrower, the Administrative Agent and other
parties signatory thereto.

“Register” has the meaning specified in Section 2.14(b).

“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds
less any amount paid or required to be paid by any Group Member to make
Permitted Reinvestments with such Net Cash Proceeds pursuant to a Contractual
Obligation entered into prior to such Reinvestment Prepayment Date with any
Person that is not an Affiliate of the Borrower.

“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Sale or Property Loss Event, the earliest of (a) the 180th
day after the completion of the portion of such Sale or Property Loss Event
corresponding to such Net Cash Proceeds, (b) the date that is 5 Business Days
after the date on which the Borrower shall have notified the Administrative
Agent of the Borrower’s determination not to make Permitted Reinvestments with
such Net Cash Proceeds, (c) the occurrence of any Event of Default set forth in
Section 9.1(e)(ii) and (d) 5 Business Days after the delivery of a notice
requiring repayment by the Administrative Agent or the Required Lenders to the
Borrower during the continuance of any other Event of Default.

“Related Documents” means, collectively, the First Lien Loan Documents and each
other document executed with respect to the foregoing.

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant, together with, if such Person is the Administrative Agent,
each other Person to which the Administrative Agent has delegated duties
pursuant to and in accordance with Section 10.4 or any comparable provision of
any Loan Document.

“Related Transactions” means, collectively, the closing of the First Lien
Facility, the execution and delivery of all Related Documents and the payment of
all related fees, costs and expenses.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

21



--------------------------------------------------------------------------------

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means, at any time, Lenders having at such time in excess of
50% of the sum of the Term Loan Commitments (or, if such Commitments are
terminated, the Pro Rata Outstandings in the Term Loan Facility).

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
ordinances, orders, judgments, writs, injunctions, decrees (including
administrative or judicial precedents or authorities) and the interpretation or
administration thereof by, and other determinations, directives, requirements or
requests of, any Governmental Authority, in each case that are binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, treasurer, assistant treasurer, controller, managing
member or general partner of such Person but, in any event, with respect to
financial matters, any such officer that is responsible for preparing the
Financial Statements delivered hereunder and, with respect to the Corporate
Chart and other documents delivered pursuant to Section 6.1(e), documents
delivered on the Closing Date and documents delivered pursuant to Section 7.10,
the secretary or assistant secretary of such Person or any other officer
responsible for maintaining the corporate and similar records of such Person.

“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment, whether direct or indirect (including through the use of
Hedging Agreements, or the sale of property for less than fair market value, or
the making, repayment, cancellation or forgiveness of Indebtedness and similar
Contractual Obligations) and whether in cash, Securities or other property, in
each case on account of any Stock or Stock Equivalent of the Borrower or any of
its Subsidiaries, in each case now or hereafter outstanding and (b) any
redemption, retirement, termination, defeasance, cancellation, purchase or other
acquisition for value, whether direct or indirect (including through the use of
Hedging Agreements, the making, repayment, cancellation or forgiveness of
Indebtedness and similar Contractual Obligations), of any Stock or Stock
Equivalent of any Group Member or of any direct or indirect parent entity of the
Borrower, now or hereafter outstanding, and any payment for any such redemption,
retirement, termination, cancellation, purchase or other acquisition, whether
directly or indirectly and whether to a sinking fund or a similar fund.

“S&P” means Standard & Poor’s Rating Services.

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

22



--------------------------------------------------------------------------------

“Secured Hedging Agreement” means any Hedging Agreement that (a) has been
entered into with a Secured Hedging Counterparty, (b) in the case of a Hedging
Agreement not entered into with or provided or arranged by the Administrative
Agent or an Affiliate of the Administrative Agent, is expressly identified as
being a “Secured Hedging Agreement” hereunder in a joint notice from such Loan
Party and such Person delivered to the Administrative Agent reasonably promptly
after the execution of such Hedging Agreement and (c) meets the requirements of
Section 8.1(f).

“Secured Hedging Counterparty” means (a) a Person who has entered into a Hedging
Agreement with a Loan Party if such Hedging Agreement was provided or arranged
by the Administrative Agent or an Affiliate of the Administrative Agent, and any
assignee of such Person or (b) a Lender or an Affiliate of a Lender who has
entered into a Hedging Agreement with a Loan Party (or a Person who was a Lender
or an Affiliate of a Lender at the time of execution and delivery of the Hedging
Agreement).

“Secured Parties” means the Lenders, the Administrative Agent, any Secured
Hedging Counterparty, each other Indemnitee and any other holder of any
Obligation of any Loan Party.

“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.

“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable.
Conjugated forms thereof and the noun “Sale” have correlative meanings.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) such Person is able to pay all liabilities of such
Person as such liabilities mature and (b) such Person does not have unreasonably
small capital. In computing the amount of contingent or unliquidated liabilities
at any time, such liabilities shall be computed at the amount that, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.

“Stated Rate” has the meaning specified in Section 2.9(d).

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

23



--------------------------------------------------------------------------------

“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions satisfactory to the
Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity of which
an aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

“Substitute Lender” has the meaning specified in Section 2.18(a).

“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).

“Tax Affiliate” means (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
consolidated, combined or unitary tax returns.

“Tax Return” has the meaning specified in Section 4.8.

“Taxes” has the meaning specified in Section 2.17(a).

“Term Loan” has the meaning specified in Section 2.1; the aggregate principal
amount of Term Loans outstanding on the date hereof is $25,000,000.

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
fulfilled commitment of such Lender to make Term Loans under the Existing Credit
Agreement to the Borrower, which is in the amount set forth opposite such
Lender’s name on Schedule I to the Existing Credit Agreement under the caption
“Term Loan”, as amended to reflect Assignments and as such amount may have been
reduced or repaid to the Existing Credit Agreement and as further reduced or
repaid pursuant to this Agreement.

“Term Loan Facility” means the Term Loan Commitments and provisions herein
related to the Term Loans.

“Term Loan Lender” means each Lender that has a Term Loan Commitment or that
holds a Term Loan.

“Term Loan Maturity Date” means July 2, 2014.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

24



--------------------------------------------------------------------------------

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

“United States” means the United States of America.

“U.S. Lender Party” means each of the Administrative Agent, each Lender, each
SPV and each participant, in each case that is a Domestic Person.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).

“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date.

Section 1.2 UCC Terms. The following terms have the meanings given to them in
the applicable UCC: “commodity account”, “commodity contract”, “commodity
intermediary”, “deposit account”, “entitlement holder”, “entitlement order”,
“equipment”, “financial asset”, “general intangible”, “goods”, “instruments”,
“inventory”, “securities account”, “securities intermediary” and “security
entitlement”.

Section 1.3 Accounting Terms and Principles.

(a) GAAP. All accounting determinations required to be made pursuant hereto
shall, unless expressly otherwise provided herein, be made in accordance with
GAAP. No change in the accounting principles used in the preparation of any
Financial Statement hereafter adopted by Holdings shall be given effect if such
change would affect a calculation that measures compliance with any provision of
Article V or VIII unless the Borrower, the Administrative Agent and the Required
Lenders agree to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all Financial Statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

25



--------------------------------------------------------------------------------

(b) Pro Forma. All components of financial calculations made to determine
compliance with Article V shall be adjusted on a Pro Forma Basis to include or
exclude, as the case may be, without duplication, such components of such
calculations attributable to any Pro Forma Transaction consummated after the
first day of the applicable period of determination and prior to the end of such
period, as determined in good faith by the Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
the Borrower at the time of preparation of the Compliance Certificate setting
forth such calculations.

Section 1.4 Payments. The Administrative Agent may set up standards and
procedures to determine or redetermine the equivalent in Dollars of any amount
expressed in any currency other than Dollars and otherwise may, but shall not be
obligated to, rely on any determination made by any Loan Party. Any such
determination or redetermination by the Administrative Agent shall be conclusive
and binding for all purposes, absent manifest error. No determination or
redetermination by any Secured Party or Loan Party and no other currency
conversion shall change or release any obligation of any Loan Party or of any
Secured Party (other than the Administrative Agent and its Related Persons)
under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as converted.
The Administrative Agent may round up or down, and may set up appropriate
mechanisms to round up or down, any amount hereunder to nearest higher or lower
amounts and may determine reasonable de minimis payment thresholds.

Section 1.5 Interpretation. (a) Certain Terms. Except as set forth in any Loan
Document, all accounting terms not specifically defined herein shall be
construed in accordance with GAAP (except for the term “property” which shall be
interpreted as broadly as possible, including, in any case, cash, Securities,
other assets, rights under Contractual Obligations and Permits and any right or
interest in any property). The terms “herein”, “hereof” and similar terms refer
to this Agreement as a whole. In the computation of periods of time from a
specified date to a later specified date in any Loan Document, the terms “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.” In any other case,
the term “including” when used in any Loan Document means “including without
limitation.” The term “documents” means all writings, however evidenced and
whether in physical or electronic form, including all documents, instruments,
agreements, notices, demands, certificates, forms, financial statements,
opinions and reports. The term “incur” means incur, create, make, issue, assume
or otherwise become directly or indirectly liable in respect of or responsible
for, in each case whether directly or indirectly, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings.

(b) Certain References. Unless otherwise expressly indicated, references (i) in
this Agreement to an Exhibit, Schedule, Article, Section or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include,
without limitation, all exhibits, schedules, appendixes and annexes to such
agreement and, unless the prior consent of any Secured Party required therefor
is not obtained, any modification to any term of such agreement, (B) any statute
shall be to such statute as modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative and (C) any time of day shall

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

26



--------------------------------------------------------------------------------

be a reference to New York time. Titles of articles, sections, clauses,
exhibits, schedules and annexes contained in any Loan Document are without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto. Unless otherwise expressly indicated, the
meaning of any term defined (including by reference) in any Loan Document shall
be equally applicable to both the singular and plural forms of such term.

ARTICLE II

THE FACILITY

Section 2.1 Term Loan Commitments. Each Lender (as defined in the Existing
Credit Agreement) severally, but not jointly, made a loan (each a “Term Loan”)
in Dollars to the Borrower, in an amount not to exceed such Lender’s Term Loan
Commitment (as defined in the Existing Credit Agreement). Amounts of Term Loans
repaid may not be reborrowed. The aggregate principal amount of Term Loans
outstanding on the date hereof is $25,000,000.

Section 2.2 [Reserved].

Section 2.3 [Reserved].

Section 2.4 [Reserved].

Section 2.5 Termination of the Commitments. All outstanding Commitments shall
terminate on the Closing Date (after giving effect to any Borrowing occurring on
such date).

Section 2.6 Repayment of Loans. The Borrower promises to repay the Term Loans on
the Term Loan Maturity Date.

Section 2.7 Optional Prepayments. Subject to the terms and conditions of the
Intercreditor Agreement, the Borrower may prepay the outstanding principal
amount of any Loan in whole or in part at any time (together with accrued
interest thereon and any breakage costs that may be owing pursuant to
Section 2.16(a) after giving effect to such prepayment and the Prepayment
Premium as may be applicable to such prepayment in accordance with
Section 2.19); provided, however, that each partial prepayment of any Term Loan
that is not of the entire outstanding amount of the Term Loans shall be in an
aggregate amount that is an integral multiple of $500,000.

Section 2.8 Mandatory Prepayments. (a) Excess Cash Flow. So long as no
“Obligations” (as defined in the First Lien Credit Agreement) are outstanding
and all “Commitments” (as defined in the First Lien Credit Agreement) have been
terminated, the Borrower shall pay or cause to be paid to the Administrative
Agent, within 5 Business Days after the last date Financial Statements can be
delivered pursuant to Section 6.1(b) for any Excess Cash Flow Period ending
after the Closing Date, an amount equal to 75% of the Excess Cash Flow for such
Excess Cash Flow Period; provided, however, that should the Consolidated
Leverage Ratio of Holdings on the last day of such Excess Cash Flow Period be
less than 3.00 to one, such percentage shall be reduced to 50%.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

27



--------------------------------------------------------------------------------

(b) Debt Issuances. So long as no “Obligations” (as defined in the First Lien
Credit Agreement) are outstanding and all “Commitments” (as defined in the First
Lien Credit Agreement) have been terminated, then upon receipt on or after the
Closing Date by any Loan Party or any of its Subsidiaries of Net Cash Proceeds
arising from the incurrence by any Loan Party or any of its Subsidiaries of
Indebtedness of the type specified in clause (a) or (b) of the definition
thereof (other than any such Indebtedness permitted hereunder in reliance upon
any of clauses (a) through (g) of Section 8.1), the Borrower shall immediately
pay or cause to be paid to the Administrative Agent an amount equal to 100% of
such Net Cash Proceeds.

(c) Asset Sales and Property Loss Events. So long as no “Obligations” (as
defined in the First Lien Credit Agreement) are outstanding and all
“Commitments” (as defined in the First Lien Credit Agreement) have been
terminated, then upon receipt on or after the Closing Date by any Loan Party or
any of its Subsidiaries of Net Cash Proceeds arising from (i) any Sale by any
Group Member of any of its property, to the extent resulting, in the aggregate
with all other Sales from and after the Closing Date, in the receipt by any of
them of Net Cash Proceeds in excess of $100,000, but excluding any Sales of its
own Stock and Sales of property permitted hereunder in reliance upon any of
clauses (a) through (e) of Section 8.4 or (ii) any Property Loss Event with
respect to any property of any Group Member to the extent resulting in the
aggregate, with all other such Property Loss Events from and after the Closing
Date, in the receipt by any of them of Net Cash Proceeds in excess of $100,000,
the Borrower shall immediately pay or cause to be paid to the Administrative
Agent an amount equal to 100% of such Net Cash Proceeds; provided, however,
that, upon any such receipt, as long as no Event of Default shall be continuing,
any Group Member may make Permitted Reinvestments with such Net Cash Proceeds
and the Borrower shall not be required to make or cause such payment to the
extent such Net Cash Proceeds are intended to be used to make Permitted
Reinvestments, so long as, on each Reinvestment Prepayment Date for such Net
Cash Proceeds, the Borrower shall pay or cause to be paid to the Administrative
Agent an amount equal to the Reinvestment Prepayment Amount applicable to such
Reinvestment Prepayment Date and such Net Cash Proceeds.

(d) [Reserved].

(e) Application of Payments. Any payments made to the Administrative Agent
pursuant to this Section 2.8 shall be applied to the Obligations in accordance
with Section 2.12(b).

Section 2.9 Interest. (a) Rate. All Loans and the outstanding amount of all
other Obligations (other than pursuant to Secured Hedging Agreements) shall bear
interest, in the case of Loans, on the unpaid principal amount thereof from the
date such Loans are made and, in the case of such other Obligations, from the
date such other Obligations are due and payable until, in all cases, paid in
full, except as otherwise provided in clause (c) below, as follows: (i) in the
case of Base Rate Loans at a rate per annum equal to the sum of the Base Rate
and the Applicable Margin, each as in effect from time to time, (ii) in the case
of Eurodollar Rate Loans, at a rate per annum equal to the sum of the Eurodollar
Rate and the Applicable Margin, each as in effect for the applicable Interest
Period and (iii) in the case of other Obligations, at a rate per annum equal to
the sum of the Base Rate and the Applicable Margin, each as in effect from time
to time.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

28



--------------------------------------------------------------------------------

(b) Payments.

(i) Interest accrued shall be payable in arrears (i) if accrued on the principal
amount of any Loan, (A) at maturity (whether by acceleration or otherwise), and
(B)(1) if such Loan is a Base Rate Loan, on the last day of each calendar
quarter commencing on the first such day following the making of such Loan,
(2) if such Loan is a Eurodollar Rate Loan, on the last day of each Interest
Period applicable to such Loan and, if applicable, on each date during such
Interest Period occurring every 3 months from the first day of such Interest
Period and (ii) if accrued on any other Obligation, on demand from and after the
time such Obligation is due and payable (whether by acceleration or otherwise).

(ii) [Reserved].

(iii) In addition to the interest payable pursuant to Section 2.9(b)(i) hereof
on the Term Loan, Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Term Loan Lenders, in arrears on each applicable PIK
Interest Payment Date, additional interest at the rate of two percent
(2.00%) per annum based on the monthly aggregate principal balance of the Term
Loan outstanding from time to time since the prior PIK Interest Payment Date
(such additional interest is referred to herein as “PIK Interest”).

(iv) [Reserved].

(v) If requested by any Lender PIK Interest accruing hereunder that becomes due
and payable on a PIK Interest Payment Date shall, within five (5) days of such
request, be evidenced by a promissory note, substantially in the form of Exhibit
2.9(b)(v) (a “PIK Note”), duly executed and delivered by Borrower to such Term
Loan Lender. The Borrower hereby irrevocably authorizes each Term Loan Lender to
make (or cause to be made) appropriate notations as to the amount of such Term
Loan Lender’s Pro Rata Share of PIK Interest and the amount of each payment or
prepayment of PIK Interest and interest thereon on the reverse of, or on an
attachment to, any such Term Loan Lender’s PIK Note, or to otherwise maintain
such information. Such notations or information shall be presumed correct and
binding on the Borrower absent manifest error; provided, however, that the
failure of any Term Loan Lender to make any such notations or to maintain such
information shall not limit or otherwise affect any Obligations of the Borrower
or any other Group Member.

(vi) [Reserved].

(vii) All accrued PIK Interest that becomes due and payable on a PIK Interest
Payment Date shall be deemed the extension of an additional loan pursuant to the
terms of, and subject to, all Loan Documents (such accrued PIK Interest is
referred to herein as a “PIK Loan”). The failure of the Borrower to issue to any
Term Lender a PIK Note as provided

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

29



--------------------------------------------------------------------------------

in Section 2.9(b)(v) shall not alter or affect the payment obligations of the
Borrower as to all accrued PIK Interest or the obligation of the Borrower to pay
the amount due on such PIK Interest Payment Date under the terms applicable to a
PIK Loan, and such accrued and unpaid amount shall in all events be deemed to be
a PIK Loan hereunder notwithstanding any action or non-action of the Borrower.
The entire unpaid balance of all PIK Loans shall be immediately due and payable
in full in immediately available funds on the Term Loan Maturity Date. The
amount of any PIK Loan shall not be included in the calculation of the amount of
the Term Loan or the Term Loan Commitments.

(viii) Interest on each PIK Loan shall accrue at the Base Rate plus the
Applicable Margin per annum or, at the election of Borrower and so long as no
Default or Event of Default shall have occurred and be continuing, the
Eurodollar Rate plus the Applicable Margin per annum based on the aggregate PIK
Loan outstanding from time to time. Interest on each PIK Loan (as determined in
the immediately preceding sentence) shall be due and payable in cash in arrears
on each applicable PIK Interest Payment Date. In addition to the cash pay
interest provided for in the immediately preceding sentence, each PIK Loan shall
accrue additional interest (such additional interest is referred to herein as
“Additional PIK Interest”) at the rate of two percent (2.00%) per annum based on
the monthly aggregate principal balance of such PIK Loan outstanding from time
to time since the prior PIK Interest Payment Date, which Additional PIK Interest
shall be calculated as of each PIK Interest Payment Date and payable in arrears
by adding such accrued interest to the outstanding principal of each applicable
PIK Note. Unless prepaid earlier, all PIK Notes and all accrued and capitalized
Additional PIK Interest thereon are due and payable in cash on the Term Loan
Maturity Date.

(c) Default Interest. Notwithstanding the rates of interest specified in
clause (a) or (b) above or elsewhere in any Loan Document, effective immediately
upon (A) the occurrence of any Event of Default under Section 9.1(a) or
Section 9.1(e)(ii) or (B) the delivery of a notice by the Administrative Agent
or the Required Lenders to the Borrower during the continuance of any other
Event of Default and, in each case, for as long as such Event of Default shall
be continuing, the principal balance of all Obligations (including any
Obligation that bears interest by reference to the rate applicable to any other
Obligation) (other than any PIK Interest or any Additional PIK Interest) shall
bear interest at a rate that is 4% per annum in excess of the interest rate
applicable to such Obligations from time to time, payable on demand or, in the
absence of demand, on the date that would otherwise be applicable.

(d) Maximum Interest. In no event shall the interest charged with respect to the
Loans, the Notes or any other Obligations of the Borrower under the Loan
Documents exceed the maximum amount permitted under the laws of the jurisdiction
whose law is specified as the governing law of this document pursuant to
Section 11.14 or of any other applicable jurisdiction. For the purposes of
making any such determination hereunder, the Loans hereunder shall be deemed a
single loan in the amount of the Commitments. Notwithstanding anything to the
contrary herein or elsewhere, if at any time the rate of interest payable for
the account of any Lender hereunder or any other Loan Document (the “Stated
Rate”) would exceed the highest rate of interest permitted under any applicable
law to be charged by such Lender (the “Maximum Lawful Rate”), then for so long
as the Maximum Lawful Rate would be so exceeded, the rate of interest payable
for the account of such Lender shall be equal to the

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

30



--------------------------------------------------------------------------------

Maximum Lawful Rate; provided that if at any time thereafter the Stated Rate is
less than the Maximum Lawful Rate, the Borrower shall, to the extent permitted
by law, continue to pay interest for the account of such Lender at the Maximum
Lawful Rate until such time as the total interest received by the Lender is
equal to the total interest which such Lender would have received had the Stated
Rate been (but for the operation of this provision) the interest rate payable.
Thereafter, the interest rate payable for the account of such Lender shall be
the Stated Rate unless and until the Stated Rate again would exceed the Maximum
Lawful Rate, in which event this provision shall again apply. In no event shall
the total interest received by any Lender exceed the amount which such Lender
could lawfully have received had the interest been calculated for the full term
hereof at the Maximum Lawful Rate with respect to such Lender. In computing
interest payable with reference to the Maximum Lawful Rate applicable to any
Lender, such interest shall be calculated at a daily rate equal to the Maximum
Lawful Rate divided by the number of days in the year in which such calculation
is made. If any Lender has received interest hereunder in excess of the Maximum
Lawful Rate with respect to such Lender, such excess amount shall be applied to
the reduction of the outstanding principal balance of its Loans or to other
amounts (other than interest) payable hereunder, and if no such principal or
other amounts are then outstanding, such excess or part thereof remaining shall
be paid to the Borrower.

Section 2.10 Conversion and Continuation Options. (a) Option. The Borrower may
elect (i) in the case of any Eurodollar Rate Loan, (A) to continue such
Eurodollar Rate Loan or any portion thereof for an additional Interest Period on
the last day of the Interest Period applicable thereto and (B) to convert such
Eurodollar Rate Loan or any portion thereof into a Base Rate Loan at any time on
any Business Day, subject to the payment of any breakage costs required by
Section 2.16(a), and (ii) in the case of Base Rate Loans, to convert such Base
Rate Loans or any portion thereof into Eurodollar Rate Loans at any time on any
Business Day upon 3 Business Days’ prior notice; provided, however, that,
(x) for each Interest Period, the aggregate amount of Eurodollar Rate Loans
having such Interest Period must be an integral multiple of $500,000 and (y) no
conversion in whole or in part of Base Rate Loans to Eurodollar Rate Loans and
no continuation in whole or in part of Eurodollar Rate Loans shall be permitted
at any time (1) at which an Event of Default shall be continuing and the
Administrative Agent or the Required Lenders shall have determined in their sole
discretion not to permit such conversions or continuations, or (2) at which such
continuation or conversion would be made during a suspension imposed by
Section 2.15.

(b) Procedure. Each such election shall be made by giving the Administrative
Agent at least 3 Business Days’ prior notice in substantially the form of
Exhibit F (a “Notice of Conversion or Continuation”) duly completed. The
Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein. If the
Administrative Agent does not receive a timely Notice of Conversion or
Continuation from the Borrower containing a permitted election to continue or
convert any Eurodollar Rate Loan, then, upon the expiration of the applicable
Interest Period, such Loan shall be automatically converted to a Base Rate Loan.
Each partial conversion or continuation shall be allocated ratably among the
Lenders in the applicable Facility in accordance with their Pro Rata Share.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

31



--------------------------------------------------------------------------------

Section 2.11 Fees. (a) The Borrower shall pay to the Administrative Agent and
its Related Persons its reasonable and customary fees and expenses in connection
with any payments made pursuant to Section 2.16(a) (Breakage Costs) and has
agreed to pay the additional fees described in the Fee Letter.

(b) Closing Fee. To induce the Lenders to enter into this Agreement, Borrower
shall pay on the Closing Date to Administrative Agent, for the ratable benefit
of such Lenders that have signed this Agreement on or before March 12, 2009, a
Closing Fee (the “Closing Fee”) equal to 1.00% of each such Lender’s Term Loan.

Section 2.12 Application of Payments. (a) Application of Voluntary Prepayments.
Unless otherwise provided in this Section 2.12 or elsewhere in any Loan
Document, all payments and any other amounts received by the Administrative
Agent from or for the benefit of the Borrower shall be applied to repay the
Obligations the Borrower designates.

(b) Application of Mandatory Prepayments. Subject to the provisions of clause
(c) below with respect to the application of payments during the continuance of
an Event of Default, any payment made by the Borrower to the Administrative
Agent pursuant to Section 2.8 or any other prepayment of the Obligations
required to be applied in accordance with this clause (b) shall be applied
first, to pay any breakage costs that may be owing pursuant to Section 2.16(a)
after giving effect to such prepayment, second, to pay accrued interest in
respect of the amounts being prepaid, third, to repay the outstanding principal
balance of the Term Loans, fourth, to pay any cash accrued interest on the PIK
Loans, fifth, to prepay the outstanding principal balance of the PIK Loans until
the same have been prepaid in full, and, then, any excess shall be retained by
the Borrower.

(c) Application of Payments During an Event of Default. Each of Holdings and the
Borrower hereby irrevocably waives, and agrees to cause each Loan Party and each
other Group Member to waive, the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of Collateral and agrees that, notwithstanding the
provisions of clause (a) above, the Administrative Agent may, and, upon either
(A) the direction of the Required Lenders or (B) the acceleration of any
Obligation pursuant to Section 9.2, shall, apply all payments in respect of any
Obligation, all funds on deposit in any Cash Collateral Account and all other
proceeds of Collateral (i) first, to pay Obligations in respect of any cost or
expense reimbursements, fees or indemnities then due to the Administrative
Agent, (ii) second, to pay Obligations in respect of any cost or expense
reimbursements, fees or indemnities then due to the Lenders, (iii) third, to pay
interest then due and payable in respect of the Loans, (iv) fourth, to repay the
outstanding principal amounts of the Loans and to pay amounts owing with respect
to Secured Hedging Agreements and (v) fifth, to the ratable payment of all other
Obligations.

(d) Application of Payments Generally. All repayments of Term Loans shall be
applied first, to repay such Loans outstanding as Base Rate Loans and then, to
repay such Loans outstanding as Eurodollar Rate Loans, with those Eurodollar
Rate Loans having earlier expiring Interest Periods being repaid prior to those
having later expiring Interest Periods. All repayments of Term Loans shall be
applied to reduce the remaining installments of such outstanding principal
amounts of the Term Loans in

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

32



--------------------------------------------------------------------------------

the inverse order of their maturities. If sufficient amounts are not available
to repay all outstanding Obligations described in any priority level set forth
in this Section 2.12, the available amounts shall be applied, unless otherwise
expressly specified herein, to such Obligations ratably based on the proportion
of the Secured Parties’ interest in such Obligations. Any priority level set
forth in this Section 2.12 that includes interest shall include all such
interest, whether or not accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding.

Section 2.13 Payments and Computations. (a) Procedure. The Borrower shall make
each payment under any Loan Document not later than 2:00 p.m. on the day when
due to the Administrative Agent by wire transfer to the following account (or at
such other account or by such other means to such other address as the
Administrative Agent shall have notified the Borrower in writing within a
reasonable time prior to such payment) in immediately available Dollars and
without setoff or counterclaim:

ABA No. 021-001-033

Account Number 502-710-79

Deutsche Bank Trust Company Americas, New York, New York

Account Name: HH Cash Flow Collections

Reference: GE Capital Re Medical Staffing Network, Inc.

2nd Lien (CFN5387)

The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.12. The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim. Payments
received by the Administrative Agent after 2:00 p.m. shall be deemed to be
received on the next Business Day.

(b) Computations of Interests and Fees. All computations of interest and of fees
shall be made by the Administrative Agent on the basis of a year of 360 days
(or, in the case of Base Rate Loans whose interest rate is calculated based on
the rate set forth in clause (a) of the definition of “Base Rate”, 365/366
days), in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest and fees
are payable. All computations of interest for PIK Loans shall be made by the
Administrative Agent and calculated as set forth in Section 2.9(b). Each
determination of an interest rate or the amount of a fee hereunder shall be made
by the Administrative Agent (including determinations of a Eurodollar Rate or
Base Rate in accordance with the definitions of “Eurodollar Rate” and “Base
Rate”, respectively) and shall be conclusive, binding and final for all
purposes, absent manifest error.

(c) Payment Dates. Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided, however, that such interest and
fees shall continue accruing as a result of such extension of time.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

33



--------------------------------------------------------------------------------

(d) Advancing Payments. Unless the Administrative Agent shall have received
notice from the Borrower to the Lenders prior to the date on which any payment
is due hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans under the applicable Facility) for each day from
the date such amount is distributed to such Lender until the date such Lender
repays such amount to the Administrative Agent.

Section 2.14 Evidence of Debt. (a) Records of Lenders. Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of the Borrower to such Lender resulting from each Loan of such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement. In addition, each Lender
having sold a participation in any of its Obligations or having identified an
SPV as such to the Administrative Agent, the Administrative Agent acting as
agent of the Borrower solely for this purpose and solely for tax purposes, shall
establish and maintain at its address referred to in Section 11.12 (or at such
other address as such Lender shall notify the Borrower) a record of ownership,
in which such Lender shall register by book entry (A) the name and address of
each such participant and SPV (and each change thereto, whether by assignment or
otherwise) and (B) the rights, interest or obligation of each such participant
and SPV in any Obligation, in any Commitment and in any right to receive any
payment hereunder.

(b) Records of Administrative Agent. The Administrative Agent, acting as agent
of the Borrower solely for tax purposes and solely with respect to the actions
described in this Section 2.14, shall establish and maintain at its address
referred to in Section 11.12 (or at such other address as the Administrative
Agent may notify the Borrower) (A) a record of ownership (the “Register”) in
which the Administrative Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of the Administrative Agent,
each Lender in the Term Loans, each of their obligations under this Agreement to
participate in each Loan, and any assignment of any such interest, obligation or
right and (B) accounts in the Register in accordance with its usual practice in
which it shall record (1) the names and addresses of the Lenders (and each
change thereto pursuant to Section 2.18 (Substitution of Lenders) and
Section 11.2 (Assignments and Participations; Binding Effect)), (2) the
Commitments of each Lender, (3) the amount of each Loan and each funding of any
participation described in clause (A) above, for Eurodollar Rate Loans, the
Interest Period applicable thereto, (4) the amount of any principal or interest
due and payable or paid and (5) any other payment received by the Administrative
Agent from the Borrower and its application to the Obligations.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

34



--------------------------------------------------------------------------------

(c) Registered Obligations. Notwithstanding anything to the contrary contained
in this Agreement, the Loans (including any Notes evidencing such Loans are
registered obligations, the right, title and interest of the Lenders and their
assignees in and to such Loans, as the case may be, shall be transferable only
upon notation of such transfer in the Register and no assignment thereof shall
be effective until recorded therein. This Section 2.14 and Section 11.2 shall be
construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (and any successor provisions).

(d) Prima Facie Evidence. The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Lender or the Administrative Agent to
maintain any such account shall affect the obligations of any Loan Party to
repay the Loans in accordance with their terms. In addition, the Loan Parties,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender for all purposes of this Agreement.
Information contained in the Register with respect to any Lender shall be
available for access by the Borrower, the Administrative Agent or such Lender at
any reasonable time and from time to time upon reasonable prior notice. No
Lender shall, in such capacity, have access to or be otherwise permitted to
review any information in the Register other than information with respect to
such Lender unless otherwise agreed by the Administrative Agent.

(e) Notes. Within five (5) days of any Lender’s request, the Borrower shall
execute and deliver Notes to such Lender evidencing the Loans of such Lender in
the Term Loan Facility and substantially in the form of Exhibit B; provided,
however, that only one Note for the Term Loan Facility shall be issued to each
Lender, except (i) to an existing Lender exchanging existing Notes to reflect
changes in the Register relating to such Lender, in which case the new Notes
delivered to such Lender shall be dated the date of the original Notes and
(ii) in the case of loss, destruction or mutilation of existing Notes and
similar circumstances. Each Note, if issued, shall only be issued as means to
evidence the right, title or interest of a Lender or a registered assignee in
and to the related Loan, as set forth in the Register, and in no event shall any
Note be considered a bearer instrument or obligation. Notwithstanding the
foregoing, PIK Notes shall be issued and maintained in the manner described in
Section 2.9(b)(v).

Section 2.15 Suspension of Eurodollar Rate Option. Notwithstanding any provision
to the contrary in this Article II, the following shall apply:

(a) Interest Rate Unascertainable, Inadequate or Unfair. In the event that
(A) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate is determined or (B) the Required Lenders notify the
Administrative Agent that the Eurodollar Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining such Loans
for such Interest Period, the Administrative Agent shall promptly so notify the
Borrower and the Lenders, whereupon the obligation of each Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause
(c) below until the Administrative Agent shall notify the Borrower that the
Required Lenders have determined that the circumstances causing such suspension
no longer exist.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

35



--------------------------------------------------------------------------------

(b) Illegality. If any Lender determines that the introduction of, or any change
in or in the interpretation of, any Requirement of Law after the date of this
Agreement shall make it unlawful, or any Governmental Authority shall assert
that it is unlawful, for any Lender or its applicable lending office to make
Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate Loans,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, the obligation of such Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause
(c) below until such Lender shall, through the Administrative Agent, notify the
Borrower that it has determined that it may lawfully make Eurodollar Rate Loans.

(c) Effect of Suspension. If the obligation of any Lender to make or to continue
Eurodollar Rate Loans is suspended, (A) the obligation of such Lender to convert
Base Rate Loans into Eurodollar Rate Loans shall be suspended, (B) such Lender
shall make a Base Rate Loan at any time such Lender would otherwise be obligated
to make a Eurodollar Rate Loan, (C) the Borrower may revoke any pending Notice
of Conversion or Continuation to make or continue any Eurodollar Rate Loan or to
convert any Base Rate Loan into a Eurodollar Rate Loan and (D) each Eurodollar
Rate Loan of such Lender shall automatically and immediately (or, in the case of
any suspension pursuant to clause (a) above, on the last day of the current
Interest Period thereof) be converted into a Base Rate Loan.

Section 2.16 Breakage Costs; Increased Costs; Capital Requirements. (a) Breakage
Costs. The Borrower shall compensate each Lender, upon demand from such Lender
to such Borrower (with copy to the Administrative Agent), for all Liabilities
(including, in each case, those incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to prepare to
fund, to fund or to maintain the Eurodollar Rate Loans of such Lender to the
Borrower but excluding any loss of the Applicable Margin on the relevant Loans)
that such Lender may incur (A) to the extent a proposed conversion into or
continuation of Eurodollar Rate Loans does not occur on a date specified
therefor in a Notice of Conversion or Continuation or in a similar request made
by telephone by the Borrower, (B) to the extent any Eurodollar Rate Loan is paid
(whether through a scheduled, optional or mandatory prepayment) or converted to
a Base Rate Loan (including because of Section 2.15) on a date that is not the
last day of the applicable Interest Period or (C) as a consequence of any
failure by the Borrower to repay Eurodollar Rate Loans when required by the
terms hereof. For purposes of this clause (a), each Lender shall be deemed to
have funded each Eurodollar Rate Loan made by it using a matching deposit or
other borrowing in the London interbank market.

(b) Increased Costs. If at any time any Lender determines that, after the date
hereof, the adoption of, or any change in or in the interpretation, application
or administration of, or compliance with, any Requirement of Law (other than any
imposition or increase of Eurodollar Reserve Requirements) from any Governmental
Authority shall have the effect of (i) increasing the cost to such Lender of
making, funding or maintaining any Eurodollar Rate Loan or to agree to do so or
of participating, or agreeing to participate, in extensions of credit or
(ii) imposing any other cost to such Lender with respect to compliance with its
obligations under any Loan Document, then, upon demand by such Lender (with copy
to the Administrative Agent), the Borrower shall pay to the Administrative Agent
for the account of such Lender amounts sufficient to compensate such Lender for
such increased cost.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

36



--------------------------------------------------------------------------------

(c) Increased Capital Requirements. If at any time any Lender determines that,
after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority regarding capital adequacy,
reserves, special deposits, compulsory loans, insurance charges against property
of, deposits with or for the account of, Obligations owing to, or other credit
extended or participated in by, any Lender or any similar requirement (in each
case other than any imposition or increase of Eurodollar Reserve Requirements)
shall have the effect of reducing the rate of return on the capital of such
Lender (or any corporation controlling such Lender) as a consequence of its
obligations under or with respect to any Loan Document to a level below that
which, taking into account the capital adequacy policies of such Lender or
corporation, such Lender or corporation could have achieved but for such
adoption or change, then, upon demand from time to time by such Lender (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender amounts sufficient to
compensate such Lender for such reduction.

(d) Compensation Certificate. Each demand for compensation under this
Section 2.16 shall be accompanied by a certificate of the Lender claiming such
compensation, setting forth in reasonable detail the basis for computation of
the amounts to be paid hereunder, which certificate shall be conclusive, binding
and final for all purposes, absent manifest error. In determining such amount,
such Lender may use any reasonable averaging and attribution methods.

Section 2.17 Taxes. (a) Payments Free and Clear of Taxes. Except as otherwise
provided in this Section 2.17, each payment by any Loan Party under any Loan
Document shall be made free and clear of all present or future taxes, levies,
imposts, deductions, charges or withholdings and all liabilities with respect
thereto (and without deduction for any of them) (collectively, but excluding the
taxes set forth in clauses (i) and (ii) below, the “Taxes”) other than for
(i) taxes measured by net income (including branch profits taxes) and franchise
taxes imposed in lieu of net income taxes, in each case imposed on any Secured
Party as a result of a present or former connection between such Secured Party
and the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than such
connection arising solely from any Secured Party having executed, delivered or
performed its obligations or received a payment under, or enforced, any Loan
Document) or (ii) taxes that are directly attributable to the failure (other
than as a result of a change in any Requirement of Law) by any Secured Party to
deliver the documentation required to be delivered pursuant to clause (f) below.

(b) Gross-Up. If any Taxes shall be required by law to be deducted from or in
respect of any amount payable under any Loan Document (other than any Secured
Hedging Agreement) to any Secured Party (i) such amount shall be increased as
necessary to ensure that, after all required deductions for Taxes are made
(including deductions applicable to any increases to any amount under this
Section 2.17), such Secured Party receives the amount it would have received had
no such deductions

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

37



--------------------------------------------------------------------------------

been made, (ii) the relevant Loan Party shall make such deductions, (iii) the
relevant Loan Party shall timely pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable Requirements
of Law and (iv) within 30 days after such payment is made, the relevant Loan
Party shall deliver to the Administrative Agent an original or certified copy of
a receipt evidencing such payment; provided, however, that no such increase
shall be made with respect to, and no Loan Party shall be required to indemnify
any such Secured Party pursuant to clause (d) below for, withholding taxes to
the extent that the obligation to withhold amounts existed on the date that such
Secured Party became a “Secured Party” under this Agreement in the capacity
under which such Secured Party makes a claim under this clause (b), except in
each case to the extent such Secured Party is a direct or indirect assignee
(other than pursuant to Section 2.18 (Substitution of Lenders)) of any other
Secured Party that was entitled, at the time the assignment of such other
Secured Party became effective, to receive additional amounts under this clause
(b).

(c) Other Taxes. In addition, the Borrower agrees to pay, and authorizes the
Administrative Agent to pay in its name, any stamp, documentary, excise or
property tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”). Within 30 days after the date of any payment of Taxes or Other Taxes by
any Loan Party, the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 11.12, the original or a certified copy of a
receipt evidencing payment thereof.

(d) Indemnification. The Borrower shall reimburse and indemnify, within 30 days
after receipt of demand therefor (with copy to the Administrative Agent), each
Secured Party for all Taxes and Other Taxes (including any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.17) paid by
such Secured Party and any Liabilities arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. A certificate of the Secured Party (or of the Administrative Agent on
behalf of such Secured Party) claiming any compensation under this clause (d),
setting forth in reasonable detail the basis for computation of the amounts to
be paid thereunder and delivered to the Borrower with copy to the Administrative
Agent, shall be conclusive, binding and final for all purposes, absent manifest
error. In determining such amount, the Administrative Agent and such Secured
Party may use any reasonable averaging and attribution methods.

(e) Mitigation. Any Lender claiming any additional amounts payable pursuant to
this Section 2.17 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would materially reduce any such additional amounts (or
any similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

38



--------------------------------------------------------------------------------

(f) Tax Forms. (i) Each Non-U.S. Lender Party that, at any of the following
times, is entitled to an exemption from United States withholding tax or, after
a change in any Requirement of Law, is subject to such withholding tax at a
reduced rate under an applicable tax treaty, shall (w) on or prior to the date
such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on
or prior to the date on which any such form or certification expires or becomes
obsolete, (y) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this
clause (f) and (z) from time to time if requested by the Borrower or the
Administrative Agent (or, in the case of a participant or SPV, the relevant
Lender), provide the Administrative Agent and the Borrower (or, in the case of a
participant or SPV, the relevant Lender) with two completed originals of each of
the following, as applicable: (A) Forms W-8ECI (claiming exemption from U.S.
withholding tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty) or any successor forms, (B) in the case of a
Non-U.S. Lender Party claiming exemption under Sections 871(h) or 881(c) of the
Code, Form W-8BEN (claiming exemption from U.S. withholding tax under the
portfolio interest exemption) or any successor form and a certificate in form
and substance acceptable to the Administrative Agent that such Non-U.S. Lender
Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents. Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Loan Parties and the Administrative Agent shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.

(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower or the Administrative Agent
(or, in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form W-9 (certifying that
such U.S. Lender Party is entitled to an exemption from U.S. backup withholding
tax) or any successor form.

(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to the Administrative Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to the Administrative Agent.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

39



--------------------------------------------------------------------------------

Section 2.18 Substitution of Lenders. (a) Substitution Right. In the event that
any Lender that is not an Affiliate of the Administrative Agent (an “Affected
Lender”), (i) makes a claim under clause (b) (Increased Costs) or (c) (Increased
Capital Requirements) of Section 2.16, (ii) notifies the Borrower pursuant to
Section 2.15(b) (Illegality) that it has become illegal for such Lender to
continue to fund or make any Eurodollar Rate Loan in such Facility, (iii) makes
a claim for payment pursuant to Section 2.17(b) (Taxes) or (iv) does not consent
to any amendment, waiver or consent to any Loan Document for which the consent
of the Required Lenders is obtained but that requires the consent of other
Lenders, the Borrower may either pay in full such Affected Lender the
Obligations owed to such Affected Lender with the consent of the Administrative
Agent or substitute for such Affected Lender any Lender or any Affiliate or
Approved Fund of any Lender or any other Person acceptable (which acceptance
shall not be unreasonably withheld or delayed) to the Administrative Agent (in
each case, a “Substitute Lender”).

(b) Procedure. To substitute such Affected Lender or pay in full the Obligations
owed to such Affected Lender under such Facility, the Borrower shall deliver a
notice to the Administrative Agent and such Affected Lender. The effectiveness
of such payment or substitution shall be subject to the delivery to the
Administrative Agent by the Borrower (or, as may be applicable in the case of a
substitution, by the Substitute Lender) of (i) payment for the account of such
Affected Lender, of, to the extent accrued through, and outstanding on, the
effective date for such payment or substitution, all Obligations owing to such
Affected Lender (including those that will be owed because of such payment and
all Obligations that would be owed to such Lender if it was solely a Lender) and
(ii) in the case of a substitution, (A) payment of the assignment fee set forth
in Section 11.2(c) and (B) an assumption agreement in form and substance
satisfactory to the Administrative Agent whereby the Substitute Lender shall,
among other things, agree to be bound by the terms of the Loan Documents and
assume the Commitment of the Affected Lender under such Facility.

(c) Effectiveness. Upon satisfaction of the conditions set forth in clause
(b) above, the Administrative Agent shall record such substitution or payment in
the Register, whereupon in the case of any substitution, (i) the Affected Lender
shall sell and be relieved of, and the Substitute Lender shall purchase and
assume, all rights and claims of such Affected Lender under the Loan Documents,
except that the Affected Lender shall retain such rights expressly providing
that they survive the repayment of the Obligations and the termination of the
Commitments, (ii) the Substitute Lender shall become a “Lender” hereunder having
a Commitment in the amount of such Affected Lender’s Commitment and (iii) the
Affected Lender shall execute and deliver to the Administrative Agent an
Assignment to evidence such substitution and deliver any Note in its possession;
provided, however, that the failure of any Affected Lender to execute any such
Assignment or deliver any such Note shall not render such sale and purchase (or
the corresponding assignment) invalid.

Section 2.19 Prepayment Premium. The Borrower shall compensate each Lender for
prepayment of the Loans, together with any applicable prepayment, (a) on or
prior to the first anniversary of the Initial Closing Date in an amount equal to
two percent (2.0%) of such prepayment and (b) after the first anniversary of the
Initial Closing Date but prior to the second anniversary of the Initial Closing
Date in an amount equal to one percent (1.0%) of such prepayment.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

40



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO LOANS

Section 3.1 Conditions Precedent to Effectiveness. This Agreement is subject to
the satisfaction or due waiver of each of the following conditions precedent:

(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Closing Date each of the following, each dated the Closing Date unless
otherwise agreed by the Administrative Agent, in form and substance satisfactory
to the Administrative Agent and the Required Lenders:

(i) this Agreement duly executed by Holdings and the Borrower and, for the
account of each Lender having requested the same by notice to the Administrative
Agent and the Borrower, Notes conforming to the requirements set forth in
Section 2.14(e);

(ii) copies of UCC, Intellectual Property and other appropriate search reports
and of all effective prior filings listed therein, together with evidence of the
termination of such prior filings and other documents with respect to the
priority of the security interest of the Administrative Agent in the Collateral,
in each case as may be reasonably requested by the Administrative Agent, (B) all
documents representing all Securities being pledged pursuant to the Guaranty and
Security Agreement and related undated powers or endorsements duly executed in
blank and (C) all Control Agreements that, in the reasonable judgment of the
Administrative Agent, are required for the Loan Parties to comply with the Loan
Documents as of the Closing Date, each duly executed by, in addition to the
applicable Loan Party, the applicable financial institution;

(iii) duly executed favorable opinions of counsel to the Loan Parties in New
York, each addressed to the Administrative Agent and the Lenders and addressing
such matters as the Administrative Agent may reasonably request;

(iv) a copy of each Constituent Document of each Loan Party that is on file with
any Governmental Authority in any jurisdiction, certified as of a recent date by
such Governmental Authority, together with, if applicable, certificates
attesting to the good standing of such Loan Party in such jurisdiction and each
other jurisdiction where such Loan Party is qualified to do business as a
foreign entity or where such qualification is necessary (and, if appropriate in
any such jurisdiction, related tax certificates);

(v) a certificate of the secretary or other officer of each Loan Party in charge
of maintaining books and records of such Loan Party certifying as to (A) the
names and signatures of each officer of such Loan Party authorized to execute
and deliver any Loan Document, (B) the Constituent Documents of such Loan Party
attached to such certificate are complete and correct copies of such Constituent
Documents as in effect on the date of such certification (or, for any such
Constituent Document delivered pursuant to clause (v) above, that there have
been no changes from such Constituent Document so delivered) and (C) the
resolutions of such Loan Party’s board of directors or other appropriate
governing body approving and authorizing the execution, delivery and performance
of each Loan Document to which such Loan Party is a party;

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

41



--------------------------------------------------------------------------------

(vi) a certificate of a Responsible Officer of the Borrower to the effect that
(A) both the Loan Parties, taken as a whole, and the Borrower, individually, are
Solvent after giving effect to the Loans, the consummation of the Related
Transactions, the application of the proceeds thereof in accordance with
Section 7.9 and the payment of all estimated legal, accounting and other fees
and expenses related hereto and thereto and (B) attached thereto are
calculations demonstrating a pro forma Consolidated Leverage Ratio of Holdings
(as such Consolidated Leverage Ratio was calculated under the Existing Credit
Agreement), after giving effect hereto and based on the unaudited Consolidated
financial statements of Holdings for the Fiscal Year ending on or about
December 31, 2008, of not greater than 4.61 to 1.0;

(vii) a business associate agreement duly executed by each Group Member and the
Administrative Agent in form and substance reasonably satisfactory to Borrower
and Administrative Agent;

(viii) a Reaffirmation Agreement duly executed by the Loan Parties;

(ix) insurance certificates in form and substance satisfactory to the
Administrative Agent demonstrating that the insurance policies required by
Section 7.5 are in full force and effect and have all endorsements required by
such Section 7.5;

(x) unaudited Consolidated financial statements, in form and substance as set
forth in Section 6.1(a) and otherwise reasonably satisfactory to Administrative
Agent, for Holdings for the Fiscal Month ending January 31, 2009, and including
a Compliance Certificate after giving pro forma effect to the transactions
contemplated hereunder and the Related Transactions;

(xi) the Post-Closing Obligations Letter; and

(xii) such other documents and information as any Lender through the
Administrative Agent may reasonably request.

(b) Fee and Expenses. There shall have been paid to the Administrative Agent,
for the account of the Administrative Agent, its Related Persons or any Lender,
as the case may be, all fees and all reimbursements of costs or expenses, in
each case due and payable under any Loan Document on or before the Closing Date.

(c) Consents. Each Group Member shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all Permits of, and effected all notices to
and filings with, any Governmental Authority, in each case, as may be necessary
in connection with the consummation of the transactions contemplated in any Loan
Document or Related Document (including the Related Transactions).

(d) Related Transactions. The Administrative Agent shall be satisfied that all
conditions precedent to the consummation of the First Lien Facility will have
been satisfied or duly waived with the consent of the Administrative Agent.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

42



--------------------------------------------------------------------------------

Section 3.2 Determinations of Borrowing Conditions. For purposes of determining
compliance with the conditions specified in Section 3.1, each Lender shall be
deemed to be satisfied with each document and each other matter required to be
satisfactory to such Lender unless, prior to the Closing Date, the
Administrative Agent receives notice from such Lender specifying such Lender’s
objections and such Lender has not made available its Pro Rata Share of the Term
Loans.

Section 3.3 Post-Closing Obligations. Borrower and the other Loan Parties shall
cause to be performed and completed to Administrative Agent’s satisfaction, all
of the obligations set forth on the Post-Closing Obligations Letter within the
time periods set forth on the Post-Closing Obligations Letter, and any failure
by Borrower or any other Loan Party to perform and complete such obligations
within such time period (or such extension of such time period as may be
approved in writing by the Administrative Agent in its sole discretion) shall
constitute an immediate and automatic Event of Default hereunder, without any
requirement of notice of further action by Administrative Agent or any Lender,
except to the extent waived or otherwise modified by the Administrative Agent,
in its sole discretion. To the extent that any delivery requirement in
Section 3.1 conflicts with the Post-Closing Obligations Letter, the Post-Closing
Obligations Letter shall control.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders and the Administrative Agent to enter into the Loan
Documents, each of Holdings and the Borrower (and, to the extent set forth in
any other Loan Document, each other Loan Party) represents and warrants to each
of them each of the following:

Section 4.1 Corporate Existence; Compliance with Law. Each Group Member (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
such qualification is necessary, except where the failure to be so qualified or
in good standing would not, in the aggregate, have a Material Adverse Effect,
(c) has all requisite power and authority and the legal right to own, pledge,
mortgage and operate its property, to lease or sublease any property it operates
under lease or sublease and to conduct its business as now or currently proposed
to be conducted, (d) is in compliance with its Constituent Documents, (e) is in
compliance with all applicable Requirements of Law except where the failure to
be in compliance would not have a Material Adverse Effect and (f) has all
necessary Permits from or by, has made all necessary filings with, and has given
all necessary notices to, each Governmental Authority having jurisdiction, to
the extent required for such ownership, lease, sublease, operation, occupation
or conduct of business, except where the failure to obtain such Permits, make
such filings or give such notices would not, in the aggregate, have a Material
Adverse Effect.

Section 4.2 Loan and Related Documents. (a) Power and Authority. The execution,
delivery and performance by each Loan Party of the Loan Documents and Related
Documents to which it is a party and the consummation of the Related
Transactions and other transactions contemplated therein (i) are within such
Loan Party’s corporate or similar powers and, at the time of execution thereof,
have been duly authorized by all necessary corporate and similar action
(including, if applicable, consent of holders of its Securities), (ii) do not
(A) contravene such Loan Party’s Constituent Documents, (B) violate any
applicable Requirement of Law, (C) conflict with, contravene, constitute a
default or breach under, or result in or permit the termination or acceleration
of, any Contractual

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

43



--------------------------------------------------------------------------------

Obligation of any Loan Party or any of its Subsidiaries (including other Related
Documents or Loan Documents) other than, in the case of this clause (C), those
that would not, in the aggregate, have a Material Adverse Effect and are not
created or caused by, or a conflict, breach, default or termination or
acceleration event under, any Loan Document or (D) result in the imposition of
any Lien (other than a Permitted Lien) upon any property of any Loan Party or
any of its Subsidiaries and (iii) do not require any Permit of, or filing with,
any Governmental Authority or any consent of, or notice to, any Person, other
than (A) with respect to the Loan Documents, the filings required to perfect the
Liens created by the Loan Documents and (B) those listed on Schedule 4.2 and
that have been, or will be prior to the Closing Date, obtained or made, copies
of which have been, or will be prior to the Closing Date, delivered to the
Administrative Agent, and each of which on the Closing Date will be in full
force and effect.

(b) Due Execution and Delivery. From and after its delivery to the
Administrative Agent, each Loan Document and Related Document has been duly
executed and delivered to the other parties thereto by each Loan Party party
thereto, is the legal, valid and binding obligation of such Loan Party and is
enforceable against such Loan Party in accordance with its terms.

(c) Related Documents. Each representation and warranty by a Loan Party in each
Related Document is true and correct in all material respects and no default, or
event that, with the giving of notice or lapse of time or both, would constitute
a default, has occurred thereunder.

Section 4.3 Ownership of Group Members. Set forth on Schedule 4.3 is a complete
and accurate list showing, as of the Closing Date, for each Group Member and
each Subsidiary of any Group Member and each joint venture of any of them, its
jurisdiction of organization, the number of shares of each class of Stock
authorized (if applicable), the number outstanding on the Closing Date and the
number and percentage of the outstanding shares of each such class owned
(directly or indirectly) by the Borrower or Holdings. All outstanding Stock of
each of them has been validly issued, is fully paid and non-assessable (to the
extent applicable) and, except in the case of Holdings, is owned beneficially
and of record by a Group Member (or, in the case of the Borrower, by MSH) free
and clear of all Liens other than the security interests created by the Loan
Documents and, in the case of joint ventures, Permitted Liens. There are no
Stock Equivalents with respect to the Stock of any Group Member (other than
Holdings) or any Subsidiary of any Group Member or any joint venture of any of
them and, as of the Closing Date, except as set forth on Schedule 4.3, there are
no Stock Equivalents with respect to the Stock of Holdings. There are no
Contractual Obligations or other understandings to which any Group Member, any
Subsidiary of any Group Member or any joint venture of any of them is a party
with respect to (including any restriction on) the issuance, voting, Sale or
pledge of any Stock or Stock Equivalent of any Group Member or any such
Subsidiary or joint venture.

Section 4.4 Financial Statements. (a) The financial statements which have been
furnished to the Administrative Agent from time to time, including without
limitation the audited Consolidated balance sheet of Holdings as at December 31,
2007 and the related Consolidated statements of income, retained earnings and
cash flows for the Fiscal Year then ended, certified by Ernst & Young and the
unaudited Consolidated balance sheet of Holdings as of January 31, 2009 and the
related Consolidated statements of income,

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

44



--------------------------------------------------------------------------------

retained earnings and cash flows of Holdings, fairly present in all material
respects the Consolidated financial position, results of operations and cash
flow of Holdings as at the dates indicated and for the periods indicated in
accordance with GAAP (subject, in the case of unaudited financial statements, to
the absence of footnote disclosure and normal recurring year-end audit
adjustments).

(b)(i) On the Closing Date neither Holdings nor any of its Consolidated
Subsidiaries has any material liability or other obligation (including
Indebtedness, Guaranty Obligations, contingent liabilities and liabilities for
taxes, long-term leases and unusual forward or long-term commitments) that is
not reflected in the Financial Statements referred to in clause (a) above or in
the notes thereto and not otherwise permitted by this Agreement and (ii) since
the date of the audited Financial Statements referenced in clause (a) above,
there has been no Sale of any material property of Holdings and its Subsidiaries
and no purchase or other acquisition of any material property.

(c) The Closing Date Projections reflect projections for the five year period
beginning on January 1, 2009 on a monthly basis for the first year and on a
year-by-year basis thereafter. As of the Closing Date, the Closing Date
Projections are based upon estimates and assumptions stated therein, all of
which the Borrower believes to be reasonable and fair in light of conditions and
facts known to the Borrower as of the Closing Date and reflect the good faith,
reasonable and fair estimates by the Borrower of the future Consolidated
financial performance of Holdings and the other information projected therein
for the periods set forth therein.

(d) The unaudited Consolidated balance sheet of Holdings delivered to the
Administrative Agent prior to the date hereof, has been prepared as of, on or
about January 31, 2009 and reflects as of such date, on a Pro Forma Basis for
the Related Transactions and the other transactions contemplated herein to occur
on the Closing Date, the Consolidated financial condition of Holdings, and the
assumptions expressed therein are reasonable based on the information available
to Holdings and the Borrower at such date and on the Closing Date.

Section 4.5 Material Adverse Effect. Since December 31, 2007, other than as
disclosed in Schedule 4.5, there have been no events, circumstances,
developments or other changes in facts that would, in the aggregate, have a
Material Adverse Effect. In determining whether a Material Adverse Effect has
occurred, it is understood that a Material Adverse Effect may occur at any time
notwithstanding the fact that at such time no Default shall have occurred and be
continuing. Furthermore, other than as disclosed in Schedule 4.5, no fact or
circumstance is known to any Loan Party that, either alone or in conjunction
with all other facts and circumstances, has had or reasonably could be expected
in the future to have a Material Adverse Effect that has not been set forth in
the financial statements.

Section 4.6 Solvency. Both before and after giving effect to (a) the Loans made
on or prior to the date this representation and warranty is made, (b) the
disbursement of the proceeds of such Loans, (c) the consummation of the Related
Transactions and (d) the payment and accrual of all transaction costs in
connection with the foregoing, both the Loan Parties taken as a whole and the
Borrower are Solvent.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

45



--------------------------------------------------------------------------------

Section 4.7 Litigation. Except as set forth on Schedule 4.7 hereof, there are no
pending (or, to the knowledge of any Group Member, threatened) actions,
investigations, suits, proceedings, audits, claims, demands, orders or disputes
affecting any Group Member or its property which could reasonably be expected to
adversely affect the Obligations, the Loan Documents, the Related Documents, the
Related Transactions and the other transactions contemplated therein or have a
Material Adverse Effect. There is no action, investigation, suit proceeding,
audit, claim, demand, order or dispute pending (or, to the knowledge of any
Group Member, threatened) affecting any Group Member before any court or
arbitrator or any Governmental Authority which questions or challenges the
validity of this Agreement or any Loan Document or any transaction contemplated
herein or therein.

Section 4.8 Taxes. Except as set forth on Schedule 4.8 hereof, all federal,
state, local and foreign income and franchise and other material tax returns,
reports and statements (collectively, the “Tax Returns”) required to be filed by
any Tax Affiliate have been filed with the appropriate Governmental Authorities
in all jurisdictions in which such Tax Returns are required to be filed, all
such Tax Returns are true and correct in all material respects, and all taxes,
charges and other impositions reflected therein and any material taxes, charges
or other impositions otherwise due and payable have been paid prior to the date
on which any Liability may be added thereto for non-payment thereof except for
those contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves are maintained on the books of the appropriate
Tax Affiliate in accordance with GAAP. No Tax Return is under audit or
examination by any Governmental Authority and no notice of such an audit or
examination or any assertion of any claim for Taxes has been given or made by
any Governmental Authority. Proper and accurate amounts have been withheld by
each Tax Affiliate from their respective employees for all periods in full and
complete compliance with the tax, social security and unemployment withholding
provisions of applicable Requirements of Law and such withholdings have been
timely paid to the respective Governmental Authorities. No Tax Affiliate has
participated in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b) or has been a member of an affiliated, combined
or unitary group other than the group of which a Tax Affiliate is the common
parent. Except as set forth on Schedule 4.8, no Tax Affiliate is aware of any
individual proposed tax assessment against it or against any other Tax Affiliate
in an amount greater than $25,000.

Section 4.9 Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of, and no proceeds of any Loan or other
extensions of credit hereunder will be used for the purpose of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.

Section 4.10 No Burdensome Obligations; No Defaults. No Group Member is a party
to any Contractual Obligation, no Group Member has Constituent Documents
containing obligations, and, to the knowledge of any Group Member, there are no
applicable Requirements of Law, in each case the compliance with which would
have, in the aggregate, a Material Adverse Effect. No Group Member (and, to the
knowledge of each Group Member, no other party thereto) is in default under or
with respect to any Contractual Obligation of any Group Member, other than those
that would not, in the aggregate, have a Material Adverse Effect.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

46



--------------------------------------------------------------------------------

Section 4.11 Investment Company Act. No Group Member is an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940.

Section 4.12 Labor Matters. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Group Member,
threatened) against or involving any Group Member, except, for those that would
not, in the aggregate, have a Material Adverse Effect. Except as set forth on
Schedule 4.12, as of the Closing Date, (a) there is no collective bargaining or
similar agreement with any union, labor organization, works council or similar
representative covering any employee of any Group Member, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Group Member and (c) no such representative has
sought certification or recognition with respect to any employee of any Group
Member.

Section 4.13 ERISA. Schedule 4.13 sets forth, as of the Closing Date, a complete
and correct list of, and that separately identifies, (a) all Title IV Plans,
(b) all Multiemployer Plans and (c) all material Benefit Plans. Each Benefit
Plan, and each trust thereunder, intended to qualify for tax exempt status under
Section 401 or 501 of the Code or other Requirements of Law so qualifies. Except
for those that would not, in the aggregate, have a Material Adverse Effect,
(x) each Benefit Plan is in compliance with applicable provisions of ERISA, the
Code and other Requirements of Law, (y) there are no existing or pending (or to
the knowledge of any Group Member, threatened) claims (other than routine claims
for benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigations involving any Benefit Plan to which any Group
Member incurs or otherwise has or could have an obligation or any Liability and
(z) no ERISA Event is reasonably expected to occur. On the Closing Date, no
ERISA Event has occurred in connection with which obligations and liabilities
(contingent or otherwise) remain outstanding. No ERISA Affiliate would have any
Withdrawal Liability as a result of a complete withdrawal from any Multiemployer
Plan on the date this representation is made.

Section 4.14 Environmental Matters. To the knowledge of Holdings and the
Borrower, except as set forth on Schedule 4.14, (a) the operations of each Group
Member are and have been in compliance with all applicable Environmental Laws,
including obtaining, maintaining and complying with all Permits required by any
applicable Environmental Law, other than non-compliances that, in the aggregate,
would not have a reasonable likelihood of resulting in Material Environmental
Liabilities, (b) no Group Member is party to, and no Group Member and no real
property currently (or to the knowledge of any Group Member previously) owned,
leased, subleased, operated or otherwise occupied by or for any Group Member is
subject to or the subject of, any Contractual Obligation or any pending (or, to
the knowledge of any Group Member, threatened) order, action, investigation,
suit, proceeding, audit, claim, demand, dispute or notice of violation or of
potential liability or similar notice under or pursuant to any Environmental Law
other than those that, in the aggregate, are not reasonably likely to result in
Material Environmental Liabilities, (c) no Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities has attached
to any property of any Group Member and, to the knowledge of any Group Member,
no facts, circumstances or conditions exist that could reasonably be

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

47



--------------------------------------------------------------------------------

expected to result in any such Lien attaching to any such property, (d) no Group
Member has caused or suffered to occur a Release of Hazardous Materials at, to
or from any real property of any Group Member and each such real property is
free of contamination by any Hazardous Materials except for such Release or
contamination that could not reasonably be expected to result, in the aggregate,
in Material Environmental Liabilities, (e) no Group Member (i) is or has been
engaged in, or has permitted any current or former tenant to engage in,
operations, or (ii) knows of any facts, circumstances or conditions, including
receipt of any information request or notice of potential responsibility under
CERCLA or similar Environmental Laws, that, in the aggregate, would have a
reasonable likelihood of resulting in Material Environmental Liabilities and
(f) each Group Member has made available to the Administrative Agent copies of
all existing environmental reports, reviews and audits and all documents
pertaining to actual or potential Environmental Liabilities, in each case to the
extent such reports, reviews, audits and documents are in their possession,
custody or control.

Section 4.15 Intellectual Property. Each Group Member owns or licenses all
Intellectual Property that is necessary for the operations of its businesses. To
the knowledge of each Group Member, (a) the conduct and operations of the
businesses of each Group Member does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (b) no other Person has contested any right, title or interest of any Group
Member in, or relating to, any Intellectual Property, other than, in each case,
as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, have a
Material Adverse Effect. In addition, (x) there are no pending (or, to the
knowledge of any Group Member, threatened) actions, investigations, suits,
proceedings, audits, claims, demands, orders or disputes affecting any Group
Member with respect to, (y) no judgment or order regarding any such claim has
been rendered by any competent Governmental Authority, no settlement agreement
or similar Contractual Obligation has been entered into by any Group Member,
with respect to and (z) no Group Member knows or has any reason to know of any
valid basis for any claim based on, any such infringement, misappropriation,
dilution, violation or impairment or contest, other than, in each case, as
cannot reasonably be expected to affect the Loan Documents and the transactions
contemplated therein and would not, in the aggregate, have a Material Adverse
Effect.

Section 4.16 Title; Real Property. (a) Each Group Member has good and marketable
fee simple title to all owned real property and valid leasehold interests in all
leased real property, and owns all personal property, in each case that is
purported to be owned or leased by it, including those reflected on the most
recent Financial Statements delivered by the Borrower, and none of such property
is subject to any Lien except Permitted Liens.

(b) Set forth on Schedule 4.16 is, as of the Closing Date, after giving effect
to the Related Transactions, (i) a complete and accurate list of all real
property owned in fee simple by any Group Member or in which any Group Member
owns a leasehold interest setting forth, for each such real property, the
current street address (including, where applicable, county, state and other
relevant jurisdictions), the record owner thereof and, where applicable, each
lessee and sublessee thereof, (ii) any lease, sublease, license or sublicense of
such real property by any Group Member and (iii) for each such real property
that the Administrative Agent has requested be subject to a Mortgage or that is
otherwise material to the business of any Group Member, each Contractual
Obligation by any Group Member, whether contingent or otherwise, to Sell such
real property.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

48



--------------------------------------------------------------------------------

Section 4.17 Full Disclosure. The information prepared or furnished by or on
behalf of any Group Member in connection with any Loan Document or Related
Document (including the information contained in any Financial Statement or
Disclosure Document) or the consummation of any Related Transaction or any other
transaction contemplated therein, does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances when made, not misleading;
provided, however, that projections contained therein are not to be viewed as
factual and that actual results during the periods covered thereby may differ
from the results set forth in such projections by a material amount. All
projections that are part of such information (including those set forth in any
Projections delivered subsequent to the Closing Date) are based upon good faith
estimates and stated assumptions believed to be reasonable and fair as of the
date made in light of conditions and facts then known and, as of such date,
reflect good faith, reasonable and fair estimates of the information projected
for the periods set forth therein. All facts known to any Group Member and
material to an understanding of the financial condition, business, property or
prospects of the Group Member taken as one enterprise have been disclosed to the
Lenders.

Section 4.18 Patriot Act. No Group Member (and, to the knowledge of each Group
Member, no joint venture or subsidiary thereof) is in violation in any material
respects of any United States Requirements of Law relating to terrorism,
sanctions or money laundering (the “Anti-Terrorism Laws”), including the United
States Executive Order No. 13224 on Terrorist Financing (the “Anti-Terrorism
Order”) and the Patriot Act.

ARTICLE V

FINANCIAL COVENANTS

Each of Holdings and the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) agrees with the Lenders and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:

Section 5.1 Maximum Consolidated Leverage Ratio. Holdings shall not have, on the
last day of each fiscal period set forth below, a Consolidated Leverage Ratio
for the twelve consecutive Fiscal Month period ending on such day of greater
than the maximum ratio set forth opposite such fiscal period:

 

FISCAL PERIOD ENDING

ON OR ABOUT

   MAXIMUM CONSOLIDATED
LEVERAGE RATIO

March 31, 2009

   6.70 to 1

April 30, 2009

   6.70 to 1

May 31, 2009

   6.70 to 1

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

49



--------------------------------------------------------------------------------

June 30, 2009

   6.70 to 1

July 31, 2009

   6.70 to 1

August 31, 2009

   6.70 to 1

September 30, 2009

   6.70 to 1

October 31, 2009

   6.60 to 1

November 30, 2009

   6.60 to 1

December 31, 2009

   6.50 to 1

January 31, 2010

   6.50 to 1

February 28, 2010

   6.50 to 1

March 31, 2010

   6.50 to 1

June 30, 2010

   6.05 to 1

September 30, 2010

   5.90 to 1

December 31, 2010

   5.80 to 1

March 31, 2011

   5.60 to 1

June 30, 2011

   5.25 to 1

September 30, 2011

   5.15 to 1

December 31, 2011

   5.00 to 1

March 31, 2012

   4.95 to 1

June 30, 2012

   4.80 to 1

September 30, 2012

   4.70 to 1

December 31, 2012

   4.40 to 1

March 31, 2013

   4.20 to 1

June 30, 2013

   4.10 to 1

Section 5.2 Minimum Consolidated Fixed Charge Coverage Ratio. For the twelve
consecutive Fiscal Month period ending (i) on the last day of each Fiscal Month
ending after the Closing Date through March 31, 2010, Holdings shall not have a
Consolidated Fixed Charge Coverage Ratio of less than 1.00 to 1.00, and (ii) on
the last day of the Fiscal Quarter for every Fiscal Quarter thereafter, Holdings
shall not have a Consolidated Fixed Charge Coverage Ratio of less than 1.08 to
1.00.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

50



--------------------------------------------------------------------------------

Section 5.3 Capital Expenditures. The Group Members shall not incur, or permit
to be incurred, Capital Expenditures in the aggregate for the twelve consecutive
Fiscal Month period ending on such day set forth below in excess of the maximum
amount set forth opposite such fiscal period:

 

FISCAL PERIOD ENDING

ON OR ABOUT

   MAXIMUM CAPITAL
EXPENDITURES

March 31, 2009

   $ 7,150,000

April 30, 2009

   $ 7,150,000

May 31, 2009

   $ 7,150,000

June 30, 2009

   $ 6,050,000

July 31, 2009

   $ 6,050,000

August 31, 2009

   $ 6,050,000

September 30, 2009

   $ 5,775,000

October 31, 2009

   $ 5,775,000

November 30, 2009

   $ 5,500,000

December 31, 2009

   $ 5,500,000

January 31, 2010

   $ 5,100,000

February 28, 2010

   $ 5,100,000

March 31, 2010 and each Fiscal Quarter thereafter

   $ 5,100,000

Section 5.4 Minimum Consolidated EBITDA. Holdings shall not have, on the last
day of each fiscal period set forth on Schedule 5.4, a Consolidated EBITDA for
such period of less than the minimum amount set forth opposite such fiscal
period on Schedule 5.4.

ARTICLE VI

REPORTING COVENANTS

Each of Holdings and the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) agrees with the Lenders and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:

Section 6.1 Financial Statements. The Borrower shall deliver to the
Administrative Agent, for delivery to each Lender, each of the following:

(a) Monthly Reports. As soon as available, and in any event within (A) 40 days
after the end of each January, (B) 45 days after the end of each March, June,
and September, (C) 60 days after the end of each December and (D) 30 days after
the end of all other Fiscal Months, in each case certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
Consolidated financial position, results of operations and cash flow of Holdings
as at the dates indicated and for the periods indicated (i) in accordance with
GAAP (subject to the absence of footnote disclosure and normal year-end audit
adjustments), the Consolidated unaudited balance sheet of Holdings as of the
close of such Fiscal Month and related Consolidated statements of income and
cash flow for such Fiscal Month and for that portion of the Fiscal Year ending
as of the close of such Fiscal Month, setting forth in comparative form the
figures for the corresponding period in the prior Fiscal Year and the figures
contained in the latest Projections and (ii) operating metrics as of the close
of such Fiscal Month, all in form and substance satisfactory to the
Administrative Agent.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

51



--------------------------------------------------------------------------------

(b) Annual Reports. As soon as available, and in any event within 105 days after
the end of each Fiscal Year commencing with the Fiscal Year ending on
December 31, 2008, (i) the Consolidated balance sheet of Holdings as of the end
of such year and related Consolidated statements of income, stockholders’ equity
and cash flow for such Fiscal Year, each prepared in accordance with GAAP,
together with (ii) a certification by the Group Members’ Accountants that
(A) such Consolidated Financial Statements fairly present in all material
respects the Consolidated financial position, results of operations and cash
flow of Holdings as at the dates indicated and for the periods indicated therein
in accordance with GAAP without qualification as to the scope of the audit or as
to going concern and without any other similar qualification and (B) in the
course of the regular audit of the businesses of the Group Members, which audit
was conducted in accordance with GAAP, such Group Members’ Accountants have
obtained no knowledge that a Default in respect of any financial covenant
contained in Article V is continuing or, if in the opinion of the Group Members’
Accountants such a Default is continuing, a statement as to the nature thereof
(provided that no such certification under this clause (B) shall be required in
connection with the annual Consolidated Financial Statements for the Fiscal Year
ended December 31, 2008).

(c) Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (a), for each Fiscal Month through March 31, 2010,
and then only for each Fiscal Quarter thereafter, and (b) above, a Compliance
Certificate duly executed by a Responsible Officer of Holdings that, among other
things, (i) demonstrates compliance with each financial covenant contained in
Article V that is tested as of such period and (ii) states that no Default is
continuing as of the date of delivery of such Compliance Certificate or, if a
Default is continuing, states the nature thereof and the action that the
Borrower proposes to take with respect thereto. Notwithstanding the foregoing,
solely with respect to the Compliance Certificate delivered in connection with
the audited financial statements for the Fiscal Year ended December 31, 2008,
such Compliance Certificate, and the financial covenants calculated therein,
shall be based upon the Existing Credit Agreement.

(d) Corporate Chart and Other Collateral Updates. As part of the Compliance
Certificate delivered with the financial statements required by clause
(b) above, each in form and substance satisfactory to the Administrative Agent,
a certificate by a Responsible Officer of the Borrower that (i) the Corporate
Chart attached thereto (or the last Corporate Chart delivered pursuant to this
clause (d)) is correct and complete as of the date of such Compliance
Certificate, (ii) the Loan Parties have delivered all documents (including
updated schedules as to locations of Collateral and acquisition of Intellectual
Property or real property) they are required to deliver pursuant to any Loan
Document on or prior to the date of delivery of such Compliance Certificate and
(iii) complete and correct copies of all documents modifying any term of any
Constituent Document of any Group Member or any Subsidiary or joint venture
thereof on or prior to the date of delivery of such Compliance Certificate have
been delivered to the Administrative Agent or are attached to such certificate.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

52



--------------------------------------------------------------------------------

(e) Budget. As soon as available and in any event not later than 30 days after
the beginning of each Fiscal Year (beginning with the 2010 Fiscal Year), a
detailed Consolidated budget of Holdings for such Fiscal Year, including, on a
month by month basis, a projected year-end Consolidated balance sheet, income
statement and statement of cash flows and a summary of the underlying material
assumptions with respect thereto (collectively, the “Budget”), and, as soon as
available, significant revisions, if any, of such Budget, which Budget or
revisions thereto shall in each case be accompanied by the statement of a
Responsible Officer of the Borrower to the effect that, to the best of his
knowledge, the Budget is a reasonable estimate for the period covered thereby.

(f) Management Discussion and Analysis. Together with each delivery of any
Compliance Certificate with the financial statements for each fiscal Quarter or
Fiscal Year required by clause (c) above, a discussion and analysis of the
financial condition and results of operations of the Group Members for the
portion of the Fiscal Year then elapsed and discussing the reasons for any
significant variations from the Projections for such period and the figures for
the corresponding period in the previous Fiscal Year.

(g) Intercompany Loan Balances. Together with each delivery of any Compliance
Certificate with the financial statements required by clause (b) above, a
summary of the outstanding balances of all intercompany Indebtedness as of the
last day of the Fiscal Year then elapsed, certified as complete and correct by a
Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements.

(h) Audit Reports, Management Letters, Etc. Together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (b) above, copies of
each management letter, audit report or similar letter or report received by any
Group Member from any independent registered certified public accountant
(including the Group Members’ Accountants) in connection with such Financial
Statements or any audit thereof, each certified to be complete and correct
copies by a Responsible Officer of the Borrower as part of the Compliance
Certificate delivered in connection with such Financial Statements.

(i) Insurance. Together with each delivery of any Financial Statement for any
Fiscal Year pursuant to clause (b) above, each in form and substance
satisfactory to the Administrative Agent and certified as complete and correct
by a Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements, a summary of all
material insurance coverage maintained as of the date thereof by any Group
Member, together with such other related documents and information as the
Administrative Agent may reasonably require.

Section 6.2 Other Events. The Borrower shall give the Administrative Agent, for
delivery to each Lender, notice of each of the following (which may be made by
telephone if promptly confirmed in writing) within five (5) days after any
Responsible Officer of any Group Member knows or has reason to know of it:
(a)(i) any Default and (ii) any event that would have a Material Adverse Effect,
specifying, in each case, the nature and anticipated effect thereof and any
action proposed to be taken in connection therewith, (b) any event (other than
any event involving loss or damage to property) reasonably expected to result in
a mandatory payment of the

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

53



--------------------------------------------------------------------------------

Obligations pursuant to Section 2.8, stating the material terms and conditions
of such transaction and estimating the Net Cash Proceeds thereof, (c) the
commencement of, or any material developments in, any action, investigation,
suit, proceeding, audit, claim, demand, order or dispute with, by or before any
Governmental Authority affecting any Group Member or any property of any Group
Member that (i) seeks to enjoin any Group Member, (ii) in the reasonable
judgment of the Borrower, exposes any Group Member to liability in an aggregate
amount in excess of $1,100,000 or (iii) would be reasonably likely to have a
Material Adverse Effect and (d) the acquisition of any material real property or
the entering into any material lease.

Section 6.3 Copies of Notices and Reports. The Borrower shall promptly deliver
to the Administrative Agent, for delivery to each Lender, copies of each of the
following: (a) all reports that Holdings transmits to its security holders
generally, (b) all documents that any Group Member files with the Securities and
Exchange Commission, the National Association of Securities Dealers, Inc., any
securities exchange or any Governmental Authority exercising similar functions,
(c) all press releases not made available directly to the general public,
(d) any material documents transmitted or received pursuant to, or in connection
with, any Related Document and (e) any material document transmitted or received
pursuant to, or in connection with, any Contractual Obligation governing
Indebtedness having a principal amount of $3,300,000 or more of any Group
Member. Documents required to be delivered pursuant to this Section 6.3, if
delivered electronically and notice is promptly provided to Administrative
Agent, shall be deemed to be delivered on the date on which such documents are
filed for public availability on the Securities and Exchange Commission’s
Electronic Data Gathering, Analysis and Retrieval (EDGAR) system.

Section 6.4 Taxes. The Borrower shall give the Administrative Agent, for
delivery to each Lender, notice of each of the following (which may be made by
telephone if promptly confirmed in writing) within five (5) days after any
Responsible Officer of any Group Member knows or has reason to know of it:
(a) the creation, or filing with the IRS or any other Governmental Authority, of
any Contractual Obligation or other document extending, or having the effect of
extending, the period for assessment or collection of any taxes with respect to
any Tax Affiliate and (b) the creation of any Contractual Obligation of any Tax
Affiliate, or the receipt of any request directed to any Tax Affiliate, to make
any adjustment under Section 481(a) of the Code, by reason of a change in
accounting method or otherwise, which would have a Material Adverse Effect.

Section 6.5 Labor Matters. The Borrower shall give the Administrative Agent, for
delivery to each Lender, notice of each of the following (which may be made by
telephone if promptly confirmed in writing), promptly after, and in any event
within 30 days after any Responsible Officer of any Group Member knows or has
reason to know of it: (a) the commencement of any material labor dispute to
which any Group Member is or may become a party, including any strikes, lockouts
or other disputes relating to any of such Person’s plants and other facilities
and (b) the incurrence by any Group Member of any Worker Adjustment and
Retraining Notification Act or related or similar liability incurred with
respect to the closing of any plant or other facility of any such Person (other
than, in the case of this clause (b), those that would not, in the aggregate,
have a Material Adverse Effect).

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

54



--------------------------------------------------------------------------------

Section 6.6 ERISA Matters. The Borrower shall give the Administrative Agent, for
delivery to each Lender, (a) on or prior to any filing by any ERISA Affiliate of
any notice of intent to terminate any Title IV Plan, a copy of such notice and
(b) promptly, and in any event within 10 days, after any Responsible Officer of
any ERISA Affiliate knows or has reason to know that a request for a minimum
funding waiver under Section 412 of the Code has been filed with respect to any
Title IV Plan or Multiemployer Plan, a notice (which may be made by telephone if
promptly confirmed in writing) describing such waiver request and any action
that any ERISA Affiliate proposes to take with respect thereto, together with a
copy of any notice filed with the PBGC or the IRS pertaining thereto.

Section 6.7 Environmental Matters. (a) The Borrower shall provide the
Administrative Agent, for delivery to each Lender, notice of each of the
following (which may be made by telephone if promptly confirmed by the
Administrative Agent in writing) within five (5) days after any Responsible
Officer of any Group Member knows or has reason to know of it (and, upon
reasonable request of the Administrative Agent, or any Lender through the
Administrative Agent, documents and information in connection therewith):
(i)(A) unpermitted Releases, (B) the receipt by any Group Member of any notice
of violation of or potential liability or similar notice under, or the existence
of any condition that could reasonably be expected to result in violations of or
liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or liability under any Environmental
Law, that, for each of clauses (A), (B) and (C) above (and, in the case of
clause (C), if adversely determined), in the aggregate for each such clause,
could reasonably be expected to result in Environmental Liabilities in excess of
$550,000, (ii) the receipt by any Group Member of notification that any property
of any Group Member is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities and (iii) any
proposed acquisition or lease of real property if such acquisition or lease
would have a reasonable likelihood of resulting in aggregate Environmental
Liabilities in excess of $550,000.

(b) Upon request of the Administrative Agent, or any Lender through the
Administrative Agent, the Borrower shall provide the Administrative Agent, for
delivery to each Lender, a report containing an update as to the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any document delivered to any Secured Party pursuant to any Loan Document or
as to any condition reasonably believed by the Administrative Agent to result in
material Environmental Liabilities.

Section 6.8 Other Information. The Borrower shall provide the Administrative
Agent, for delivery to each Lender, with such other documents and information
with respect to the business, property, condition (financial or otherwise),
legal, financial or corporate or similar affairs or operations of any Group
Member as the Administrative Agent or any Lender through the Administrative
Agent may from time to time reasonably request.

Section 6.9 Confidential Health Information. Notwithstanding anything in this
Agreement to the contrary, the Loan Parties agree that they will not distribute
or share confidential health information with the Administrative Agent or any
Lender if the sharing or distribution of such information to the Administrative
Agent or such Lender would be a violation of HIPAA and the Loan Parties further
agree to identify any such health information and protect the Administrative
Agent and the Lenders from the receipt thereof; provided that the Administrative
Agent or any Lender shall have the right to receive confidential health
information if the Administrative Agent or such Lender executes a business
associate agreement in form and substance reasonably satisfactory to the
Borrower and the Administrative Agent.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

55



--------------------------------------------------------------------------------

Section 6.10 Bank Meetings. Borrower and Holdings will, upon request of
Administrative Agent or upon request from the Required Lenders given in writing
to Administrative Agent on or before the fifth (5th) calendar day of the Fiscal
Month if before March 31, 2010, and on or before the fourteenth (14th) calendar
day of the Fiscal Quarter if after March 31, 2010, participate in a meeting of
Administrative Agent and Lenders not more than once per Fiscal Month through
March 31, 2010, and not more than once per Fiscal Quarter thereafter, to be held
via telephone conference call or, if the Administrative Agent chooses in its
sole discretion, at Borrower’s principal offices or (such other location as may
be agreed to by Borrower and Administrative Agent) at such time as may be agreed
to by Borrower and Administrative Agent; provided, however, that, for so long as
the First Lien Credit Agreement is in effect or any Obligation thereunder
remains outstanding, any such bank meetings shall be held in conjunction with
and at the same time as those bank meetings that are required under the First
Lien Credit Agreement.

ARTICLE VII

AFFIRMATIVE COVENANTS

Each of Holdings and the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) agrees with the Lenders and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:

Section 7.1 Maintenance of Corporate Existence. Each Group Member shall
(a) preserve and maintain its legal existence, except in connection with the
consummation of transactions expressly permitted by Sections 8.4 and 8.7, and
(b) preserve and maintain its rights (charter and statutory), privileges,
franchises and Permits necessary or desirable in the conduct of its business,
except, in the case of this clause (b), where the failure to do so would not, in
the aggregate, have a Material Adverse Effect.

Section 7.2 Compliance with Laws, Etc. Each Group Member shall comply with all
applicable Requirements of Law, Contractual Obligations and Permits, except for
such failures to comply that would not, in the aggregate, have a Material
Adverse Effect.

Section 7.3 Payment of Obligations. Each Group Member shall pay or discharge
before they become delinquent (a) all material claims, taxes, assessments,
charges and levies imposed by any Governmental Authority and (b) all other
material lawful claims that if unpaid would, by the operation of applicable
Requirements of Law, become a Lien upon any property of any Group Member,
except, in each case, for those whose amount or validity is being contested in
good faith by proper proceedings diligently conducted and for which adequate
reserves are maintained on the books of the appropriate Group Member in
accordance with GAAP.

Section 7.4 Maintenance of Property. Each Group Member shall maintain and
preserve (a) in good working order and condition all of its property necessary
in the conduct of its business and (b) all rights, permits, licenses, approvals
and privileges (including all Permits) necessary, used or useful, whether
because of its ownership, lease, sublease or other operation or occupation of
property or other conduct of its business, and shall make all necessary or
appropriate filings with, and give all required notices to, Government
Authorities, except for such failures to maintain and preserve the items or to
make such filings and give such notices set forth in clauses (a) and (b) above
that would not, in the aggregate, have a Material Adverse Effect.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

56



--------------------------------------------------------------------------------

Section 7.5 Maintenance of Insurance. Each Group Member shall (a) maintain or
cause to be maintained in full force and effect policies of insurance of such
kind with respect to the property and businesses of the Group Members (including
policies of life, fire, theft, product liability, public liability, property
damage, other casualty, employee fidelity, workers’ compensation, business
interruption and employee health and welfare insurance) with financially sound
and reputable insurance companies or associations (in each case that are not
Affiliates of the Borrower) of a nature and providing such coverage as is
customarily carried by businesses of the size and character of the business of
the Group Members and (b) cause all such insurance relating to any property or
business of any Loan Party to name the Administrative Agent on behalf of the
Secured Parties as additional insured or loss payee, as appropriate, and to
provide that no cancellation, material addition in amount or material change in
coverage shall be effective until after 30 days’ notice thereof to the
Administrative Agent.

Section 7.6 Keeping of Books. The Group Members shall keep proper books of
record and account, in which full, true and correct entries shall be made in
accordance with GAAP and all other applicable Requirements of Law of all
financial transactions and the assets and business of each Group Member.

Section 7.7 Access to Books and Property. Each Group Member shall permit (a) so
long as no Default or Event of Default then exists, the Administrative Agent and
any Related Person of the Administrative Agent and (b) during the continuance of
a Default or Event of Default, the Administrative Agent, the Lenders, or any
Related Person of any of them, at any reasonable time during normal business
hours and with reasonable advance notice (except that, during the continuance of
an Event of Default, no such notice shall be required) to (a) visit and inspect
the property of each Group Member and examine and make copies of and abstracts
from, the corporate (and similar), financial, operating and other books and
records of each Group Member, (b) discuss the affairs, finances and accounts of
each Group Member with any officer or director of any Group Member and
(c) communicate directly with any registered certified public accountants
(including the Group Members’ Accountants) of any Group Member; provided that,
excluding any such visits and inspections during the continuation of a Default
or Event of Default (which shall be unlimited), the Administrative Agent and any
Related Persons of the Administrative Agent shall not exercise such rights more
often than one time in the aggregate in any Fiscal Year, which shall be at the
Lenders’ expense so long as no Default or Event of Default then exists. Each
Group Member shall authorize their respective registered certified public
accountants (including the Group Members’ Accountants) to communicate directly
with the Administrative Agent, the Lenders and their Related Persons, as
applicable, and to disclose to the Administrative Agent, the Lenders and their
Related Persons, as applicable, all financial statements and other documents and
information as they might have and the Administrative Agent or any Lender
reasonably requests with respect to any Group Member.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

57



--------------------------------------------------------------------------------

Section 7.8 Environmental. Each Group Member shall comply with, and maintain its
real property, whether owned, leased, subleased or otherwise operated or
occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance or that is
required by orders and directives of any Governmental Authority) except for
failures to comply that would not, in the aggregate, have a Material Adverse
Effect. Without limiting the foregoing, if an Event of Default is continuing or
if the Administrative Agent at any time has a reasonable basis to believe that
there exist violations of Environmental Laws by any Group Member or that there
exist any Environmental Liabilities, in each case, that would have, in the
aggregate, a Material Adverse Effect, then each Group Member shall, promptly
upon receipt of request from the Administrative Agent, cause the performance of,
and allow the Administrative Agent and its Related Persons access to such real
property for the purpose of conducting, such environmental audits and
assessments, including subsurface sampling of soil and groundwater, and cause
the preparation of such reports, in each case as the Administrative Agent may
from time to time reasonably request. Such audits, assessments and reports, to
the extent not conducted by the Administrative Agent or any of its Related
Persons, shall be conducted and prepared by reputable environmental consulting
firms reasonably acceptable to the Administrative Agent and shall be in form and
substance reasonably acceptable to the Administrative Agent.

Section 7.9 Use of Proceeds. The proceeds of the Loans shall be used by the
Borrower (and, to the extent distributed to them by the Borrower, each other
Group Member) solely (a) to consummate the Related Transactions and for the
payment of related transaction costs, fees and expenses and (b) for the payment
of transaction costs, fees and expenses incurred in connection with the Loan
Documents and the transactions contemplated therein; provided, however, that the
proceeds of Loans may not be used (i) for the purpose of paying any fees, costs
and expenses described in clauses (a) and (b) above unless Borrower or any Group
Member could not otherwise pay such fees, costs and expenses from cash or cash
equivalents on hand or from another available source permitted hereunder or
(ii) to fund Restricted Payments.

Section 7.10 Additional Collateral and Guaranties. To the extent not delivered
to the Administrative Agent on or before the Closing Date (including in respect
of after-acquired property and Persons that become Subsidiaries of any Loan
Party after the Closing Date), each Group Member shall, promptly, do each of the
following, unless otherwise agreed by the Administrative Agent:

(a) deliver to the Administrative Agent such modifications to the terms of the
Loan Documents (or, to the extent applicable as determined by the Administrative
Agent, such other documents), in each case in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent deems
necessary or advisable in order to ensure the following:

(i)(A) each Subsidiary of any Loan Party that has entered into Guaranty
Obligations with respect to any Indebtedness of the Borrower and (B) each Wholly
Owned Subsidiary of any Loan Party shall guaranty, as primary obligor and not as
surety, the payment of the Obligations of the Borrower; and

(ii) each Loan Party (including any Person required to become a Guarantor
pursuant to clause (i) above) shall effectively grant to the Administrative
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in all of its property, including all of its Stock and Stock
Equivalents and other Securities, as security for the

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

58



--------------------------------------------------------------------------------

Obligations of such Loan Party; provided, however, that, unless the Borrower and
the Administrative Agent otherwise agree, in no event shall (x) any Excluded
Foreign Subsidiary be required to guaranty the payment of any Obligation,
(y) the Loan Parties, individually or collectively, be required to pledge in
excess of 66% of the outstanding Voting Stock of any Excluded Foreign Subsidiary
or (z) a security interest be required to be granted on any property of any
Excluded Foreign Subsidiary as security for any Obligation;

(b) deliver to the Administrative Agent all documents representing all Stock,
Stock Equivalents and other Securities pledged pursuant to the documents
delivered pursuant to clause (a) above, together with undated powers or
endorsements duly executed in blank;

(c) upon request of the Administrative Agent, deliver to it a Mortgage on any
real property owned by any Loan Party with a fair market value in excess of
$250,000 and on any of its material leases, together with all Mortgage
Supporting Documents relating thereto (or, if such real property or the real
property subject to such lease is located in a jurisdiction outside the United
States, similar documents deemed appropriate by the Administrative Agent to
obtain the equivalent in such jurisdiction of a first-priority mortgage on such
real property or lease);

(d) take all other actions necessary or advisable to ensure the validity or
continuing validity of any guaranty for any Obligation or any Lien securing any
Obligation, to perfect, maintain, evidence or enforce any Lien securing any
Obligation or ensure such Liens have the same priority as that of the Liens on
similar Collateral set forth in the Loan Documents executed on the Closing Date
(or, for Collateral located outside the United States, a similar priority
acceptable to the Administrative Agent), including the filing of UCC financing
statements in such jurisdictions as may be required by the Loan Documents or
applicable Requirements of Law or as the Administrative Agent may otherwise
reasonably request; and

(e) deliver to the Administrative Agent legal opinions relating to the matters
described in this Section 7.10, which opinions shall be as reasonably required
by, and in form and substance and from counsel reasonably satisfactory to, the
Administrative Agent.

Section 7.11 Deposit Accounts; Securities Accounts and Cash Collateral Accounts.
(a) Each Group Member (other than Excluded Foreign Subsidiaries) shall
(i) deposit all of its cash in deposit accounts that are Controlled Deposit
Accounts, provided, however, that each Group Member may maintain zero-balance
accounts for the purpose of managing local disbursements and may maintain
payroll, withholding tax and other fiduciary accounts, and (ii) deposit all of
its Cash Equivalents in securities accounts that are Controlled Securities
Accounts, in each case except for cash and Cash Equivalents the aggregate value
of which does not exceed $50,000 for more than two (2) consecutive Business
Days.

(b) The Administrative Agent shall not have any responsibility for, or bear any
risk of loss of, any investment or income of any funds in any Cash Collateral
Account. From time to time after funds are deposited in any Cash Collateral
Account, the Administrative Agent may apply funds then held in such Cash
Collateral Account to the payment of Obligations in

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

59



--------------------------------------------------------------------------------

accordance with Section 2.12. To the extent an Event of Default shall have
occurred and is continuing, no Group Member and no Person claiming on behalf of
or through any Group Member shall have any right to demand payment of any funds
held in any Cash Collateral Account at any time prior to the termination of
(i) such Event of Default or (ii) of all Commitments and the payment in full of
all Obligations.

Section 7.12 Interest Rate Contracts. The Borrower shall maintain Interest Rate
Contracts on terms and with counterparties reasonably satisfactory to the
Administrative Agent, to provide protection against fluctuation of interest
rates until the 2nd anniversary of the Initial Closing Date for a notional
amount that equals at least 50% of the aggregate principal amount of the Term
Loan Facility as defined herein and the Term Loan Facility as defined in the
First Lien Credit Agreement.

ARTICLE VIII

NEGATIVE COVENANTS

Each of Holdings and the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) agrees with the Lenders and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:

Section 8.1 Indebtedness. No Group Member shall, directly or indirectly, incur
or otherwise remain liable with respect to or responsible for, any Indebtedness
except for the following:

(a) the Obligations;

(b) Indebtedness existing on the date hereof and set forth on Schedule 8.1,
together with any Permitted Refinancing of any Indebtedness permitted hereunder
in reliance upon this clause (b);

(c) Indebtedness consisting of Capitalized Lease Obligations (other than with
respect to a lease entered into as part of a Sale and Leaseback Transaction) and
purchase money Indebtedness, in each case incurred by any Group Member (other
than Holdings) to finance the acquisition, repair, improvement or construction
of fixed or capital assets of such Group Member, together with any Permitted
Refinancing of any Indebtedness permitted hereunder in reliance upon this clause
(c); provided, however, that (i) the aggregate outstanding principal amount of
all such Indebtedness does not exceed the greater of: (x) two and two-tenths of
one percent (2.20%) of Holdings’ Consolidated Total Assets; or (y) $3,300,000 at
any time and (ii) the principal amount of such Indebtedness does not exceed the
cost of the property so acquired or built or of such repairs or improvements
financed, whether directly or through a Permitted Refinancing, with such
Indebtedness (each measured at the time such acquisition, repair, improvement or
construction is made);

(d) Capitalized Lease Obligations arising under Sale and Leaseback Transactions
permitted hereunder in reliance upon Section 8.4(b)(ii);

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

60



--------------------------------------------------------------------------------

(e) intercompany loans owing to any Group Member and constituting Permitted
Investments of such Group Member;

(f)(i) obligations under Interest Rate Contracts entered into to comply with
Section 7.12 and (ii) obligations under other Hedging Agreements entered into
for the sole purpose of hedging in the normal course of business and consistent
with industry practices;

(g) Guaranty Obligations of any Group Member with respect to Permitted
Indebtedness of any Group Member (other than Indebtedness permitted hereunder in
reliance upon clause (b) above) or with respect to any other obligation or
liability of any Group Member otherwise permitted to be incurred herein;

(h) Indebtedness in respect of performance, surety or appeal bonds in the
ordinary course of business;

(i) Indebtedness pursuant to the First Lien Credit Facility; and

(j) so long as Holdings is in pro forma compliance with Article V after giving
affect to such unsecured Indebtedness, any unsecured Indebtedness of any Group
Member, subordinated on terms and conditions satisfactory to Administrative
Agent; provided, however, that the aggregate outstanding principal amount of all
such unsecured Indebtedness shall not exceed the greater of (i) two and
two-tenths of one percent (2.20%) of Holdings’ Consolidated Total Assets, or
(ii) $3,300,000 at any time.

Section 8.2 Liens. No Group Member shall incur, maintain or otherwise suffer to
exist any Lien upon or with respect to any of its property, whether now owned or
hereafter acquired, or assign any right to receive income or profits, except for
the following:

(a) Liens created pursuant to any Loan Document;

(b) Customary Permitted Liens of Group Members;

(c) Liens existing on the date hereof and set forth on Schedule 8.2;

(d) Liens on the property of the Borrower or any of its Subsidiaries securing
Indebtedness permitted hereunder in reliance upon Section 8.1(c); provided,
however, that (i) such Liens exist prior to the acquisition of, or attach
substantially simultaneously with, or within 90 days after, the acquisition,
repair, improvement or construction of, such property financed, whether directly
or through a Permitted Refinancing, by such Indebtedness and (ii) such Liens do
not extend to any property of any Group Member other than the property (and
proceeds thereof) acquired or built, or the improvements or repairs, financed,
whether directly or through a Permitted Refinancing, by such Indebtedness;

(e) Liens on the property of the Borrower or any of its Subsidiaries securing
the Permitted Refinancing of any Indebtedness secured by any Lien on such
property permitted hereunder in reliance upon clause (c) or (d) above or this
clause (e) without any change in the property subject to such Liens;

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

61



--------------------------------------------------------------------------------

(f) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or a Permitted Refinancing of such Indebtedness; provided, that,
such Lien (i) does not apply to any other property or asset of the Borrower or
any Subsidiary not securing such Indebtedness on the date of acquisition of such
property or asset and (ii) such Lien is not created in contemplation of or in
connection with such acquisition; and

(g) Liens created pursuant to the First Lien Credit Facility, so long as the
Intercreditor Agreement is in full force and effect.

Section 8.3 Investments. No Group Member shall make or maintain, directly or
indirectly, any Investment except for the following:

(a) Investments existing on the date hereof and set forth on Schedule 8.3;

(b) Investments in cash and Cash Equivalents;

(c)(i) endorsements for collection or deposit in the ordinary course of business
consistent with past practice, (ii) extensions of trade credit (other than to
Affiliates of the Borrower) arising or acquired in the ordinary course of
business, (iii) Investments received in settlements in the ordinary course of
business of such extensions of trade credit and (iv) inventory, raw materials
and general intangibles (to the extent such general intangibles are not a
Capital Expenditure) acquired in the ordinary course of business;

(d) Investments by (i) Holdings in the Borrower or in any Holdings Entity,
(ii) any Loan Party (other than Holdings) in any other Loan Party (other than
Holdings), and (iii) any Loan Party (other than Holdings) in any joint venture
in connection with a vendor managed services contract; provided, however, that
the aggregate outstanding amount of all Investments permitted pursuant to this
clause (iii) shall not exceed (A) $1,100,000 at any time or (B) with the
Administrative Agent’s written consent (to be given in its sole discretion) and
so long as no Default or Event of Default has occurred and is continuing,
$3,300,000 at any time;

(e) loans or advances to employees of the Borrower or any of its Subsidiaries to
finance travel, entertainment and relocation expenses and other ordinary
business purposes in the ordinary course of business as presently conducted;
provided, however, that the aggregate outstanding principal amount of all loans
and advances permitted pursuant to this clause (e) shall not exceed $1,100,000
at any time; and

(f) Investments in the form of Securities of another Person received in
consideration of any permissible Sale of Assets.

Section 8.4 Asset Sales. No Group Member shall Sell any of its property (other
than cash) or issue shares of its own Stock, except for the following:

(a) in each case to the extent entered into in the ordinary course of business
and made to a Person that is not an Affiliate of the Borrower, (i) Sales of Cash
Equivalents, or inventory or property in the ordinary course of business or that
has become obsolete or worn out and (ii) non-exclusive licenses of Intellectual
Property;

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

62



--------------------------------------------------------------------------------

(b)(i) a true lease or sublease of real property not constituting Indebtedness
and not entered into as part of a Sale and Leaseback Transaction and (ii) a Sale
of property pursuant to a Sale and Leaseback Transaction; provided, however,
that the aggregate fair market value (measured at the time of the applicable
Sale) of all property covered by any outstanding Sale and Leaseback Transaction
at any time shall not exceed $550,000;

(c)(i) any Sale of any property (other than their own Stock or Stock
Equivalents) by any Group Member (other than Holdings) to any other Group Member
(other than Holdings) to the extent any resulting Investment constitutes a
Permitted Investment, (ii) any Restricted Payment by any Group Member (other
than Holdings) permitted pursuant to Section 8.5 and (iii) any distribution by
Holdings of the proceeds of Restricted Payments from any other Group Member to
the extent permitted in Section 8.5;

(d)(i) any Sale or issuance by Holdings of its own Stock, (ii) any Sale or
issuance by the Borrower of its own Stock to Holdings, (iii) any Sale or
issuance by any Subsidiary of the Borrower of its own Stock to any Group Member
(other than Holdings), provided, however, that the proportion of such Stock and
of each class of such Stock (both on an outstanding and fully-diluted basis)
held by the Loan Parties (other than Holdings), taken as a whole, does not
change as a result of such Sale or issuance and (iv) to the extent necessary to
satisfy any Requirement of Law in the jurisdiction of incorporation of any
Subsidiary of the Borrower, any Sale or issuance by such Subsidiary of its own
Stock constituting directors’ qualifying shares or nominal holdings; and

(e) as long as no Default is continuing or would result therefrom, any Sale of
property (other than as part of a Sale and Leaseback Transaction) of, or Sale or
issuance of its own Stock by, any Group Member (other than Holdings) for fair
market value payable in cash upon such sale; provided, however, that the
aggregate consideration received during any Fiscal Year for all such Sales shall
not exceed $1,100,000.

Section 8.5 Restricted Payments. No Group Member (other than Holdings) shall
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Payment except for the following (and Holdings shall not use the
proceeds of any Restricted Payment made in reliance under clause (c) below other
than as set forth in such clause (c)):

(a)(i) Restricted Payments (A) by any Group Member (other than Holdings) that is
a Loan Party to any Loan Party other than Holdings and (B) by any Group Member
that is not a Loan Party to any Group Member other than Holdings, (ii) dividends
and distributions by any Subsidiary of the Borrower that is not a Loan Party to
any holder of its Stock, to the extent made to all such holders ratably
according to their ownership interests in such Stock and (iii) non-cash
repurchases of warrants or options deemed to occur upon exercise thereof if such
warrants or options represent a portion of the exercise thereof;

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

63



--------------------------------------------------------------------------------

(b) dividends and distributions declared and paid on the common Stock of any
Group Member (other than Holdings) ratably to the holders of such common Stock
and payable only in common Stock of such Group Member; and

(c) cash dividends on the Stock of the Borrower to Holdings paid and declared
solely for the purpose of funding the following:

(i) payments by Holdings in respect of taxes owing by Holdings in respect of the
other Group Members;

(ii) ordinary operating expenses of Holdings; provided, however, that the amount
of such cash dividends paid in any Fiscal Year in reliance upon this clause
(ii) shall not exceed $2,200,000 in the aggregate; and

(iii) the redemption, purchase or other acquisition or retirement for value by
Holdings of its common Stock (or Stock Equivalents with respect to its common
Stock) (A) from any present or former employee, director or officer (or the
assigns, estate, heirs or current or former spouses thereof) of any Group Member
upon the death, disability or termination of employment of such employee,
director or officer or (B) pursuant to the terms of employment agreements, as in
effect as of the Closing Date; provided, however, that the amount of such cash
dividends paid in any Fiscal Year in reliance upon clause (A) shall not exceed
$1,100,000 in the aggregate;

provided, however, that no action that would otherwise be permitted hereunder in
reliance upon this clause (c) (other than clause (i) or (ii) above) shall be
permitted if (A) a Default is then continuing or would result therefrom or
(B) such action is otherwise prohibited under any Loan Document or under the
terms of any Indebtedness (other than the Obligations) of any Group Member.

Section 8.6 Prepayment of Indebtedness. No Group Member shall (x) prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof any Indebtedness, (y) set apart any property for such purpose, whether
directly or indirectly and whether to a sinking fund, a similar fund or
otherwise, or (z) make any payment in violation of any subordination terms of
any Indebtedness; provided, however, that each Group Member may, to the extent
otherwise permitted by the Loan Documents (including, without limitation, and
subject to the terms and conditions of, the Intercreditor Agreement), and so
long as no Default is continuing, do each of the following:

(a) consummate a Permitted Refinancing;

(b) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof (or set apart any property for such purpose) (A) in
the case of any Group Member that is not a Loan Party, any Indebtedness owing by
such Group Member to any other Group Member (other than Holdings) and
(B) otherwise, any Indebtedness owing to any Loan Party (other than Holdings);

(c) make regularly scheduled or otherwise required repayments or redemptions of
Indebtedness (other than Indebtedness owing to any Affiliate of the Borrower),
including but not limited to scheduled or otherwise required payments of
Indebtedness set forth on Schedule 8.1, but only, in the case of Subordinated
Debt, to the extent permitted by the subordination provisions thereof; and

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

64



--------------------------------------------------------------------------------

(d) prepay the Obligations.

Section 8.7 Fundamental Changes. No Group Member shall (a) merge, consolidate or
amalgamate with any Person, (b) acquire all or substantially all of the Stock or
Stock Equivalents of any Person or (c) acquire any brand or all or substantially
all of the assets of any Person or all or substantially all of the assets
constituting any line of business, division, branch, operating division or other
unit operation of any Person, in each case except for the following: (x) the
merger, consolidation or amalgamation of any Holdings Entity into any other
Holdings Entity, (y) the merger, consolidation or amalgamation of any Subsidiary
of the Borrower into any Loan Party and (z) the merger, consolidation or
amalgamation of any Group Member for the sole purpose, and with the sole
material effect, of changing its State of organization within the United States;
provided, however, that (A) in the case of any merger, consolidation or
amalgamation involving the Borrower, the Borrower shall be the surviving Person
and (B) in the case of any merger, consolidation or amalgamation involving any
other Loan Party, a Loan Party shall be the surviving corporation and all
actions required to maintain the perfection of the Lien of the Administrative
Agent on the Stock or property of such Loan Party shall have been made.

Section 8.8 Change in Nature of Business. (a) No Group Member (other than
Holdings) shall carry on any business, operations or activities (whether
directly, through a joint venture or otherwise) substantially different from
those carried on by the Borrower and its Subsidiaries at the date hereof and
business, operations and activities reasonably related thereto or incidental
thereto or a reasonable extension thereof.

(b) Holdings shall not engage in any business, operations or activity, or hold
any property, other than (i) holding Stock and Stock Equivalents of the
Borrower, (ii) issuing, selling and redeeming its own Stock, (ii) paying taxes,
(iii) holding managers’, members’, directors’ and shareholders’ meetings,
preparing corporate and similar records and other activities required to
maintain its separate corporate or other legal structure, (iv) preparing reports
to, and preparing and making notices to and filings with, Governmental
Authorities and to its holders of Stock and Stock Equivalents and (v) receiving,
and holding proceeds of, Restricted Payments from the Borrower and its
Subsidiaries and distributing the proceeds thereof to the extent permitted in
Section 8.5.

Section 8.9 Transactions with Affiliates. No Group Member shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate of the Borrower that is
not a Loan Party (including Guaranty Obligations with respect to any obligation
of any such Affiliate), except for (a) transactions in the ordinary course of
business on a basis no less favorable to such Group Member as would be obtained
in a comparable arm’s length transaction with a Person not an Affiliate of the
Borrower, (b) Restricted Payments, the proceeds of which, if received by
Holdings, are used as required by Section 8.5 and (c) reasonable salaries and
other reasonable director or employee compensation and benefit arrangements
(including any indemnity obligations) to officers and directors of any Group
Member and any employment agreement (including customary benefits thereunder)
that is entered into in the ordinary course of business.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

65



--------------------------------------------------------------------------------

Section 8.10 Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments. No Group Member shall incur or otherwise suffer to exist or
become effective or remain liable on or responsible for any Contractual
Obligation limiting the ability of (a) any Subsidiary of the Borrower to make
Restricted Payments to, or Investments in, or repay Indebtedness or otherwise
Sell property to, any Group Member (other than Holdings) or (b) any Group Member
to incur or suffer to exist any Lien upon any property of any Group Member,
whether now owned or hereafter acquired, securing any of its Obligations
(including any “equal and ratable” clause and any similar Contractual Obligation
requiring, when a Lien is granted on any property, another Lien to be granted on
such property or any other property), except, for each of clauses (a) and
(b) above, (i) pursuant to the Loan Documents, (ii) pursuant to the First Lien
Loan Documents, (iii) limitations on Liens (other than those securing any
Obligation) on any property whose acquisition, repair, improvement or
construction is financed by purchase money Indebtedness, Capitalized Lease
Obligations or Permitted Refinancings permitted hereunder in reliance upon
Section 8.1(c) or (d) set forth in the Contractual Obligations governing such
Indebtedness, Capitalized Lease Obligations or Permitted Refinancing or Guaranty
Obligations with respect thereto, (iv) pursuant to the First Lien Credit
Agreement or (v) Applicable Law.

Section 8.11 Modification of Certain Documents. No Group Member shall do any of
the following:

(a) waive or otherwise modify any term of any Related Document (other than any
First Lien Loan Document), the Acquisition Agreement (or related documents) or
any Constituent Document of, or otherwise change the capital structure of, any
Group Member (including the terms of any of their outstanding Stock or Stock
Equivalents), in each case except for those modifications and waivers that
(x) do not elect, or permit the election, to treat the Stock or Stock
Equivalents of any limited liability company (or similar entity) as certificated
unless the certificates issued thereunder to any Loan Party are delivered to the
Administrative Agent and (y) do not materially adversely affect the rights and
privileges of any Group Member and do not materially adversely affect the
interests of any Secured Party under the Loan Documents or in the Collateral;

(b) waive or otherwise modify any term of any First Lien Loan Document, except
as may be permitted under the Intercreditor Agreement;

(c) waive or otherwise modify any term of any Subordinated Debt held by a Person
other than a Loan Party if the effect thereof on such Subordinated Debt is to
(i) increase the interest rate, (ii) change the due dates for principal or
interest, other than to extend such dates, (iii) modify any default or event of
default, other than to delete it or make it less restrictive, (iv) add any
covenant with respect thereto, (v) modify any subordination provision,
(vi) modify any redemption or prepayment provision, other than to extend the
dates therefor or to reduce the premiums payable in connection therewith or
(vii) materially increase any obligation of any Group Member or confer
additional material rights to the holder of such Subordinated Debt in a manner
adverse to any Group Member or any Secured Party.

Section 8.12 Accounting Changes; Fiscal Year. No Group Member shall change its
(a) accounting treatment or reporting practices, except as required by GAAP or
any Requirement of Law, or (b) fiscal year or its method for determining fiscal
quarters or fiscal months.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

66



--------------------------------------------------------------------------------

Section 8.13 Margin Regulations. No Group Member shall use all or any portion of
the proceeds of any credit extended hereunder to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board.

Section 8.14 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to
exist (a) any event that could result in the imposition of a Lien with respect
to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event, that
would, in the aggregate, have a Material Adverse Effect. No Group Member shall
cause or suffer to exist any event that could result in the imposition of a Lien
with respect to any Benefit Plan.

Section 8.15 Hazardous Materials. No Group Member shall cause or suffer to exist
any Release of any Hazardous Material at, to or from any real property owned,
leased, subleased or otherwise operated or occupied by any Group Member that
would violate any Environmental Law, form the basis for any Environmental
Liabilities or otherwise adversely affect the value or marketability of any real
property (whether or not owned by any Group Member), other than such violations,
Environmental Liabilities and effects that would not, in the aggregate, have a
Material Adverse Effect.

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1 Definition. Each of the following shall be an Event of Default:

(a) the Borrower shall fail to pay (i) any principal of any Loan when the same
becomes due and payable or (ii) any interest on any Loan, any fee under any Loan
Document or any other Obligation (other than those set forth in clause
(i) above) and, in the case of this clause (ii), such non-payment continues for
a period of 4 Business Days after the due date therefor; or

(b) any representation, warranty or certification made or deemed made by or on
behalf of any Loan Party in any Loan Document or by or on behalf of any Loan
Party (or any Responsible Officer thereof) in connection with any Loan Document
(including in any document delivered in connection with any Loan Document) shall
prove to have been incorrect in any material respect when made or deemed made;
or

(c) any Loan Party shall fail to comply with (i) any provision of Article V
(Financial Covenants), and such Event of Default under this clause (i) shall be
deemed to occur on the last day of any specified measurement period, regardless
of when the information reflecting such breach is delivered to Administrative
Agent, (ii) Section 6.1 (Financial Statements), (iii) 6.2(a)(i) (Other Events),
(iv) 7.1(a) (Maintenance of Corporate Existence), (v) 7.9 (Application of Loan
Proceeds), (vi) Article VIII (Negative Covenants) or (vii) any other provision
of any Loan Document if, in the case of this clause (vii), such failure shall
remain unremedied for 45 days after the earlier of (A) the date on which a
Responsible Officer of the Borrower becomes aware of such failure and (B) the
date on which notice thereof shall have been given to the Borrower by the
Administrative Agent or the Required Lenders; or

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

67



--------------------------------------------------------------------------------

(d)(i) any Group Member shall fail to make any payment when due (whether due
because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise) on any Indebtedness of any Group Member (other than the
Obligations as defined in the First Lien Credit Agreement or any Hedging
Agreement) and, in each case, such failure relates to Indebtedness having a
principal amount of $2,200,000 or more, (ii) any other event shall occur or
condition shall exist under any Contractual Obligation relating to any such
Indebtedness, if the effect of such event or condition is to accelerate the
maturity of such Indebtedness or (iii) any such Indebtedness shall become or be
declared to be due and payable, or be required to be prepaid, redeemed, defeased
or repurchased (other than by a regularly scheduled required prepayment), prior
to the stated maturity thereof; or

(e)(i) any Group Member shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors, (ii) any proceeding
shall be instituted by or against any Group Member seeking to adjudicate it a
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, composition of it or its debts or
any similar order, in each case under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee, conservator, liquidating agent, liquidator, other similar official or
other official with similar powers, in each case for it or for any substantial
part of its property and, in the case of any such proceedings instituted against
(but not by or with the consent of) any Group Member, either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or any
action sought in such proceedings shall occur or (iii) any Group Member shall
take any corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above; or

(f) one or more judgments, orders or decrees (or other similar process) shall be
rendered against any Group Member (i)(A) in the case of money judgments, orders
and decrees, involving an aggregate amount (excluding amounts adequately covered
by insurance payable to any Group Member (“Threshold Amount”), to the extent the
relevant insurer has not denied coverage therefor) in excess of $2,500,000 or
(B) otherwise, that would have, in the aggregate, a Material Adverse Effect and
(ii)(A) enforcement proceedings shall have been commenced by any creditor upon
an aggregate of such judgments, orders or decrees in excess of the Threshold
Amount or (B) an aggregate of such judgments, orders and decrees in excess of
the Threshold Amount shall not have been vacated or discharged for a period of
30 consecutive days and there shall not be in effect (by reason of a pending
appeal or otherwise) any stay of enforcement thereof; or

(g) except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Administrative Agent or
as otherwise expressly permitted under any Loan Document, (i) any provision of
any Loan Document shall, at any time after the delivery of such Loan Document,
fail to be valid and binding on, or enforceable against, any Loan Party party
thereto or (ii) any Loan Document purporting to grant a Lien to secure any
Obligation shall, at any

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

68



--------------------------------------------------------------------------------

time after the delivery of such Loan Document, fail to create a valid and
enforceable Lien on any Collateral purported to be covered thereby or such Lien
shall fail or cease to be a perfected Lien with the priority required in the
relevant Loan Document or (iii) any Group Member shall state in writing that any
of the events described in clause (i) or (ii) above shall have occurred; or

(h) there shall occur any Change of Control; or

(i) the acceleration of the maturity of the First Lien Facility.

Section 9.2 Remedies. During the continuance of any Event of Default, the
Administrative Agent may, and, at the request of the Required Lenders, shall, in
each case by notice to the Borrower and in addition to any other right or remedy
provided under any Loan Document or by any applicable Requirement of Law, do
each of the following: (a) declare all or any portion of the Commitments
terminated, whereupon the Commitments shall immediately be reduced by such
portion or, in the case of a termination in whole, shall terminate together with
any obligation any Lender may have hereunder to make any Loan or (b) declare
immediately due and payable all or part of any Obligation (including any accrued
but unpaid interest thereon), whereupon the same shall become immediately due
and payable, without presentment, demand, protest or further notice or other
requirements of any kind, all of which are hereby expressly waived by Holdings
and the Borrower (and, to the extent provided in any other Loan Document, other
Loan Parties); provided, however, that, effective immediately upon the
occurrence of the Events of Default specified in Section 9.1(e)(ii), (x) the
Commitments of each Lender to make Loans shall each automatically be terminated
and (y) each Obligation (including in each case any accrued but unpaid interest
thereon) shall automatically become and be due and payable, without presentment,
demand, protest or further notice or other requirement of any kind, all of which
are hereby expressly waived by Holdings and the Borrower (and, to the extent
provided in any other Loan Document, any other Loan Party). Notwithstanding
anything herein to the contrary, the exercise of any right or remedy by the
Administrative Agent hereunder is subject to the provisions of the Intercreditor
Agreement. The Lenders hereto hereby acknowledge and agree to the terms and
conditions of the Intercreditor Agreement and the execution thereof by the
Administrative Agent, and in the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.

ARTICLE X

THE ADMINISTRATIVE AGENT

Section 10.1 Appointment and Duties. (a) Appointment of Administrative Agent.
Each Lender hereby appoints GE Capital (together with any successor
Administrative Agent pursuant to Section 10.9) as the Administrative Agent
hereunder and authorizes the Administrative Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf from any Group Member,
(ii) take such action on its behalf and to exercise all rights, powers and
remedies and perform the duties as are expressly delegated to the Administrative
Agent under such Loan Documents and (iii) exercise such powers as are reasonably
incidental thereto.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

69



--------------------------------------------------------------------------------

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, the Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders), and is hereby authorized,
to (i) act as the disbursing and collecting agent for the Lenders with respect
to all payments and collections arising in connection with the Loan Documents
(including in any proceeding described in Section 9.1(e)(ii) or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to the Administrative Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar proceeding
(but not to vote, consent or otherwise act on behalf of such Secured Party),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to the Administrative Agent and the other Secured Parties with
respect to the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that the
Administrative Agent hereby appoints, authorizes and directs each Lender to act
as collateral sub-agent for the Administrative Agent, the Lenders for purposes
of the perfection of all Liens with respect to the Collateral, including any
deposit account maintained by a Loan Party with, and cash and Cash Equivalents
held by, such Lender, and may further authorize and direct the Lenders to take
further actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to the Administrative
Agent, and each Lender hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.

(c) Limited Duties. Under the Loan Documents, the Administrative Agent (i) is
acting solely on behalf of the Lenders (except to the limited extent provided in
Section 2.14(b) with respect to the Register and in Section 10.11), with duties
that are entirely administrative in nature, notwithstanding the use of the
defined term “Administrative Agent”, the terms “agent”, “administrative agent”
and “collateral agent” and similar terms in any Loan Document to refer to the
Administrative Agent, which terms are used for title purposes only, (ii) is not
assuming any obligation under any Loan Document other than as expressly set
forth therein or any role as agent, fiduciary or trustee of or for any Lender or
any other Secured Party and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document, and each Lender hereby waives and agrees not to assert any claim
against the Administrative Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.
Notwithstanding anything herein to the contrary, no Lender holding a title
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as Administrative Agent, Collateral Agent or a
Lender hereunder.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

70



--------------------------------------------------------------------------------

Section 10.2 Binding Effect. Each Lender agrees that (i) any action taken by the
Administrative Agent or the Required Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Loan Documents, (ii) any action taken by the Administrative Agent in reliance
upon the instructions of Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by the Administrative Agent or the Required
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

Section 10.3 Use of Discretion. (a) No Action without Instructions. The
Administrative Agent shall not be required to exercise any discretion or take,
or to omit to take, any action, including with respect to enforcement or
collection, except any action it is required to take or omit to take (i) under
any Loan Document or (ii) pursuant to instructions from the Required Lenders
(or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders).

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
the Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or applicable Requirement of
Law.

Section 10.4 Delegation of Rights and Duties. The Administrative Agent may, upon
any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document by or through any trustee,
co-agent, employee, attorney-in-fact and any other Person (including any Secured
Party). Any such Person shall benefit from this Article X to the extent provided
by the Administrative Agent.

Section 10.5 Reliance and Liability. (a) The Administrative Agent may, without
incurring any liability hereunder, (i) treat the payee of any Note as its holder
until such Note has been assigned in accordance with Section 11.2(e), (ii) rely
on the Register to the extent set forth in Section 2.14, (iii) consult with any
of its Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Loan Party) and (iv) rely and act upon any document and
information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

(b) None of the Administrative Agent and its Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document, and each Lender, Holdings and the Borrower hereby waive
and shall not assert (and each of Holdings and the Borrower shall cause each
other Loan Party to waive and agree not to

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

71



--------------------------------------------------------------------------------

assert) any right, claim or cause of action based thereon, except to the extent
of liabilities resulting from the gross negligence or willful misconduct of the
Administrative Agent or, as the case may be, such Related Person (each as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein. Without
limiting the foregoing, the Administrative Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of the Administrative Agent,
when acting on behalf of the Administrative Agent);

(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment or priority of any Lien created or purported to be
created under or in connection with, any Loan Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by the
Administrative Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
the Administrative Agent in connection with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Default or Event of Default and shall not be deemed to
have notice or knowledge of such occurrence or continuation unless it has
received a notice from the Borrower or any Lender describing such Default or
Event of Default clearly labeled “notice of default” (in which case the
Administrative Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, Holdings and the Borrower hereby waives and agrees not to assert (and
each of Holdings and the Borrower shall cause each other Loan Party to waive and
agree not to assert) any right, claim or cause of action it might have against
the Administrative Agent based thereon.

Section 10.6 Administrative Agent Individually. The Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Stock and
Stock Equivalents of, or engage in any kind of business with, any Loan Party or
Affiliate thereof as though it were not acting as Administrative Agent and may
receive separate fees and other payments therefor. To the extent the
Administrative Agent or any of its Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

72



--------------------------------------------------------------------------------

terms “Lender”, “Required Lender” and any similar terms shall, except where
otherwise expressly provided in any Loan Document, include, without limitation,
the Administrative Agent or such Affiliate, as the case may be, in its
individual capacity as Lender, or as one of the Required Lenders, respectively.

Section 10.7 Lender Credit Decision. Each Lender acknowledges that it shall,
independently and without reliance upon the Administrative Agent, any Lender or
any of their Related Persons or upon any document (including the Disclosure
Documents) solely or in part because such document was transmitted by the
Administrative Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of each Loan Party and make
and continue to make its own credit decisions in connection with entering into,
and taking or not taking any action under, any Loan Document or with respect to
any transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate. Except for documents
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any Affiliate of any Loan
Party that may come in to the possession of the Administrative Agent or any of
its Related Persons.

Section 10.8 Expenses; Indemnities. (a) Each Lender agrees to reimburse the
Administrative Agent and each of its Related Persons (to the extent not
reimbursed by any Loan Party) promptly upon demand for such Lender’s Pro Rata
Share of any reasonable out-of-pocket costs and expenses (including fees,
charges and disbursements of financial, legal and other advisors and Other Taxes
paid in the name of, or on behalf of, any Loan Party) that may be incurred by
the Administrative Agent or any of its Related Persons in connection with the
preparation, syndication, execution, delivery, administration, modification,
consent, waiver or enforcement (whether through negotiations, through any
work-out, bankruptcy, restructuring or other legal or other proceeding or
otherwise) of, or legal advice in respect of its rights or responsibilities
under, any Loan Document.

(b) Each Lender further agrees to indemnify the Administrative Agent and each of
its Related Persons (to the extent not reimbursed by any Loan Party), for such
Lender’s aggregate Pro Rata Share from and against the Liabilities (including
taxes, interests and penalties imposed for not properly withholding or backup
withholding on payments made to on or for the account of any Lender) that may be
imposed on, incurred by or asserted against the Administrative Agent or any of
its Related Persons to the extent related to or in its capacity as
Administrative Agent, and relating to or arising out of, in connection with or
as a result of any Loan Document, any Related Document or any other act, event
or transaction related, contemplated in or attendant to any such document, or,
in each case, any action taken or omitted to be taken by the Administrative
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to the
Administrative Agent or any of its Related Persons to the extent such liability
has resulted from the gross negligence or willful misconduct of the
Administrative Agent or, as the case may be, such Related Person, as determined
by a court of competent jurisdiction in a final non-appealable judgment or
order.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

73



--------------------------------------------------------------------------------

Section 10.9 Resignation of Administrative Agent. (a) The Administrative Agent
may resign at any time by delivering notice of such resignation to the Lenders
and the Borrower, effective on the date set forth in such notice or, if not such
date is set forth therein, upon the date such notice shall be effective. If the
Administrative Agent delivers any such notice, the Required Lenders shall have
the right to appoint a successor Administrative Agent. If, within 30 days after
the retiring Administrative Agent having given notice of resignation, no
successor Administrative Agent has been appointed by the Required Lenders that
has accepted such appointment, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent from among the
Lenders. Each appointment under this clause (a) shall be subject to the prior
consent of the Borrower, which may not be unreasonably withheld but shall not be
required during the continuance of a Default.

(b) Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Lenders shall assume and perform all of the duties of the
Administrative Agent until a successor Administrative Agent shall have accepted
a valid appointment hereunder, (iii) the retiring Administrative Agent and its
Related Persons shall no longer have the benefit of any provision of any Loan
Document other than with respect to any actions taken or omitted to be taken
while such retiring Administrative Agent was, or because such Administrative
Agent had been, validly acting as Administrative Agent under the Loan Documents
and (iv) subject to its rights under Section 10.3, the retiring Administrative
Agent shall take such action as may be reasonably necessary to assign to the
successor Administrative Agent its rights as Administrative Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Administrative Agent, a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent under the Loan Documents.

Section 10.10 Release of Collateral or Guarantors. Each Lender hereby consents
to the release and hereby directs the Administrative Agent to release (or, in
the case of clause (b)(ii) below, release or subordinate) the following:

(a) any Subsidiary of the Borrower from its guaranty of any Obligation of any
Loan Party if all of the Securities of such Subsidiary owned by any Group Member
are Sold in a Sale permitted under the Loan Documents (including pursuant to a
waiver or consent), to the extent that, after giving effect to such Sale, such
Subsidiary would not be required to guaranty any Obligations pursuant to
Section 7.10; and

(b) any Lien held by the Administrative Agent for the benefit of the Secured
Parties against (i) any Collateral that is Sold by a Loan Party in a Sale
permitted by the Loan Documents (including pursuant to a valid waiver or
consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 7.10 after giving effect to such Sale have been granted,
(ii) any property subject to a Lien permitted hereunder in reliance upon
Section 8.2(d) or (e) and (iii) all of the Collateral and all Loan Parties, upon
(A) termination of the Commitments, (B) payment and satisfaction in full of all
Loans and all other Obligations that the Administrative Agent has been notified
in writing are then due and payable by the holder of such Obligation,
(C) deposit of cash collateral with respect to all contingent Obligations, in
amounts and on terms and

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

74



--------------------------------------------------------------------------------

conditions and with parties satisfactory to the Administrative Agent and each
Indemnitee that is owed such Obligations and (D) to the extent requested by the
Administrative Agent, receipt by the Secured Parties of liability releases from
the Loan Parties each in form and substance acceptable to the Administrative
Agent.

Each Lender hereby directs the Administrative Agent, and the Administrative
Agent hereby agrees, upon receipt of reasonable advance notice from the
Borrower, to execute and deliver or file such documents and to perform other
actions reasonably necessary to release or subordinate the guaranties and Liens
when and as directed in this Section 10.10.

Section 10.11 Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender as long as, by accepting such benefits, such Secured Party agrees, as
among the Administrative Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by the Administrative Agent, shall confirm
such agreement in a writing in form and substance acceptable to the
Administrative Agent) this Article X, Section 11.9 (Right of Setoff),
Section 11.10 (Sharing of Payments) and Section 11.21 (Confidentiality) and the
decisions and actions of the Administrative Agent and the Required Lenders (or,
where expressly required by the terms of this Agreement, a greater proportion of
the Lenders) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by
Section 10.8 only to the extent of Liabilities, costs and expenses with respect
to or otherwise relating to the Collateral held for the benefit of such Secured
Party, in which case the obligations of such Secured Party thereunder shall not
be limited by any concept of Pro Rata Share or similar concept, (b) except as
set forth specifically herein, each of the Administrative Agent, the Lenders
shall be entitled to act at its sole discretion, without regard to the interest
of such Secured Party, regardless of whether any Obligation to such Secured
Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as set forth specifically herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Amendments, Waivers, Etc. (a) No amendment or waiver of any
provision of any Loan Document (other than the Fee Letter, the Control
Agreements and the Secured Hedging Agreements) and no consent to any departure
by any Loan Party therefrom shall be effective unless the same shall be in
writing and signed (1) in the case of an amendment, consent or waiver to cure
any ambiguity, omission, defect or inconsistency or granting a new Lien for the
benefit of the Secured Parties or extending an existing Lien over additional
property, by the Administrative Agent and the Borrower, (2) in the case of any
other waiver or consent, by the Required Lenders (or by the Administrative Agent
with the written consent of the Required Lenders) and (3) in the case of any
other amendment, by the Required Lenders (or by the Administrative Agent with
the written consent of the Required Lenders) and the Borrower; provided,
however, that no amendment, consent or waiver described in clause (2) or
(3) above shall, unless in writing and

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

75



--------------------------------------------------------------------------------

signed by each Lender directly affected thereby (or by the Administrative Agent
with the consent of such Lender), in addition to any other Person the signature
of which is otherwise required pursuant to any Loan Document, do any of the
following:

(i) waive any condition specified in Section 3.1, except any condition referring
to any other provision of any Loan Document;

(ii) increase the Commitment of such Lender or subject such Lender to any
additional obligation;

(iii) reduce (including through release, forgiveness, assignment or otherwise)
(A) the principal amount of, the interest rate on, or any obligation of the
Borrower to repay (whether or not on a fixed date), any outstanding Loan owing
to such Lender or (B) any fee or accrued interest payable to such Lender;
provided, however, that this clause (iii) does not apply to (x) any change to
any provision increasing any interest rate or fee during the continuance of an
Event of Default or to any payment of any such increase, (y) any modification to
any financial covenant set forth in Article V or in any definition set forth
therein or principally used therein or (z) any change to mandatory prepayments,
including those required under Section 2.8;

(iv) waive or postpone any Term Loan Maturity Date or other scheduled date fixed
for the payment, in whole or in part, of principal of or interest on any Loan or
fee owing to such Lender or for the reduction of such Lender’s Commitment;
provided, however, that this clause (iv) does not apply to any waiver or
postponement to mandatory prepayments, including those required under
Section 2.8;

(v) except as provided in Section 10.10, release all or substantially all of the
Collateral or any Guarantor from its guaranty of any Obligation of the Borrower;

(vi) reduce or increase the proportion of Lenders required for the Lenders (or
any subset thereof) to take any action hereunder or change the definition of the
terms “Required Lenders”, “Pro Rata Share” or “Pro Rata Outstandings”; or

(vii) amend Section 10.10 (Release of Collateral or Guarantor), Section 11.10
(Sharing of Payments) or this Section 11.1;

and provided, further, that (y) no amendment, waiver or consent shall affect the
rights or duties under any Loan Document of, or any payment to, the
Administrative Agent (or otherwise modify any provision of Article X or the
application thereof) or any SPV that has been granted an option pursuant to
Section 11.2(f) unless in writing and signed by the Administrative Agent or, as
the case may be, such SPV in addition to any signature otherwise required and
(z) the consent of the Borrower shall not be required to change any order of
priority set forth in Section 2.12. No amendment, modification or waiver of this
Agreement or any Loan Document altering the ratable treatment of Obligations
arising under a Secured Hedging Agreement resulting in such Obligations being
junior in right of payment to principal of the Loans or resulting in Obligations
owing to any Secured Hedging Counterparty being unsecured (other than releases
of Liens in accordance with the terms hereof), in each case in a manner adverse
to any Secured Hedging Counterparty, shall be effective without the written
consent of such Secured Hedging Counterparty or, in the case of Secured Hedging
Agreement provided or arranged by the Administrative Agent or an Affiliate
thereof, the Administrative Agent.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

76



--------------------------------------------------------------------------------

(b) Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.

Section 11.2 Assignments and Participations; Binding Effect. (a) Binding Effect.
This Agreement shall become effective when it shall have been executed by
Holdings, the Borrower and the Administrative Agent and when the Administrative
Agent shall have been notified by each Lender that such Lender has executed it.
Thereafter, it shall be binding upon and inure to the benefit of, but only to
the benefit of, Holdings, the Borrower (in each case except for Article X), the
Administrative Agent, each Lender and, to the extent provided in Section 10.11,
each other Indemnitee and Secured Party and, in each case, their respective
successors and permitted assigns. Except as expressly provided in any Loan
Document (including in Section 10.9), none of Holdings, the Borrower or the
Administrative Agent shall have the right to assign any rights or obligations
hereunder or any interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign all or
a portion of its rights and obligations hereunder (including all or a portion of
its Commitments and its rights and obligations with respect to Loans) to (i) any
existing Lender, (ii) any Affiliate or Approved Fund of any existing Lender or
(iii) any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to the Administrative Agent and, as long as no Event of
Default is continuing, the Borrower; provided, however, that (x) the aggregate
outstanding principal amount (determined as of the effective date of the
applicable Assignment) of the Loans and Commitments subject to any such Sale
shall be in a minimum amount of $1,000,000, unless such Sale is made to an
existing Lender or an Affiliate or Approved Fund of any existing Lender, is of
the assignor’s (together with its Affiliates and Approved Funds) entire interest
in the Term Loan Facility or is made with the prior consent of the Borrower and
the Administrative Agent and (y) no such assignment shall be made to any Group
Member or any Affiliate of any Group Member.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Administrative Agent an Assignment via an electronic settlement
system designated by the Administrative Agent (or if previously agreed with the
Administrative Agent, via a manual execution and delivery of the assignment)
evidencing such Sale, together with any existing Note subject to such Sale (or
any affidavit of loss therefor acceptable to the Administrative Agent), any tax
forms required to be delivered pursuant to Section 2.17(f) and payment of an
assignment fee in the amount of $3,500, provided that (1) if a Sale by a Lender
is made to an Affiliate or an Approved Fund of such assigning Lender, then no
assignment fee shall be due in connection with such Sale, and (2) if a Sale by a
Lender is made

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

77



--------------------------------------------------------------------------------

to an assignee that is not an Affiliate or Approved Fund of such assignor
Lender, and concurrently to one or more Affiliates or Approved Funds of such
assignee, then only one assignment fee of $3,500 shall be due in connection with
such Sale. Upon receipt of all the foregoing, and conditioned upon such receipt
and, if such assignment is made in accordance with Section 11.2(b)(iii), upon
the Administrative Agent (and the Borrower, if applicable) accepting such
assignee as provided in clause (b), from and after the effective date specified
in such Assignment, the Administrative Agent shall record or cause to be
recorded in the Register the information contained in such Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by the
Administrative Agent in the Register pursuant to Section 2.14(b), (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article X, Section 11.9
(Right of Setoff) and Section 11.10 (Sharing of Payments) to the extent provided
in Section 10.11 (Additional Beneficiaries of Collateral)).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 11.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), without notice to the Administrative Agent, to (A) any federal
reserve bank (pursuant to Regulation A of the Federal Reserve Board) or (B) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Securities; provided, however, that no such holder or trustee, whether because
of such grant or assignment or any foreclosure thereon (unless such foreclosure
is made through an assignment in accordance with clause (b) above), shall
substitute such holder or trustee for such Lender as a party hereto and no such
Lender shall be relieved of any of its obligations hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 11.2, each Lender may, (x) with notice to the Administrative Agent,
grant to an SPV the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from the Administrative Agent or the Borrower,
sell participations to one or more Persons in or to all or a portion of its
rights and obligations under the Loan Documents (including all its rights and
obligations with respect to the Term Loans); provided, however, that, whether as
a result of any term of any Loan Document or of such grant or participation,
(i) no such SPV or participant shall have a commitment, or be deemed to have

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

78



--------------------------------------------------------------------------------

made an offer to commit, to make Loans hereunder, and, except as provided in the
applicable option agreement, none shall be liable for any obligation of such
Lender hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Loan Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Sections 2.16 (Breakage Costs; Increased Costs;
Capital Requirements), 2.17 (Taxes) and 2.19 (Prepayment Premium), but only,
with respect to Section 2.17, to the extent such participant or SPV delivers the
tax forms such Lender is required to collect pursuant to Section 2.17(f) and
then only to the extent of any amount to which such Lender would be entitled in
the absence of any such grant or participation and (B) each such SPV may receive
other payments that would otherwise be made to such Lender with respect to Loans
funded by such SPV to the extent provided in the applicable option agreement and
set forth in a notice provided to the Administrative Agent by such SPV and such
Lender, provided, however, that in no case (including pursuant to clause (A) or
(B) above) shall an SPV or participant have the right to enforce any of the
terms of any Loan Document, and (iii) the consent of such SPV or participant
shall not be required (either directly, as a restraint on such Lender’s ability
to consent hereunder or otherwise) for any amendments, waivers or consents with
respect to any Loan Document or to exercise or refrain from exercising any
powers or rights such Lender may have under or in respect of the Loan Documents
(including the right to enforce or direct enforcement of the Obligations),
except for those described in clauses (iii) and (iv) of Section 11.1(a) with
respect to amounts, or dates fixed for payment of amounts, to which such
participant or SPV would otherwise be entitled and, in the case of participants,
except for those described in Section 11.1(a)(v) (or amendments, consents and
waivers with respect to Section 10.10 to release all or substantially all of the
Collateral). No party hereto shall institute (and each of Borrower and Holdings
shall cause each other Loan Party not to institute) against any SPV grantee of
an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

Section 11.3 [Reserved.]

Section 11.4 Costs and Expenses. Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party or Group Member therefore, except as expressly provided therein. In
addition, except as expressly provided herein, the Borrower agrees to pay or
reimburse upon demand (a) the Administrative Agent for all reasonable
out-of-pocket costs and expenses incurred by it or any of its Related Persons in
connection with the investigation, development, preparation, negotiation,
syndication, execution, interpretation or administration of, any modification of
any term of or termination of, any Loan Document, any commitment or proposal
letter therefor, any other

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

79



--------------------------------------------------------------------------------

document prepared in connection therewith or the consummation and administration
of any transaction contemplated therein (including periodic audits in connection
therewith and environmental audits and assessments), in each case including the
reasonable fees, charges and disbursements of legal counsel to the
Administrative Agent or such Related Persons, fees, costs and expenses incurred
in connection with Intralinks® or any other E-System and allocated to the Term
Loan Facility by the Administrative Agent in its sole discretion and fees,
charges and disbursements of the auditors, appraisers, printers and other of
their Related Persons retained by or on behalf of any of them or any of their
Related Persons, (b) the Administrative Agent for all reasonable costs and
expenses incurred by it or any of its Related Persons in connection with
internal audit reviews, field examinations and Collateral examinations (which
shall be reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by the Administrative
Agent for its examiners) and (c) each of the Administrative Agent, its Related
Persons, and each Lender for all costs and expenses incurred in connection with
(i) any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out”, (ii) the enforcement or preservation of
any right or remedy under any Loan Document, any Obligation, with respect to the
Collateral or any other related right or remedy or (iii) the commencement,
defense, conduct of, intervention in, or the taking of any other action with
respect to, any proceeding (including any bankruptcy or insolvency proceeding)
related to any Group Member, Loan Document, Obligation or Related Transaction
(or the response to and preparation for any subpoena or request for document
production relating thereto), including fees and disbursements of counsel
(including allocated costs of internal counsel).

Section 11.5 Indemnities. (a) To the extent permitted by applicable law, the
Borrower agrees to indemnify, hold harmless and defend the Administrative Agent,
each Lender, each Secured Hedging Counterparty and each of their respective
Related Persons (each such Person being an “Indemnitee”) from and against all
Liabilities (including brokerage commissions, fees and other compensation) that
may be imposed on, incurred by or asserted against any such Indemnitee in any
matter relating to or arising out of, in connection with or as a result of
(i) any Loan Document, any Related Document, any Disclosure Document, any
Obligation (or the repayment thereof), the use or intended use of the proceeds
of any Loan, any Related Transaction, or any securities filing of, or with
respect to, any Group Member, (ii) any commitment letter, proposal letter or
term sheet with any Person or any Contractual Obligation, arrangement or
understanding with any broker, finder or consultant, in each case entered into
by or on behalf of any Group Member or any Affiliate of any of them in
connection with any of the foregoing and any Contractual Obligation entered into
in connection with any E-Systems or other Electronic Transmissions, (iii) any
actual or prospective investigation, litigation or other proceeding, whether or
not brought by any Group Member, any such Indemnitee or any of its Related
Persons, any holders of Securities or creditors (and including attorneys’ fees
in any case), whether or not any such Group Member, Indemnitee, Related Person,
holder or creditor is a party thereto, and whether or not based on any
securities or commercial law or regulation or any other Requirement of Law or
theory thereof, including common law, equity, contract, tort or otherwise, or
(iv) any other act, event or transaction related, contemplated in or attendant
to any of the foregoing (collectively, the “Indemnified Matters”); provided,
however, that the Borrower shall not have any liability under this Section 11.5
to any Indemnitee with respect to any Indemnified Matter, and no Indemnitee
shall have any liability with respect to any Indemnified Matter other than (to
the extent otherwise liable), to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Furthermore, each of Holdings and the Borrower, to the extent

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

80



--------------------------------------------------------------------------------

permitted by applicable law, waives and agrees not to assert against any
Indemnitee, and shall cause each other Loan Party to waive and not assert
against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Group Member or any actual, alleged or prospective damage to
property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Group
Member, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Group Member or the owner, lessee
or operator of any property of any Group Member through any foreclosure action,
in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by any Secured Party or following any
Secured Party having become the successor-in-interest to any Loan Party and
(ii) are attributable solely to acts of such Indemnitee.

Section 11.6 Survival. Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document (including pursuant to Section 2.17
(Taxes), Section 2.16 (Breakage Costs; Increased Costs; Capital Requirements),
Article X (The Administrative Agent), Section 11.4 (Costs and Expenses),
Section 11.5 (Indemnities) or this Section 11.6) and all representations and
warranties made in any Loan Document shall (A) survive the termination of the
Commitments and the payment in full of other Obligations and (B) inure to the
benefit of any Person that at any time held a right thereunder (as an Indemnitee
or otherwise) and, thereafter, its successors and permitted assigns.

Section 11.7 Limitation of Liability for Certain Damages. In no event shall any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings). Each of Holdings and the Borrower hereby waives, releases
and agrees (and shall cause each other Loan Party to waive, release and agree)
not to sue upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

Section 11.8 Lender-Creditor Relationship. The relationship between the Lenders
and the Administrative Agent, on the one hand, and the Loan Parties, on the
other hand, is solely that of lender and creditor. No Secured Party has any
fiduciary relationship or duty to any Loan Party arising out of or in connection
with, and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Loan Parties by virtue of, any Loan Document or any
transaction contemplated therein.

Section 11.9 Right of Setoff. Each of the Administrative Agent, each Lender and
each Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by Holdings
and the Borrower), at any time and from time to time during the continuance of
any Event of Default and to the fullest extent permitted

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

81



--------------------------------------------------------------------------------

by applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by
the Administrative Agent, such Lender or any of their respective Affiliates to
or for the credit or the account of Holdings or the Borrower against any
Obligation of any Loan Party now or hereafter existing, whether or not any
demand was made under any Loan Document with respect to such Obligation and even
though such Obligation may be unmatured. Each of the Administrative Agent and
each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights under this Section 11.9 are
in addition to any other rights and remedies (including other rights of setoff)
that the Administrative Agent and the Lenders and their Affiliates and other
Secured Parties may have.

Section 11.10 Sharing of Payments, Etc. If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC) of Collateral) other than pursuant to Sections 2.16 (Breakage
Costs; Increased Costs; Capital Requirements), 2.17 (Taxes) and 2.18
(Substitution of Lenders) and such payment exceeds the amount such Lender would
have been entitled to receive if all payments had gone to, and been distributed
by, the Administrative Agent in accordance with the provisions of the Loan
Documents, such Lender shall purchase for cash from other Secured Parties such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Secured Parties to ensure such payment is applied as
though it had been received by the Administrative Agent and applied in
accordance with this Agreement (or, if such application would then be at the
discretion of the Borrower, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender in whole or in part, such purchase shall be rescinded
and the purchase price therefor shall be returned to such Lender without
interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

Section 11.11 Marshaling; Payments Set Aside. No Secured Party shall be under
any obligation to marshal any property in favor of any Loan Party or any other
party or against or in payment of any Obligation. To the extent that any Secured
Party receives a payment from the Borrower, from the proceeds of the Collateral,
from the exercise of its rights of setoff, any enforcement action or otherwise,
and such payment is subsequently, in whole or in part, invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.

Section 11.12 Notices. (a) Addresses. All notices, demands, requests, directions
and other communications required or expressly authorized to be made by this
Agreement shall, whether or not specified to be in writing but unless otherwise
expressly specified to be given by any other means, be given in writing and
(i) addressed to (A) if to Holdings or the Borrower, to Medical Staffing
Network, Inc., 901 Yamato Road, Suite 110, Boca Raton, Florida 33431, Attention:
Kevin Little, Tel: (561) 322-1301, Fax: (561) 322-1201,

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

82



--------------------------------------------------------------------------------

with copy to Akerman Senterfitt, 222 Lakeview Avenue, 4th Floor, West Palm
Beach, Florida 33401-6183, Attention: Kim Hines, Esq., Tel: (561) 671-3610, Fax:
(561) 659-6313, (B) if to the Administrative Agent, to General Electric Capital
Corporation, 2 Bethesda Metro Center, Suite 600, Bethesda, Maryland 20814,
Attention: Medical Staffing Network Account Manager, Tel: (301) 634-3215, Fax:
(866) 673-0624, with copy to General Electric Capital Corporation, 2 Bethesda
Metro Center, Suite 600, Bethesda, Maryland 20814, Attention: General Counsel,
Tel: (301) 634-3260, Fax: (301) 664-9866 and (C) otherwise to the party to be
notified at its address specified opposite its name on Schedule II to the
Existing Credit Agreement or on the signature page of any applicable Assignment,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of the Administrative Agent prior to posting) in an
appropriate location by uploading such notice, demand, request, direction or
other communication to www.intralinks.com, faxing it to (866) 545-6600 with an
appropriate bar-coded fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to the Administrative
Agent prior to such posting, (iii) posted to any other E-System set up by or at
the direction of the Administrative Agent in an appropriate location or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of the Borrower and the Administrative Agent, to the other parties hereto
and (B) in the case of all other parties, to the Borrower and the Administrative
Agent. Transmission by electronic mail (including E-Fax, even if transmitted to
the fax numbers set forth in clause (i) above) shall not be sufficient or
effective to transmit any such notice under this clause (a) unless such
transmission is an available means to post to any E-System.

(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the date of
such posting in an appropriate location and the date access to such posting is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System; provided, however, that no communications to the
Administrative Agent pursuant to Article II or Article X shall be effective
until received by the Administrative Agent.

Section 11.13 Electronic Transmissions. (a) Authorization. Subject to the
provisions of Section 11.12(a), each of the Administrative Agent, the Borrower,
the Lenders and each of their Related Persons is authorized (but not required)
to transmit, post or otherwise make or communicate, in its sole discretion,
Electronic Transmissions in connection with any Loan Document and the
transactions contemplated therein. Each of Holdings, the Borrower and each
Secured Party hereby acknowledges and agrees, and each of Holdings and the
Borrower shall cause each other Group Member to acknowledge and agree, that the
use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

83



--------------------------------------------------------------------------------

(b) Signatures. Subject to the provisions of Section 11.12(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Loan Party may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 11.12 and this Section 11.13, separate terms
and conditions posted or referenced in such E-System and related Contractual
Obligations executed by Secured Parties and Group Members in connection with the
use of such E-System.

(d) Limitation of Liability. All E-Systems and Electronic Transmissions shall be
provided “as is” and “as available”. None of Administrative Agent or any of its
Related Persons warrants the accuracy, adequacy or completeness of any E-Systems
or Electronic Transmission, and each disclaims all liability for errors or
omissions therein. No warranty of any kind is made by the Administrative Agent
or any of its Related Persons in connection with any E-Systems or Electronic
Communication, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects. Each of Holdings, the Borrower and each Secured
Party agrees (and each of Holdings and the Borrower shall cause each other Loan
Party to agree) that the Administrative Agent has no responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.

Section 11.14 Governing Law. This Agreement, each other Loan Document that does
not expressly set forth its applicable law, and the rights and obligations of
the parties hereto and thereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

Section 11.15 Jurisdiction. (a) Submission to Jurisdiction. Any legal action or
proceeding with respect to any Loan Document may be brought in the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States of America for the Southern District of New York and, by
execution and delivery of this Agreement, each of Holdings

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

84



--------------------------------------------------------------------------------

and the Borrower hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. The
parties hereto (and, to the extent set forth in any other Loan Document, each
other Loan Party) hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.

(b) Service of Process. Each of Holdings and Borrower (and, to the extent set
forth in any other Loan Document, each other Loan Party) hereby irrevocably
waives personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of Borrower specified in Section 11.12 (and shall be effective when such
mailing shall be effective, as provided therein). Each of Holdings and the
Borrower (and, to the extent set forth in any other Loan Document, each other
Loan Party) agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.

(c) Non-Exclusive Jurisdiction. Nothing contained in this Section 11.15 shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Loan Party in any other
jurisdiction.

Section 11.16 Waiver of Jury Trial. Each party hereto hereby irrevocably waives
trial by jury in any suit, action or proceeding with respect to, or directly or
indirectly arising out of, under or in connection with, any Loan Document or the
transactions contemplated therein or related thereto (whether founded in
contract, tort or any other theory). Each party hereto (A) certifies that no
other party and no Related Person of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (B) acknowledges that it and the other
parties hereto have been induced to enter into the Loan Documents, as
applicable, by the mutual waivers and certifications in this Section 11.16.

Section 11.17 Severability. Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.

Section 11.18 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

85



--------------------------------------------------------------------------------

Section 11.19 Entire Agreement. The Loan Documents embody the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter thereof and any prior letter of interest, commitment letter,
fee letter, and confidentiality and similar agreements involving any Loan Party
and any of the Administrative Agent, any Lender or any of their respective
Affiliates relating to a financing of substantially similar form, purpose or
effect. In the event of any conflict between the terms of this Agreement and any
other Loan Document, the terms of this Agreement shall govern (unless such terms
of such other Loan Documents are necessary to comply with applicable
Requirements of Law, in which case such terms shall govern to the extent
necessary to comply therewith).

Section 11.20 Use of Name. Each of Holdings and the Borrower agrees, and shall
cause each other Loan Party to agree, that it shall not, and none of its
Affiliates shall, issue any press release or other public disclosure (other than
any document filed with any Governmental Authority relating to a public offering
of the Securities of any Loan Party) using the name, logo or otherwise referring
to GE Capital or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which the Secured Parties are party without at least
2 Business Days’ prior notice to GE Capital and without the prior consent of GE
Capital except to the extent required to do so under applicable Requirements of
Law and then, only after consulting with GE Capital prior thereto; provided that
such consultation shall not be required for filing documents with the Securities
and Exchange Commission.

Section 11.21 Non-Public Information; Confidentiality. (a) Each Lender
acknowledges and agrees that it may receive material non-public information
hereunder concerning the Loan Parties and their Affiliates and Securities and
agrees to use such information in compliance with all relevant policies,
procedures and Contractual Obligations and applicable Requirements of Laws
(including United States federal and state security laws and regulations).

(b) Each Lender and the Administrative Agent agrees to use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Loan Party as confidential, except that such
information may be disclosed (i) with the Borrower’s consent, (ii) to Related
Persons of such Lender or the Administrative Agent, as the case may be, that are
advised of the confidential nature of such information and are instructed to
keep such information confidential, (iii) to the extent such information
presently is or hereafter becomes available to such Lender or the Administrative
Agent, as the case may be, on a non-confidential basis from a source other than
any Loan Party, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements or in any tombstone or other advertising materials
(and the Loan Parties consent to the publication of such tombstone or other
advertising materials by the Administrative Agent, any Lender or any of their
Related Persons), (vi) to the National Association of Insurance Commissioners or
any similar organization, any examiner or any nationally recognized rating
agency or otherwise to the extent consisting of general portfolio information
that does not identify borrowers, (vii) to current or prospective assignees, SPV
grantees of any option described in Section 11.2(f) or participants, direct or
contractual counterparties to any Hedging Agreement permitted hereunder and to
their respective Related Persons, in each case to the extent

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

86



--------------------------------------------------------------------------------

such assignees, participants, counterparties or Related Persons agree to be
bound by provisions substantially similar to the provisions of this
Section 11.21 and (viii) in connection with the exercise of any remedy under any
Loan Document. In the event of any conflict between the terms of this
Section 11.21 and those of any other Contractual Obligation entered into with
any Loan Party (whether or not a Loan Document), the terms of this Section 11.21
shall govern.

Section 11.22 Patriot Act Notice. Each Lender subject to the USA Patriot Act of
2001 (31 U.S.C. §§ 5318 et seq.) hereby notifies the Borrower that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies the Borrower, including the name and address of the Borrower and
other information allowing such Lender to identify the Borrower in accordance
with such act.

Section 11.23 Consent to Amendment and Restatement of First Lien Credit
Agreement. The Administrative Agent and the Required Lenders, in accordance with
Section 5.3 of the Intercreditor Agreement, consent to the amendment and
restatement on the date hereof of the First Lien Credit Agreement including
without limitation the increase in the default rate above 2% and the increase in
the Applicable Margin, Base Rate and Eurodollar Base Rate (as those terms are
defined in the First Lien Credit Agreement) made therein; provided, that, such
consent shall not relate to any future amendments, restatements or other
modifications of the First Lien Credit Agreement or any related documents that
would otherwise require the consent of the Administrative Agent and the Required
Lenders pursuant to the terms of the Intercreditor Agreement.

Section 11.24 Amendment and Restatement. (a) Amendment and Restatement; No
Novation. On the Closing Date, the Existing Credit Agreement shall be amended
and restated by this Agreement and (i) all references to the Existing Credit
Agreement in any Loan Document other than this Agreement (including in any
amendment, waiver or consent) shall be deemed to refer to the Existing Credit
Agreement as amended and restated hereby, (ii) all references to any section (or
subsection) of the Existing Credit Agreement in any Loan Document (but not
herein) shall be amended to be, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, all references to this Agreement herein (including for
purposes of indemnification and reimbursement of fees) shall be deemed to be
references to the Existing Credit Agreement as amended and restated hereby. This
Agreement is not intended to constitute, and does not constitute, a novation of
the obligations and liabilities under the Existing Credit Agreement (including
the Obligations) or to evidence payment of all or any portion of such
obligations and liabilities.

(b) Effect on Existing Credit Agreement and on the Obligations. On and after the
Closing Date, (i) the Existing Credit Agreement shall be of no further force and
effect except as amended and restated hereby and except to evidence (A) the
incurrence by any Loan Party of the “Obligations” under and as defined therein
(whether or not such “Obligations” are contingent as of the Closing Date),
(B) the representations and warranties made by any Loan Party prior to the
Closing Date and (C) any action or omission performed or required to be
performed pursuant to such Existing Credit Agreement prior to the Closing Date
(including any failure, prior to the Closing Date, to comply with the covenants
contained in such Existing

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

87



--------------------------------------------------------------------------------

Credit Agreement) and (ii) the terms and conditions of this Agreement and the
Secured Parties’ rights and remedies under the Loan Documents, shall apply to
all Obligations incurred under the Existing Credit Agreement and the Notes
issued thereunder; provided, however, that any Eurodollar Rate Loans made under
the Existing Credit Agreement shall have Interest Periods hereunder starting on
the Closing Date (with the same length as such Interest Period under the
Existing Credit Agreement) but the Borrowers shall not owe any amounts pursuant
to Section 2.16(a) (Breakage Costs) by reason of such change in Interest Period.

(c) No Implied Waivers. Except as expressly provided in any Loan Document, this
Agreement (x) shall not cure any breach of the Existing Credit Agreement or any
“Default” or “Event of Default” thereunder existing prior to the date hereof and
(y) is limited as written and is not a consent to any other modification of any
term or condition of any Loan Document, each of which shall remain in full force
and effect.

[SIGNATURE PAGES FOLLOW]

 

AMENDED AND RESTATED CREDIT AGREEMENT

MEDICAL STAFFING NETWORK, INC.

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MEDICAL STAFFING NETWORK, INC.,

        AS BORROWER

By:   /s/ Kevin Little   Name:   Kevin Little   Title:   President

MEDICAL STAFFING HOLDINGS, LLC,

        AS HOLDINGS

By:   /s/ Kevin Little   Name:   Kevin Little   Title:   President of Sole
Member

MEDICAL STAFFING NETWORK

        HOLDINGS, INC., AS HOLDINGS

By:   /s/ Kevin Little   Name:   Kevin Little   Title:   President

Medical Staffing Network

Amended and Restated

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL
CORPORATION, AS ADMINISTRATIVE
AGENT AND LENDER

By:   /s/ Ryan Guenin   Name:   Ryan Guenin   Title:   Its Duly Authorized
Signatory

Medical Staffing Network

Amended and Restated

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

LENDER:

 

GE BUSINESS FINANCIAL SERVICES INC.

    (F/K/A MERRILL LYNCH BUSINESS     FINANCIAL SERVICES INC.)

By:   /s/ Ryan Guenin   Name:   Ryan Guenin   Title:   Its Duly Authorized
Signatory

Medical Staffing Network

Amended and Restated

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

LENDER:

Rockwell CDO II Ltd.

By: Highland Capital Management, L.P.

As Collateral Manager

By: Strand Advisors, Inc.,

Its General Partner

By:   /s/ Michael Pusateri   Name:   Michael Pusateri   Title:   Chief Operating
Officer

Medical Staffing Network

Amended and Restated

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

LENDER:

 

Loan Funding VII LLC

By: Highland Capital Management, L.P., As Collateral Manager

By: Strand Advisors, Inc.,

Its General Partner

By:   /s/ Michael Pusateri   Name:   Michael Pusateri   Title:  

Chief Operating Officer

Medical Staffing Network

Amended and Restated

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

LENDER:

 

Highland Credit Opportunities CDO Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc.,

Its General Partner

By:   /s/ Michael Pusateri   Name:   Michael Pusateri   Title:  

Chief Operating Officer

Medical Staffing Network

Amended and Restated

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

LENDER:

 

Longhorn Credit Funding, LLC

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc.,

Its General Partner

By:   /s/ Michael Pusateri   Name:   Michael Pusateri   Title:  

Chief Operating Officer

Medical Staffing Network

Amended and Restated

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

LENDER:

 

Brentwood CLO Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc.,

Its General Partner

By:   /s/ Michael Pusateri   Name:   Michael Pusateri   Title:  

Chief Operating Officer

Medical Staffing Network

Amended and Restated

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

LENDER:

 

Eastland CLO, Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc.,

Its General Partner

By:   /s/ Michael Pusateri   Name:   Michael Pusateri   Title:  

Chief Operating Officer

Medical Staffing Network

Amended and Restated

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

LENDER:

 

Jasper CLO, Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., Its General Partner

By:   /s/ Michael Pusateri   Name:   Michael Pusateri   Title:  

Chief Operating Officer

Medical Staffing Network

Amended and Restated

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

LENDER:

 

Gleneagles CLO, Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc.,

Its General Partner

By:   /s/ Michael Pusateri   Name:   Michael Pusateri   Title:  

Chief Operating Officer

Medical Staffing Network

Amended and Restated

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

LENDER:

 

Rockwell CDO LTD.

By: Highland Capital Management, L.P.

As Collateral Manager

By: Strand Advisors, Inc.,

Its General Partner

By:   /s/ Michael Pusateri   Name:   Michael Pusateri   Title:  

Chief Operating Officer

Medical Staffing Network

Amended and Restated

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

LENDER:

 

GARRISON CREDIT INVESTMENTS I LLC

By:   /s/ Brian S. Chase   Name:   Brian S. Chase   Title:   Chief Financial
Officer

Medical Staffing Network

Amended and Restated

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

LENDER:

 

Pacific Select Fund - Floating Rate Loan Portfolio

By:   /s/ M. Jason Blackburn   Name:   M. Jason Blackburn   Title:   Authorized
Signatory

Medical Staffing Network

Amended and Restated

Second Lien Credit Agreement

Signature Page